Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 1 of 74

 

 

Page 1
1 UNITED STATES DISTRICT COURT
2 SOUTHERN DISTRICT OF FLORIDA
3
4 CHARLENE MAJOR, }
)
5 Plaintiff, )
vS. }Case NO. 18-21914~C1V-SCOLA
6 l 1
CARNIVAL CORPORATION, l l
7 )
l Defendants. )
8 )
9
10
11 VIDEO DEPOSITION OF EDWARD CARL VANDER CLUTE
12 San Francisco, California
13 Tuesday, March 5, 2019
14 Volume I
15
16
17
18
191
20
21 Reported by:
JOANNA BROADWELL
22 CSR NO. 10959
23 JOb NO. 3244636
24
25 PAGES 1 ~ 149

 

Veritext l:egal Solutions
800-726-7007 305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 2 of 74

-I>L»JN>-‘

8
9
10
11
12
113
14
15
16
17
18
19
20
21
22
23
24
25

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
` 16
17
18
19
20
21
22
23
24
25

Page 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CHARLENE MAJOR, )
)
Plaintiff, )
vs. )Case No. 18-21914-C1V-SCOLA
)
CARNIVAL CORPORATION, )
)
Defendants. )
_ 1

Video deposition of EDWARD CARL VANDER
CLUTE, Volume I, taken on behalf of Plaintiff, at 4141
Geary Street, Mezzanine Conference Room, San Francisco,
Califomia, beginning at 2:15 p.rn. and ending
at 5:58 p.m. on Tuesday, March 5, 2019,
before JOANNA BROADWELL, Certitied Shorthand
Reporter No. 10959.

Page 3

APPEARANCES:

For Plaintiffs:
DIMOND KAPLAN & ROTHSTEIN, P.A.
BY: CHRISTOPHER M. DRURY (Via teleconference)
Attorney at Law
2665 South Bayshore Drive, PH-2B
Miami, Florida 33133
(305) 374-1920

For Defendants:
MASE MEBANE & BRIGGS, P.A.
BY: VICTOR J. PELAEZ (Via teleconference)
Attorney at Law
2601 South Bayshore Drive, Ste. 800
Miami, Florida 33133
(305) 377-3770

Also Present: Brandon Miller, Videographer.

 

 

d_li_‘
>-‘O\OOO\IC\U'I-F§WN"_‘

N[\)N[\)N>-\-\)-»-¢»-‘>-¢>-¢v-
-l>WN>-*O\OOO\IC\U\-D~U~)N

125

\OOO\IC\U\J>WN»-

NNNNNN\-‘»->-\»->-¢»-»->-¢»_»-¢
Ul-|>WN’-‘O\OOO\]O\L)IJ>WN»-‘O

 

Page 4
INDEX

WITNESS EXAMINATION
EDWARD CARL VANDER CLUTE
Volume I

BY MR. DRURY 6

BY MR. PELAEZ 92

BY MR. DRURY 143

INDEX OF EXHIBITS

NUMBER
Exhibit 1

DESCRIPTION
Notice of Videotaped
Deposition 13
Subpoena 13
Re-Notice of Videotaped
Deposition 14
Visit Information Note 32
Ofrice Visit Note 50
Scheduled Telephone Note 54
Clinical Documentation
Notes 56
Off'ice Visit Note 60
Office Visit Note 65
Scheduled Telephone Note 73
Scheduled Telephone Note 88

PAGES

Exhibit 2
Exhibit 3

Exhibit 4
Exhibit 5
Exhibit 6
Exhibit 7

Exhibit 8
Exhibit 9
Exhibit 10
Exhibit 11

Page 5

San Francisco, California, Tuesday, March 5, 2019
2:15 p.m.
PROCEEDTNGS

THE VIDEOGRAPHER: Good ahemoon. We are going
on the record of 2:15 p.m. on March 5th, 2019. Please
note the microphones are sensitive and may pick up
whispering, private conversations and cellular
interference. Please silence all cell phones and place
them away from the microphones as they can interfere
with deposition audio. Audio videotaping recording will
continue to take place unless all parties agree to go
off the record. Stand by.

This is Media number one of the video-recorded
deposition of Edward Carl Vander Clute in the matter of
Charlene Major versus Camival Corporation filed in the
United States District Court, Southem Disi:rict of
Florida, Case No. 18-21914-C1V-SCOLA. This deposition
is being held at 4141 Geary Boulevard, French campus,
Kaiser, San Francisco, California, 94118.

My name is Brandon Miller for the firm Veritext
Legal Solutions. l am the videographer. The court
reporter is Joanna Broadwell from the firm Veritext
Legal Solutions. 1 am not related to any party in this
action, nor am I financially interested in the outcome.

2 (Pages 2 - 5)

 

Veritext Legal Solutions

800-726-7007

305-376-8800

1 Counse] and all present in the room will now

2 state their appearances, affiliations for the record.

3 MR. DRURY: Christopher Drury for the plaintiff.

4 Charlene Major.

5 MR. PELAEZ: Victor Pelaez on behalf of defendant

6 Camival Corporation.

7 THE DEPONENT: Edward Vander Clute.

8 THE VIDEOGRAPHER: Stand by. Thank you. You may
9

now swear in the witness.

11 EDWARD CARL VANDER CLUTE,
12 having been administered an oath, was examined and

13 testified as follows:

14

15 THE VIDEOGRAPHER: Okay. Counsel, you may now
16 proceed.

17 EXAMINATION

18 BY MR. DRURY:

19 Q Mr. Vander Clute, if you could please state your
l 20 full legal name for the record.

21 A Edward Carl Vander Clute.

22 Q Thank you. And where are you located currently?
l 23 A 4141 Geary Boulevard, Kaiser Perrnanente, San

24 Francisco, California.

25 Q Okay. And is that where you work?

A Yeah. I work at two floors up from this floor
that I am on now. Yeah.

Q Okay. Great. And what do you do there?

A lam a licensed clinical social worker. I do
psychotherapy for individuals and groups here and
sometimes couples as well.

Q Okay. And how long have you been employed by
Kaiser Permanente as a licensed clinical social worker?

A Nineteen years.

Q Nineteen years. Okay. And could you please give
us the benefit of your educational background starting
with high school and going through your highest level of

>_¢1-1
*-‘O\DOO\!O\U|AWN>-¢

»-¢»_¢
L»)N

education
A Well, Ihave -- you mean the names of the schools

»-»-
Lh-I>

I went to?

,_.
G\

Q Yes, please.

A Okay. For high school 1 went to Maret high
school in Washington, D.C. For college I went to
Hampshire College in Amhurst, Massachussets. And for
graduate school Iwent to the Smith College School For
Social Work in Northampton, Massachusetts. I've also
had subsequent training, if that is interesting to you.

Q Yes. Please tell us about that.

A I took -- absolutely. I studied for two years
with Dr. David Bums at Stanford University where we

NNNNNN»-‘>->-l
Ul-I>K.)JN’_*OOOQ\I

Page 7

N
lJl

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 3 of 74

Page 8
were studying cognitive behavioral therapy and
working -- and doing therapeutic skills in terms of
theory and practice.

Q Okay. When did you graduate from Hampshire
College and what was the degree you obtained?

A lt was a B.A. in 1987. And my Major was music
and psychology.

Q Okay. And what year did you graduate from Smith
College School For Social Work and what was the degree
that you obtained?

»-¢>_-
>~‘O\OOO\IO\Lh-l>bJN>-

A 1995 it was a master's in clinical social work.
And for those people that don't know, clinical social

»-¢»_-
U)N

work is doing psychotherapy.

Q And the two years that you worked with Dr. David l
Bums at Stanford doing cognitive behavioral therapy, if
you could for the benefit of the jury tell us what
cognitive behavioral therapy is.

A Cognitive behavioral therapy is a theory that
says that our mood, depression or anxiety, is largely
created by our thoughts. That is what we -- what we
think. So it looks at the idea that depression and
anxiety are caused by negative, distorted thoughts that
we have about ourselves, other people and the world in
general.

NNNNI\)N)-l)-\)-l>-¢)-\)-¢
Ll\-PWNHC\OC¢J\`|G\U\-l>

So cognitive behavioral therapy helps people

 

 

 

Page 9
recognize that their thoughts are distorted it helps

them challenge to change the thoughts. And Dr. David
Bums taught us 50 different techniques to help people
challenge and change their thoughts. And when we change
our thoughts our mood improves. So the idea is that if

I tell myself I am not good enough, I'll never get what

I want in life l'll be very depressed. If I can balance

that with the reality of my situation and say something

like here are my strengths, here are my weak -- here are
areas that l can grow in, my mood improves. So it's

»-»-
>-‘O\DOO\|O\MAWN)~

about helping people improve their depression and
anxiety.

Q Okay. And when did you do the two-year training
with Dr. David Bums?

A That was May of 2000 -- rather, I'm son'y, April
of`2015 to -- through to September of 2017.

Q And did you obtain any sort of a certificate or
any sort of diploma from that program?

A No. No. That was a non-credentialed program. I
did take classes with him for continuing education in
other scenarios, in other venues that we needed to get

NNN»-»-»_-»_.»_-»_.._-»-t
N>-‘O\DOO\IC\MJ>WN

continuing education, credits to maintain our license,
but this was not about that. This is just training that
he does out of the goodness of his heart for free.

Q Okay. Excellent. Could you please tell us about

3 (Pages 6 - 9)

Nl\.)
-I>L»J

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 4 of 74

1_->-1
'-‘O\OOO\IO\U\-l>WN»-*

NNNNN._.,_.»_-»_-»_-._-»-.»-t
J>WN»-‘O\OOO\]C\U\-LWN

25

 

 

'22

Page 10

 

the certifications that you have as a licensed clinical l
social worker and any other certifications that you have 2
as a professional? 3
A Well, a licensed clinical social worker, you need 4
a master's degree, and then you need to get licensed in 5
clinical social work. And in California that requires 6
two years of practice, hours plus taking a written and ` 7
an oral exam that you need to pass. 1 have also got a 8
credential in Gestalt therapy that 1 got in 1995 in 9
Richmond, Massachusetts. And that's another technique 10
like cognitive behavioral therapy. It is a different 11
way of working with patients. l 12
Q Okay. When did you become a licensed clinical 13
social worker in the state of Califomia? 14
A Nineteen -- April of 1999. 15
Q Is that a nationwide credential or is that just 16
for the state of Califomia? 17
A Well, every state has their own licensing 18
systems. You need -- to practice in any state you need 19
to be licensed in that state, but every state has a 20
different licensing, probably like an attorney, your are 21
credentialed or you have a law license in Florida, but 22
if you moved to California you would have to pass the 1 23
California Bar. So it is exactly the same. 24
Q Okay. Are there any other states where you have 25
Page 11
credentials as a licensed clinical social worker? 1
A No. 2
Q Okay. And the certificate that you got in ` 3
Gestalt therapy in 1995, what is the name of that 4
certificate and who gave it to you? Who conferred it 5
upon you? 6
A Yeah. 1 think it was called the Richmond Therapy 7
Center, 1 think what it was called. And what was the 8
other part of that question? 9
Q Just who conferred it upon you and, yeah, that -- 10
I think you answered the question. 1 think you answered 1 1
the question. 12
A Okay. Fair enough. 13
Q The Richmond Therapy Center, and that is in 14
Richmond, Massachusetts, you said? 15
A That's correct. 16
Q Okay. Great. You said you have been working 1 17
with Kaiser Permanente for 19 years. That would take us 18
back to the year 2000; is that right? 19
A 1 started in December of 1999, December 27th, 20
1999. 21
Q December 27, 1999. Okay. And before 22
December 27th, 1999, where were you employed? 23
A Well, 1 had several employments. Iwas at the 24

STARS adolescent center, the STARS adolescent center in : 25

 

Page 12
San Leandro, Califomia. 1 was at the Fremont hospital
prior to that in Fremont, Califomia. Prior to that 1
was at the West Oakland Mental Health Center in Oakland,
Califomia. Prior to that 1 was at Visitation Valley
Middle School in San Francisco, Califomia. Prior to
that 1 was at the Center For Elders Independence in
Oakland. 1 have also worked in the public school system
in New York City and at a therapeutic high school in
Stockton, Massachusetts.
Q Okay. For how many total years of your career
have you been focused on psychology and clinical social
work? l
A Twenty-five. l
Q Twenty-five years. Okay. And what do you do on
a daily basis for Kaiser Permanente currently?
A 1 see patients. 1 see mostly individual patients
and work with them through whatever issues they are
dealing with. 1t could be anxiety, depression,
post-traumatic stress, family problems, marital 1
problems, drug and alcohol issues. 1 also run a 1
cognitive behavioral therapy group for depression 1
also run a young adult group for depression. And that's
currently what 1 do and occasionally couples counseling
well.
Q Okay.

Page 13

A Yeah.

Q Excellent. So we've premarked some exhibits, and `
1 am going to start with Plaintiff‘s Exhibit l which was
the original notice of your videotaped deposition.

A Yeah.

(Exhibit l was marked for identification

by the court reporter and is attached hereto.)
BY MR. DRURY:
Q Have you seen this -- have you seen this document `
before?

A No. '

Q Okay. All right.

THE VIDEOGRAPHER: This is the videographer. He
has it in front of him. And as you go from exhibit to
exhibitl will put the exhibits in front of him on the l
iPad digitally.
MR. DRURY: Excellent. Okay.

BY MR. DRURY:

Q So have you seen Plaintiffs Exhibit 1 which is
the notice of videotaped deposition?

A lam now seeing it. 1 am seeing it right now for
the first time.

(Exhibit 2 was marked for identification

by the court reporter and is attached hereto.) l
BY MR. DRURY: |

4 (Pages 10 - 13)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 5 of 74

»-»-
'-‘O\GOO\|C\UILWN*-‘

>-¢>->-»-\»-\¢->-»-
\oOO\lC'\'JI-LUJN

l20

N
»_‘

22
23
24
25

Page 14
Q Okay. All right. So we'll move on to
Plaintiff's Exhibit 2. Which is a subpoena that was
sent with that notice.
A Okay.
THE VIDEOGRAPHER: And like 1 said, 1'11 let you
know -- sorry, Counsel, this is the Videographer. 1 will
let you know when 1 have it open and in front of the
witness.
MR. DRURY: Okay.
THE VIDEOGRAPHER: And 1 now do.
THE REPORTER: Okay. Let me just take a look at
it, While he's doing that.
THE REPORTER: This is your court reporter.
Could you just hold one moment for me? Thanks,
everybody. Appreciate it.
THE VIDEOGRAPHER: We're still on the record.
THE DEPONENT: Okay. This is the first time I've
seen it, but 1 have seen it, yes. `
(Exhibit 3 Was marked for identification
by the court reporter and is attached hereto.)
BY MR. DRURY:
Q Okay. All right. Well, then, we will move on to
Exhibit 3 which is the re-notice of video-taped
deposition
THE VIDEOGRAPHER: Do you want me to close the

Page 15
other exhibits for now?

MR. DRURY: Yes, please.

THE VIDEOGRAPHER: Okay.

MR. DRURY: Yes, please.

THE VIDEOGRAPHER: Okay.
BY MR. DRURY:

Q Mr. Vander Clute, have you seen Plaintiff's
Exhibit 3, the re-notice of video-taped deposition?

A No. Not until right now. But 1 am looking at it
now.

Q Okay. That's fine. So now we'll just move right
along. How did you know to come to the room where you
are today to have your deposition taken?

A Let me see. I was at one point in contact with
Tonya Meister. She mentioned that at some point there
would be a deposition And then 1 was notified, 1
think, by Kaiser Permanente that -- the legal team, that
this was occurring.

Q Okay.

A So how did 1 k_now to come right to this room at
this time? Kaiser Permanente told me, some official
here that 1 have never met before. In fact, 1 never met
them at all. 1 have talked to them on the telephone.

MR. DRURY: All right. Fair enough. Fair
enough. Okay. Have you ever had your deposition taken

@OO\IO\LJI-I>LHNv-‘

,_-
,_.

25

\OOC`IQ\!Jl-I>UJN)-\

lNNNNNN>-~>-o-¢»-¢»_¢>_->_¢>_\o-¢»-\
kh-I>WN*-‘O\DOO\IC\Lh-I>~WN'-*O

Page 16
before?

A Well, not a deposition Many years ago I was
living in Massachusetts, and there was a court hearing
in Wisconsin for a patient 1 had previously Worked with.
And 1 did a phone testimony on the -- in court that was
broadcast live in court. But that's not -- that was not
a deposition So, no. I have never been deposed
before. This is the first time.

Q Okay. So have you only provided testimony in a
court case that one time that you just described?

A Yes. But 1 know -- you are asking me have 1 ever
been in court before? 1 did testify in a small claims 1
court for a lawsuit that 1 initiated. 1 don't know if`
that was relevant, but that was personal. That was not
professional.

Q Yes. No, 1 am just asking in a professional
capacity.

A Okay.

Q So if you could give us, to the best of your
knowledge, the names of the cases if you know them, the
rough time period when you gave the testimony in court
and where it was, what county and state it was.

A Okay. lt was in July of 1995. It was taking
place in Wisconsin. 1 don't know the County. Do you
want the last name of the patient that 1 was -- that 1

Page 17
was being asked about? 1s that what you want?

Q Yes, please.

A Hoffrnan. Hoffman is the name. 1 don't know the
name of the case, though, but Hoffman was the name of
the patient that 1 was being asked about, that 1 had
worked with.

Q Okay. And do you have any publications?

A 1 have been published.

Q Professionalpublications

A Yeah, Well, 1 have been published in a Polish
magazine called Charaktery twice. One article was on
cognitive behavioral therapy and the other article was
on authenticity. This is a psychologist magazine in
Poland.

Q Okay. And do you recall the approximate dates of
those publications?

A Yeah. One was in June of 2017, and the other was
in August of 2017. That's when the magazines that 1 was
published in came out.

Q Okay. And do you recall the -- the titles of
those two articles?

A Hold on a second. If 1 knew you were going to
ask me this 1 would have brought the articles with me, l
But the first article must have been something like
"Seven Ways For Achieving Authenticity." And the second

5 (Pages 14 - 17)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 6 of 74

1_>_\
'-*O\DOQ\IG\L)IJ>WN>-‘

»_1~
wN

114
15
16

NNNNNN»-‘»->-
\ll-K=~WN»-‘O\OO<J`I

\DOO\IO\lJl-PWN>-*

o-I»-\»-¢
N>-*O

 

NNNNNN._¢»_-»_._.»-»-»_
Lh-l>WN'-*O\OOO\IO\U\AW

article was "Change Your -- Change Your Thoughts, Change
Your Mood" was the second article title.

Q Okay. And if you could give us once again the
spelling of the Polish publication in which you were
published?

A Yeah. C-h-a-r-a-k-t-e-r-y.

Q Okay. Was there a time when you met a patient by
the name of Charlene Major?

A Yeah, She went by Charlene Major Manning when 1
met her, so 1 know you are calling her Major. Major
Manning is what 1 had her as in my chart notes, Major
Manning, but it is the same person, 1 am sure.

Q Sure. She's married to Robert Manning. That's
her husband. So that's her married name. So when did
you meet Charlene Maj or?

A The first time 1 met Charlene Major was on
June 28th, 2017.

Q Okay. And what were the circumstances under
which she came to you?

A Well, she was corning to receive services,
psychotherapy services from me. Those were the
circumstances

Q Okay. And had she been referred to you by
another physician?

A Let's see. I am pretty sure it was

self-referred. So she reached out to our department and
asked to be seen because she was having difficulties

Q Okay. And did you assess her clinically in that
initial treatment session'?

A Absolutely, yes.

Q Okay. So if you can tell us what does your --
your clinical assessment of a new psychotherapy patient
entail?

A Well, 1 -- first of all 1 read the paperwork that
she has filled out, and that includes reading the
presenting problem, the history of her being in
psychotherapy, symptoms that she's having, depression,
anxiety as well as other things, drug and alcohol
issues, some of her psychosocial history in terms of
profession, family, psychiatric history, who's in her
family. That's what's in the paperwork.

1n the assessment basically you ask a patient
where they are here. You make sure that you understand
the circumstances that bring them here and then the
symptoms that they are having related to those
circumstances You are also getting a history of any
psychiatric problems they've had or any psychiatric care
that they have received.

You are getting information on their drug and
alcohol history, including what they currently might

Page 18

Page 19

OG\IO'\Lh-lleJN'-*

9
10

12
13
14
15
16
17

19
20
21
22
23
24
25

moo\lc\u\-|>L»N»_-

»-»-¢>-1»_1_-
.I>L»JN»-‘O

»_i
'Ji

NNNNNN>-‘>-»-»-
U\-l>wN>-‘O\OOO\IO\

take all the way back to when they first might have
started using substances. You are getting family
history, a psychiatric history of their family. You are
getting their employment history. You are getting their
medical history, and then you are getting, most
importantly, what it is that brings them in today. What
is the issue that brings them in today and are there any
antecedent factors in that -- in what brings them in
today. In other words, has anything in the past
contributed to why they are here today.

Q Okay. And Why was Charlene Major seen by you on
June 28th, 2017?

A Well, the presenting problem was that she had
been assaulted on a Carnival cruise in May of 2017. And
that had caused her to have symptoms of post-traumatic
stress. Post-traumatic stress in this case includes
nightmares, recurrent thoughts of having been abused.
She reported having been abused by a man, a drunk man
and her daughter -- and his daughter on the cruise ship.
She was having flashbacks to this event.

She was having what we ca11 increased startle
responses where you get startled easily, hypervigilance
when you are looking around to see if anybody was after
you. She was having sleeplessness, she was having
depression, including depressed mood, anhedonia which

 

Page 21

means'the inability to find pleasure. She was having
problems sleeping, feeling worthless, feeling bad about
herself, having difficulty focusing, having low energy
and moving slowly. And that's what brought her in at
that moment.
And I could get into detail as to how she

presented the incident that happened. 1 don't know if
that's what you want, but that was her presenting
problem.

Q Okay. Were there any antecedent factors that you
took into consideration in that initial --

A Yeah. Absolutely, She had quit her job in May
of 2016 to take care of` her father who was ill. She
also took care of her brother who lived with her and her
father at that time. She was -- so that was a stressor
on her, 1n November of 2016 she was involved in a
serious car accident and her car was totaled, which
caused her to have headaches, backaches.

1n December of 2016 her brother fell and died at

age 53. He had COPD. A couple of months later in
February 2017 her father died. So those were all
antecedent factors prior to the Camival cruise.

Q Okay. And did she tell you what her -- did she
describe to you the incident for which she was coming to

see you on June 28th, 2017?

Page 20

6 (Pages 18 - 21)

Veritext Legal Solutions

800-726-7007

305-376-8800

 

 

Page 22
1 A I mean, the incident on Carnival cruise? l
2 Q Yes. Did she describe that for you? 2
3 A Absolutely she did. And 1 have it detailed here 3
4 in two notes if you would like me to read them. 1 mean, 4
5 you probably have them in front of you. 5
6 Q Absolutely. 6
7 A Okay. I'm sorry? 7
8 Q If -- l 8
9 A She said -- while she was on Camival cruise she 9
10 was verbally assaulted and called the "N" word, by which l 10
1 1 she meant nigger, by a drunk passenger. When she 11
12 replied to the man who called her that his daughter and 12
13 the man himself started assaulting her, kicking her 13
14 back, putting her face to the ground, kicking and 14
15 choking her. She said her eye was blackened. 15
16 She also described it in a subsequent session 16
17 You know, 1, myself, might not have gotten the details 17
18 clear, but in this case she said that a woman jumped on 18
19 her, apparently unprovoked, and called her a black 19
20 nigger bitch. The woman's father then yelled at her 20
21 saying, "Go back to your country, you black nigger, Go 21
22 get your husband so 1 can beat his back nigger ass." 22
23 She said this man brutally assaulted her. She 23
24 said that both the man and his daughter were drunk and 24
25 out of control. And she said that she went to get help 25
Page 23
l from a doctor, but they wouldn't treat her unless she l
2 gave them $200 which she chose not to do. 2
3 She said later in the -- she went back to her 3
4 room and she said later in the evening the phone rang in 4
5 her room on the cruise ship. And the voice said, "We're 5
6 going to kill you, you nigger." She said she told the 6
7 ship this, and they told her that they would trace the 7
8 call. She said that the next day the man, despite this, 8
9 was still allowed on the cruise ship and that he was 9
10 drunk again, harassing other people. And she was very 10
11 upset by this, that given the assault that she had ' 11
12 received that the ship still allowed him to be on the 12
13 cruise. She felt that was outrageous, and that 13
14 re~triggered her trauma and destroyed her ability to 14
15 enjoy the rest of the trip. 15
16 Q Was that -- was that history of the incident and 16
17 her description of it important for you in assessing her 17
18 current psychological condition? 1 8
19 A Absolutely. 19
20 MR. PELAEZ: Objection. Form. 20
21 THE DEPONENT: Absolutely is the answer to your 21
22 question 22
23 BY MR. DRURY: 23
24 Q Okay. 24
25 A Because that was the presenting problem. That 25

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 7 of 74

Page 24 l
was the presenting problem that she came in for.

Q Okay. And did you take from her a psychological,
psychiatric history on that first occasion, on June 20th
28th, 2017?

A Well, 1 did. 1 did to some extent. Sometimes we
have 45 minutes with a patient, so we don't get the
whole history sometimes in 45 minutes. Because
oftentimes the patien -- and in this case particularly
they really need to talk about the issue that's going on
for them at that moment. So 1 did get a history, Do
you want me to share that with you?

Q Sure. And if you can tell us why it's important
to get a psychiatric, psychological history from a new
patient.

A Well, first of all, it is important because you
want to understand how long have they been having a
problem like anxiety, like depression ls this a
brand-new situation? Have they been having it their
whole lives? Did they perhaps inherit it genetically
from their family members? So that's extremely
relevant, whether it's a brand-new problem that just
occurred or if they've been having it before.

She said in her case, she said that she
previously had been on Diazapam, which is an antianxiety
medication for 10 or 20 years due to anxiety, which is

 

 

 

Page 25
apart from what happened on the ship. And then the -- 1
think all the factors that 1 raised about her brother

and her father's death and the car accident were

relevant,

Let's see what else 1 have got here. Let's see.

Yeah. She had no previous psychiatric history in terms
of-- oh, no. 1 am sorry. She had seen an individual
therapist at some point. Yeah. 1 think that's about

the history that I got that day.

Q Okay. And you mentioned that the prior anxiety
was separate from what happened on the ship; is that
ri ght?

A Yes. Yes, sir, because she'd been on Diazapam
for 10 to 20 years, and obviously the ship incident had
happened the month prior to seeing her.

Q Okay. Did her prior anxiety in any way impact
her current condition when she presented on June 28th,
2017?

MR.PELAEZ: Objection. Form.

THE DEPONENT: My sense was that the major '
factors she was dealing with was the assault on the
ship, that that is what really was triggering her. The
fact that she had recent other traumas like the car
accident might have -- that trauma might have been
exacerbated by this. But the major focus was definitely

7 (Pages 22 - 25)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 8 of 74

`OOO\|O\Lh-J>WN)-

>--1-)-
N*-*O

13
14
15
16

18
19
20
21
22
23
24
25

._.._.
»-‘o\ooo\ro\u\-l>oo-

NNNNNN._.»_.»_.»--»_¢._-»_.._-
Lll-ldWN’-‘C>\COO\IO\‘J\J>L>JN

Page 26
the assault 1mean, if you could imagine being beat up
by two people, called racial names, to the point where
your eye is black, you are beat up, and then the -- a
man is allowed to stay on the ship. That is really
upsetting.

She also told me that as a result of that
incident she was afraid to go outside. She was afraid
of people, And she had never been this way in her life.
And 1 believe she was 52 when 1 met her. She said that
she experienced fear looking at, quote, unquote,
"redneck-looking white men.“ She feared that people
were following her. The man that hit her, assaulted her
was white. She said she vomited when she thought
someone was following her. She was afraid because Trump
was president or he still is. She was afraid that his
rhetoric and seeing hate crimes on the rise was
exacerbating her condition

She said that every time she saw on the news that
a police officer killed a black person, particularly
getting -- particularly when they got away with it, that
really affected her in a way that it had never affected
her before. She‘d never been a victim of a racial crime
before, and this was clearly a racial crime. So it
impacted her severely, absolutely.

Q Okay. And if you could please tell us what

 

Page 27
symptoms Charlene Major had of post-traumatic stress.
You mentioned that she had post-traumatic stress on that
first date of service. What were the symptoms of
post-traumatic stress on that first date of service?

A Nightmares, recurrent thoughts of the abuse,
thinking back to being assaulted, flashbacks to the
abuse. A flashback is when you feel like you are
re-experiencing that as if you are there again She had
what's called increased startle response where you get
easily started much more easily than say you would if
you hadn't experienced the trauma, hypervigilance when
you are looking around to make sure you are safe,
difficulty trusting people, sleeplessness. Depression
is part of a post-traumatic stress and she had depressed
order ever mood. And anhedonia again, difficulty
finding pleasure, difficulty sleeping, feeling
worthless, badly about herself, difficulty focusing or
concentrating, low energy, moving slowly.

She also said this severely impacted her
relationship with her husband and her daughter. She
became distant from her husband. They basically were
not having sex at all. She just stayed inside all the
time. And her daughter who looked up to her as the
stable person in the family, the strong person in the
family, sort of began to say, "What's wrong, Mom? 1

 

OO\]O\LI\J>UJN>-‘

9

,__
O

ll
12
13

15
16
17
18
19
20
21
22
23
24
25

 

\OO¢\]O\U\J>WN»-*

,_.
0

'11
12
13
14
15

116
17
18
19
20
21
22
23
24
25

Page 28
don't understand what is going on with you." And so she
began to feel alienated from her family.

She wasn't able to work after that. She wasn't
able to -- she was a woman in charge of paying the
bills, taking care of all of the responsibilities of the
home. And she wasn't able to do that, so she began to
feel badly about herself, and 1 think it affected how
her family looked at her. So that is another symptom,
social symptom of what was going on with her
post-traumatic stress.

Q Okay. And if you could tell the jury what
exactly post traumatic stress disorder is?
A Post traumatic stress disorder is basically

trauma when it's -- it's a disorder in reaction to a
trauma. And a trauma can be defined as a near death
situation like, you know, somebody points a gun at you,
threatens to kill you. You get into a severe car
accident, maybe almost dying in the car accident,
You're violated in some way. Somebody hits you.
Someone gets into a fight with you. Someone cuts you.
You have a near death situation from any -- you know,
any way that a person could have a near death situation
would apply. 1

You got beat up by your family. You got verbally
assaulted by anybody or by your family. You have been

 

Page 29
sexually abused. Sexual abuse survivors often suffer
post-traumatic stress.

And post traumatic stress, as 1 am saying, the
symptoms of it are nightmares, flashbacks to the event, `
recurrent thoughts of the event happening. You are
easily started. You are hypervigilant. You have
problems focusing. You have problems sleeping. You
have problems finding joy in life or finding
firlfillment. lt's difficult to look forward and to be
excited about life. A person often becomes hopeless and
wonders if life is worth living. `
Q Okay. Would a -- would a racial assault, either
verbal or physical, fall within the category of the
types of trauma that could trigger post-traumatic
stress?
MR. PELAEZ: Obj ection, form.
THE DEPONENT: Absolutely. Absolutely. That was
a severe trauma. 1 worked with many, many patients and
that is one of the most severe traumas that 1 have heard
about, particularly given the physical and the racial
component and the component that she felt that Carnival '
cruise did not support her and did not back her up. So
that was, again, feeling traumatized by the cruise ship
that she was on
BY MR. DRURY:

8 (Pages 26 - 29)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 9 of 74

| 22
1 23
24
25

v->-n
*-‘O\COO\!Q\Ul-BWN»-

NNNNNN)-‘>-¢v-lv-)->-~\_i,_-
Lh-l>bli\)’-*O\OOO\IO\Lll->WN

Page 30
Q 1s that your opinion within a reasonable degree
of psychological probability?
MR,PELAEZ: Objection. Form.
THE DEPONENT: What part of that is my opinion?
THE VIDEOGRAPHER: Stand by. Microphone. 1t
snaps back in place. lt snaps back on your clip.
THE DEPONENT: Hold on.
THE VIDEOGRAPHER: It happens all the time.
Don't worry.
THE DEPONENT: Okay. Okay. Can you rephrase --
is that good?
BY MR. DRURY:
Q Sure.
A Can you rephrase the question? 1
Q Sure. Sure. Is that your opinion within a
reasonable degree of psychological probability? In
other words, more likely than not are you saying that --
are you making that opinion within your specialty as a
psychologist?
A You mean --
MR. PELAEZ: Objection to form.
THE DEPONENT: Do 1 have to pay attention to the
obj ection? I arn not sure.
BY MR. DRURY:
Q No_ |

Page 31 |
A So do you mean that is it within my professional '
opinion that she was severely impacted by what happened
to her on Camival cruise and that her symptoms of
post-traumatic stress were related directly to that
situation? Is that your question?
Q lt is my question, yes.
A Yes. And the answer --
MR. PELAEZ: Objection. Move to strike.
THE DEPONENT: The answer is absolutely, yes.
THE REPORTER: Repeat the objection, please.
Repeat the objection, please.
MR. PELAEZ: First 1 moved to strike as
none-responsive to the first response by the witness.
And then 1 objected to forrn.
BY MR. DRURY:
Q Mr. Vander Clute, is it important for your course
of psychotherapy of a patient to determine the root
cause of the patient's symptoms?
A Sure. 1mean, yeah. 1 mean, that's a very --
that's a very general question But, sure, sure. That
absolutely is important. And, again, the history plays
into it. Has this person had these symptoms before for
some other related or unrelated reason or are these
symptoms directly related to something that recently
happened So 1 am not sure I gave you a clear answer,

\OOO\]O\Ul-I>WN)-

,_1
O

11
12
13
14
15
16
17
18
19
20
21

-22

23
24
25

1
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19

'20
21
22
23
24
25

Page 32 l

but that's -- that's the best answer 1 can give you to
that question

Q Did you determine the root cause of Charlene
Major's psychological problems on June 28th, 2017?

A Well, yes. My -- the root cause Was that she'd
had a mild unrelated post-traumatic stress disorder '
based on the car accident and the deaths of her brother
and father. But it was mild. And then it became very
severe after the assault on the Camival cruise.

So did she have any problems at all before she
got on the Camival cruise? Yes, but they were
relatively mild. And then they became severe in
reaction directly to the assault that she experienced on
the Camival cruise.

Q Okay. And if the videographer could place
Plaintiff's Exhibit 4 in front of Mr. Vander Clute,
please.

THE VlDEOGRAPHER: Stand by, please.

(Exhibit 4 was marked for identification

by the court reporter and is attached hereto.
BY MR. DRURY:

Q Okay.

A Hold on a second. He is letting me look at this.
Okay. That's the first session that 1 noted, the first
session Yeah. I have got that right in front of me.

 

Page 33
Okay.

Q Perfect. So Plaintiffs Exhibit 4, is that a
true and accurate copy of your session notes from
June 28th, 2017?

A Yes, it is. It is exactly -- exactly what 1 have
here in front of me that I printed out from the computer
today. Absolutely. Exactly the same.

Q Okay. Excellent. And is that a business record
of Kaiser Permanente kept in the normal course of
business with information recorded at or near the time
of the matters described therein by someone with
knowledge?

A 1 am not quite sure I completely understood the
way you worded that. But this is a note that 1 wrote
very soon after the session that I had with her on
June 28th. It might have -- 1 might have done it that
day or maybe the next day.

Q Okay. And you, of course, had knowledge of the
treatment session, right?

A Absolutely, because it was my session

Q Okay. And this is -- and this document, it is a
record of Kaiser Permanente, correct, a business record
of Kaiser Permanente?

A Yes, sir, it is. It is in our computer system. l

Q Okay. Perfect. So what was your -- what were

9 (Pages 30 - 33)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

>->-
’-‘O\OOO\]C\Ur-I>L»JN»-

NNNNNN»_-»-»-¢._-»_-»_.._t»-
Lh-PWN>-‘O\DOO\IO\Lh-BWN

»-4»-_-
\-‘O\OOG\|O\U\AWN>-‘

'NNNNNN._.»_-»-»-»-»_-»_-»-
Lll-BWN>-‘O\DOO\IO\Lll-I>WN

Page 34

your diagnoses of Ms. Major on June 28th, 2017? l
A 1 am pretty sure -- oh, there they are. 2
Post-traumatic stress disorder and the major depressant 3
disorder recurrent, most recent episode severe, 4
Q Okay. So what does that second -- you have told 5
us about post-traumatic stress disorder. That second 6
diagnosis, major depressive disorder, recurrent episode 7
severe, what does that mean? 8
A Okay. First of all, a depressive episode 9
includes symptoms like depressed mood, anhedonia, severe 10
changes in appetite, severe changes in sleep, poor 11
concentration poor memory, difficulty enjoying one's 12
self, low energy, feeling badly about one's self, in 13
severe cases having thoughts of hurting one's self or 14
actually even trying to hurt one's self, 15
In her case -- let me look at the note that-- 16

the record that she filled out herself. 1n her case she 17
scored a very high score on the depressive level. She 18
had -- we have the choice. We have the form here called 19
a PHQ9. You have a choice of saying you didn't 20
experience this symptom at all. You experienced it for 21
several days in the last two weeks. You experienced it 22
more than half the days in the last two weeks or nearly 23
every day in the last two weeks. So clearly nearly 24
every day is the most severe. 25

Page 35

She said that she had been experiencing to ' 1
following symptoms nearly every day for the last two l 2
weeks: Little interest or pleasure in doing things, l 3
feeling down, depressed or hopeless, trouble falling 4
asleep or staying asleep or sleeping too much. 1n her 5
case it was trouble sleeping. Feeling tired or having 6
little energy, poor appetite, feeling badly about 7
herself or that she's a failure or has let herself or 8
her family down, trouble focusing, concentrating. And 9
she also said that more than half the days in the last . 10
two weeks she was moving or speaking so slowly that 11
other people could have noticed. 12
So that's depression, but along with depression 13
goes anxiety, And she also had been experiencing more 14
than half the days feeling nervous, anxious or on edge. 15
Nearly every day not being able to stop or control her ' 16
worrying, feeling unproductive and unable to focus l 17
nearly every day. So that's what a depressive episode 18
is. What recurrent depression means is that you have 19
had more than one episode. You have had recurrent 20
episodes. In some cases people have been having them 21
their whole life. 1n other cases they have just had 22
more than one. 23
1n her case the term "severe“ applies because 23 | 24

is the number that those add up to, and that's -- that's 25

 

FLSD Docket 03/08/2019 Page 10 of 74

Page 36 l
very high. So that's called severe. Her depressive
episode is considered at the high end of severity. So
that's what this means. Did 1 answer your question?

Q You did. You did.

A Okay.

Q Through that history and your initial assessment
of Ms. Major, did you come up with a course of treatment
for her in that initial session on June 28th, 2017?

A Absolutely. So her -- let me just read the
record and make sure 1 have got this correctly. Okay.
So she was going to be coming to individual therapy.
She was going to go to a group on post-traumatic stress
disorder and she was referred for medication So that
was her treatment plan, a three-pronged individual
therapy, group therapy and medication evaluation

Q Okay. And how long was that individual therapy
suggested?

A You know, 1 don't actually work like that. 1
don't say, "I think you should have therapy for one
month or two months or five months." 1 don't work that
way. Some other therapists do, but 1 work with each
patient, and 1 just thought that she should have therapy
as long as it would help her. And in her case looking
back on it 1 would say she needed at least six to twelve `
months if not more based on what she was going through.

 

 

Page 37

Q Okay. And the group therapy, what exactly does
that entail? 1 see it has next to group therapy on your
notes "CPTSD 2, consider women's group." So tell us
about that.

A CPTSD 2 stands for chronic post traumatic stress
disorder group. That group meets weekly on Monday
nights, and it's for people who have suffered from post 1
traumatic stress and in some cases several traumas. And
she had several traumas because of the deaths of her
relatives in the car accident as well Camival cruise.

So 1 don't run that group. So 1 can't tell you exactly

what happens in that group. But they are helping giving
clients and patients skills to handle the symptoms of `
post-traumatic stress.

Q Okay. And do you know whether she participated
in the group therapy at all?

A She went to that -- she went to that group on
February 5, 2018, February l2th, 2018, March 5th, 2018,
April 2nd, 2018, April 30th, 2018. And -- yeah. 1
think that's it,

Q Okay.

A And you know what she also did? Let me cut you
off. She also attended a PTSD group outside of Kaiser.

For some reason she found that more convenient or maybe
preferable to her. But 1 can't tell you how long she

10 (Pages 34 - 37)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

\OOO\}O`U'\-I>L»JI\)>-

»-¢>_¢»_»>_r»-)-»-\>--
\lC\U\-I>L»-\N>-*O

' 18
19
20
21
22
23
24
25

>-¢-\»-
N'-‘C\DOO\\O\U'\LWN*-‘

13
14
15
16
17
18
19
20
21
22
l 23
24
25

Page 38
attended that group. 1 don't have a record of that. 1
just know that that's what she reported to me.

Q Okay. AndI see also it says "medication
evaluation, referred for med eval." What kind of med
eval were you sending her for, and what did you think
would benefit her in terms of medications?

A A med eval means here -- refers to a
psychiatrist Because I as a licensed clinical social
worker, 1 can't prescribe medication it is outside of
my scope of practice. But a psychiatrist does evaluate
for that, and 1 was sending her there for her major
depression disorder as well as the high level over
anxiety for post traumatic stress.

MR. PELAEZ: Object to forrn.

THE REPORTER: Let me get that objection again,
please.

MR. PELAEZ: Just forrn.
BY MR. DRURY:

Q Okay. And Mr. Vander Clute, is it important for
a licensed clinical social worker to determine, when
they first meet a new patient, whether that patient is
authentic, whether they are honest, and whether they are
straightforward about the symptoms and conditions?

THE DEPONENT: Absolutely. Sure. Yeah.
Absolutely. 1 mean, there are patients that come in and

 

Page 39
that are there for secondary reasons, trying to get time
off from work, trying to get disability, that may be
exacerbating the presentation of their symptoms. But 1
didn't think that that was the case at all with Charlene
Major Manning. No, not iii her.

MR. PELAEZ: Objection, forrn.

THE REPORTER: Can 1 get the objection again,
please?

MR. PELAEZ: Just form.
BY MR. DRURY:

Q In your professional opinion, did you find Ms.

Maj or to be authentic or inauthentic?
MR. PELAEZ: Objection, forrn.
THE DEPONENT: Authentic.

BY MR. DRURY:

Q I‘m sorry. Mr. Vander Clute, 1 believe you said
"authentic," but 1 just want to make sure because I
believe the objection was over your answer. So what was
your answer?

A Authentic.

MR. PELAEZ: Same objection

BY MR. DRURY:

Q Okay. And what factors led you to believe that
Charlene Major was authentic?

MR. PELAEZ: Objection. Form.

»-\»-
'_‘O\QOO\!O\Lh-I>WN»-

NNNNNN»-»-»_-»_-»_-._-»_.._.
M-PUJN’-‘O\OOQ\IG\UI-LWN

\o°O\lO\U\-BWN>--

NNNNNN--»-»-»-»-»-»-»_-»_-._-
U\-I>UJN>-*O\OOC\IO\LA-LWNF-*C

FLSD Docket 03/08/2019 Page 11 of 74

Page 40
THE DEPONENT: Because she was clearly upset by
the situation You could see that it -- it had affected
her self. It affected her very deeply. And she took it
very personally, both the physical trauma and the
psychological trauma for having been called a nigger, a
black bitch, telling her to go back to Afiica. 1 mean,
that is highly offensive, and it was clear that she took
it that way. And it was very clear when she said that
she had never experienced anything like that in her life
and now she didn't feel safe to walk the streets
anymore. 1 mean that was just very authentic and very,
very believable.
And it was clear that she had lived a relatively
safe life in the sense that she hadn't really been, you
know, abused or picked on racially like many people are. '
That wasn't her case, but that this was and that
affected her strongly. And that just came through clean
and clear. You could tell with the words she used, her
tone of voice, the way that her body was sitting. lt
was just very clear. I sit with a lot of patients and
she was very believable, very authentic.
MR. PELAEZ: Objection. Move to strike.
BY MR. DRURY: |
Q Were Charlene Major's symptoms consistent with
her complaints or inconsistent with her complaints?

 

 

Page 41
A Consistent.
Q What led you to believe that Charlene Major's
symptoms were consistent with her complaints?
MR. PELAEZ: Objection. Form. '
THE DEPONENT: Because the symptoms that 1
outlined earlier of post-traumatic stress are exactly
what one would see from a trauma like she was reporting
that she had as well as depressive symptoms. So they
were in line -- they were in line with exactly what you
would imagine somebody going through that would
experience. 1 hope that's a clear answer to your
question
BY MR. DRURY:
Q lt is. Thank you. Is there anything else about
the treatinth note on June 28th, 2013 (sic) that you
think is important for us to talk about?
A Just on that particular note?
Q Yes.
A Okay. Let me just go through it again Yes. 1
think -- 1 think the fact that she had been a medical
coder at the University of California San Francisco,
which is a highly respectable job and that fact that she
could no longer work that job. It's true that she had
given up the job to take care of her father.
But her plan was to go back, and as a result of

11 (Pages 38 - 41)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

\COO\]O'\U'\AMJ|\)>_\

24
25

Page 42
this incident on the Camival cruise -- excuse me -- she l
wasn't able to go back to work, So her level of 2
functioning had decreased significantly. And that 3
really affected her self-esteem, her quality of life, 4
her relationships with her family. 1 alluded to that 5
before, but l think that's key, that this didn't just 6
affect her physically and her -- the way she felt 7
intemally. lt affected how she functioned in the world 8
which in turn exacerbated what she was feeling 9
intemally.

 

 

Q When was the next time you had the opportunity to ll
see Charlene Maj or? 12
A That would have been July llth, 2017. 13
Q okay. And ifr could ask the videographer 10 ` 14
place before Mr. Vander Clute his note from July llth, 15
2017. lt is marked as Plaintiff's Exhibit 5. 16
THE VIDEOGRAPHER: We can break whenever is a 17
good time, Chris. 18
MR. DRURY: You want a break, Victor? 19
MR. PELAEZ: Yeah. Just two minutes if we can 20
MR. DRURY: Yeah. Sure. ls that okay with 21
everybody to just take a two-minute break? 22
THE DEPONENT: That's good for me. 1 could use 23
the bathroom myself. l 24
THE VIDEOGRAPHER: Stand by. 25
Page 43
MR. DRURY: Good. 1
THE VIDEOGRAPHER: Stand by. This marks the end l 2
of media number one. Going off the record at 3:13 p.m. 3
(Off the record from 3:13 p.m. l 4
to 3:21 p.m.) 5
THE VIDEOGRAPHER: We're back on the record at 6
3:21 p.m. And this marks beginning of media number two, 7
deposition of Edward Vander Clute, 8
Q Okay. Mr. Vander Clute, you have before you 9
Plaintiff‘s Exhibit 5. ls that a true and accurate copy 10
of your July llth, 2017 treatment note with respect to 11
Charlene Maj or? 12
A Yes. It's exactly the same. Yeah. l 13
Q Okay. All right. And on that date of service 14
did you, again, do a clinical assessment of Charlene 15
Maj or? 16
A Let me read this. lt looks like based on this 17
note l wasn't -- at least 1 didn't note all of her 18
symptoms of post-traumatic stress or depression 1 -- 1 19
I'm looking -- l'm looking at sort of how it's affecting ' 20
her socially in this particular note because that's what 21
she chose to talk to. So in that way this wasn't a full 22
clinical assessment, according to the note. 23
Q Okay. Okay. And did she give you any subjective 24
information during that session? 25

FLSD Docket 03/08/2019 Page 12 of 74

Page 44

A Absolutely. She said she wanted to go to a
family reunion in Florida but was afraid to go. And
that 1 direct -- l attributed directly to her
post-traumatic stress. She didn't want to get on a
plane and travel and be around people, She also said
she didn't want to tell them what happened. l think she
said she had some degree of shame about this. She
explained that she was not eating, she was not doing
laundry or housecleaning. So she wasn't functioning,
and she was the person in the house who did those
things. She wasn't going out to buy groceries.

She was pointing out that her 20-year-0ld l
daughter who always looked up to her as the strong onc‘
wasn't respecting her as much now that the patient was
having a hard time. She said that she and her husband
hadn't had sex iii months, and although she trusts him il;
sounded like it was affecting her maniage.

She said she doesn't trust the world iri general,
which l believe is directly related to what happened to
her on Camival cruise. Yeah. So l think that is the
relevant parts of this note.

Q Okay. Were those subjective complaints on
July 11, 2017 consistent or inconsistent with your
diagnosis of post-traumatic stress?

MR. PELAEZ: Objection. Form.

Page 45

THE DEPONENT: They are absolutely consistent
with the diagnosis of post-traumatic stress disorder.
BY MR. DRURY:

Q Okay. Were those subjective complaints
consistent or inconsistent with your diagnosis of major
depressive disorder?

MR.PELAEZ: Objection. Form.

THE DEPONENT: Consistent. Absolutely
consistent. lf you want an elaboration 1 can give that
to you, but it is up to you.

BY MR. DRURY:

Q Yes. Please, please do.

A Well, not eating and not functioning are symptoms
of depression Not having interest in sex is a symptom
of depression Not functioning is a symptom of
depression

Q Okay. And on July llth, 2017, did you find
Charlene Major to be authentic or inauthentic as a
patient?

MR.PELAEZ: Objection. Form.

THE DEPONENT: Authentic.

BY MR. DRURY:

Q Okay. And what factors led you to believe that
Charlene Major was authentic?

MR.PELAEZ: Objection. Form.

12 (Pages 42 - 45)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

23

>-¢1->_-»-\
WN*-‘O\OOO\]Q\Lh-I>L»JN>-*

,_r
.|>

Page 46
THE DEPONENT: Because -- because of the way she

was presenting herself`. Because of-- this didn't seem

like her normal level of functioning, just the way she

had talked about her life. And l could just see that '

this was a marked decrease in functioning and that it

was having a marked effect on her relationship with her

daughter and her husband and that she was very unhappy

that she couldn't go the Florida to see her family. So

it just seemed very authentic. lt just seemed
absolutely consistent with what somebody in her
situation would be going through. And in no way did 1
think she was fabricating this or exaggerating on any
level.

Q Okay. And did you come up with a plan on
July 11, 2017 for future treatment of Charlene Major?

A Well, looks like the plan remained the same, to
have individual therapy, to have medication and to
attend the post-traumatic stress disorder group.

Q Okay. lt says on that note "RTC yes." What does
that mean, "RTC yes"?

A Retum to clinician. ls she going to come back
and see me again, yes, she is.

Q Okay, Okay. All right. ls there anything else
about the July llth, 2017 treatment note that you think
is important to point out?

FLSD Docket 03/08/2019 Page 13 of 74

Page 48
believe that the assault on the Camival cruise ship was
the maj or contributing factor in her post-traumatic
stress disorder and major depressive disorder?

MR, PELAEZ: Objection. Forrn.

THE DEPONENT: That fact that she -- that that
was what she focused on, that that's what was clearly
upsetting to her. That was the content of what she
wanted to talk about. Her affect, her mood affect as
well as her the way she moved her body was clearly
related to that event. So that was the evidence that l
think you are asking for. Now granted this was over a
year and a half ago. So -- but that is my memory of it.
BY MR. DRURY:

Q Okay. And the note, the July llth, 2017 note
that is marked at Plaintiff‘s Exhibit 5, is that a
Kaiser Permanente business record?

A Yes.

Q Okay. And did you record it at or near the time
of that session?

A Yeah. lt looks like l wrote it the next day.

Q Okay. Great. And you obviously had knowledge of
that session, right?

A Yeah, because l was the one conducting that
session She and l were.
MR. DRURY: Okay. lam going to ask Mr. Pelaez a

 

Page 47
A Not related to the incident that we are
describing. There are some relevant factors about her
father here, but I don't think that is relevant to the
issue at hand about Camival cruise.
Q Okay. Were any of the issues with her father
impacting her condition on July llth, 2017?

MR.PELAEZ: Objection. Form.

THE DEPONENT: Well, 1 think -- l think she was
continuing to be depressed about the loss of her father
and brother. And according to this note she hasn't --
she didn't know her father until she was 17 and her
mother had been in and out of her life. So l think that
was impacting her depression, yes,

BY MR. DRURY: l
Q Okay. Did you determine at that time, on

July llth, 2017 what the major contributing factor of

her major depressive disorder was?

MR.PELAEZ: Objection. Foirn.

THE DEPONENT: Well, l think the major factor
throughout my treatment with her for both post traumatic
stress and major depressive disorder was the assault
that she endured on the Carnival cruise line in May of
2017.

BY MR. DRURY:
Q Okay. What facts that you received led you to

\DOO\IC\\J\LL»JN»_-

NNNNNN>->->-¢»-t»-¢»_¢>_-»_\»-\»-
UI-PL»JN’-‘O\DOO\IO\\J\J>LA-\Nv-JQ

 

Page 49
quick question
When 1 am going through these treatment notes,
obviously l need to authenticate them and get him to say
that they are business records. But if you don't have
an objection to their status as authentic business
records then we can cut through that and just have a
stipulation Are you willing to give me a stipulation
that the treatment notes are authentic and real business
records of Kaiser Permanente?
MR. PELAEZ: As to the specific -- I think you
should just continue doing it the way you are doing it
as opposed to stipulating. lmean, Ithink it is two
questions on each one. l think we have got through 11.
l think you should go through it the way we're doing it
now.
MR. DRURY: Okay. All right.
BY MR. DRURY:
Q When was the next time that you saw Ms. Major?
A That would have been a phone appointment on the
13th of September. 1 didn't see her physically, but we |
talked on the phone. And Kaiser does that oftentimes.
We do phone appointments sometimes.
Q Okay. Okay. lf l could ask the videographer to
place Plaintiffs Exhibit 6 in fi'ont of Mr. Vander
Clute.

13 (Pages 46 - 49)

Veritext Legal Solutions

800-726-7007

305-3 76-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 14 of 74

»-t>-n
»-*O\OOO\IO\U\-I>WNF-*

,_.
N

NNNN\\>N»-»-»_-»_-»_.._.._.
Ur-ldwl\)»-*O\OOO\]O\U\J>LN

Page 50
THE VIDEOGRAPHER: Stand by, please. Okay.
(Exhibit 6 was marked for identification
by the court reporter and is attached hereto.)
THE DEPONENT: Okay. Let me just check this out.

Yeah. That's exactly the same that 1 have here. Yes.
BY MR. DRURY:

Q Okay. So is Plaintiff‘s Exhibit 6 a true and
accurate copy of your treatment note dated September
13th, 2017 regarding Charlene Major?

A Yeah. lt is.

Q Okay, And is that a Kaiser Permanente business
record?

A Yeah. Absolutely.

Q Okay. And I'm assuming you inputted this
information; is that correct?

A Yeah. The sensitive part l did right here, what
is called sensitive, and then yeah, the diagnosis, 1
would have -- those would have been mine as well, Yes.

Q Okay. And you obviously had knowledge of the
treatment session because you conducted it, correct?

A Correct.

Q Okay. So did you perform -- so when you talked
to Charlene Major on the phone on September 13th, 2017,
what did the two of you talk about?
A Well, she said that in July of that month -- l'm

 

Page 51

sorry, that previously in July of 2017 she had attended
a party in which she had been pushed through a glass
table by 1 think the owner of the home. 1 believe the
home was in the Oakland hills. 1 have that on a -- that
information on another note, and that somebody 1
basically -- they were either drunk or out of control or
both. And they pushed her through a glass table which
was also traurnatic.

And l wrote that this exacerbated her symptoms of

post-traumatic stress. She was put on medication as a
result -- well, as a result of this and the other `

symptom at Camival cruise. She said she was feeling l
anxious, panicky, having crying spells, again, not going
outside for two weeks. She was then becoming much more
fearful than she had been prior to this incident in July
of 2017. 1
She was checking doors, T.V. switches, and lights
to make sure she was safe. She is saying her family
doesn't understand what she's going through which makes 1
it harder. So that is what 1 got from this note. l
Q Okay. During that telephone conversation did
you talk about any ways for her to cope with the
post-traumatic stress issues that she was having?
MR. PELAEZ: Objection. Form.
THE DEPONENT: Well, she was again referred to a

 

l
2
3
4
5
6
7
8
9

10
ll
12
13
14

22
23
24
25

l
2
3
4
5
6
7
8
9

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 52

post-traumatic stress class where that is exactly where
they look at the techniques for handling symptoms of
post-traumatic stress but did we talk about -- yeah. l
think what l was doing was talking about doing some
relaxation exercises, trying to do pleasurable
activities for herself, trying to get her out of the
house to exercise, these types of things, Because she
was staying inside all the time and kind of closing in
on herself`. So l was advocating she do things to get
outside of herself and to try to relax. So absolutely.

But in terms of more specific symptoms that was
going to -- that was going to happen in the class, which
according to this note she hadn't yet attended and
according to reality she hadn't attended yet.

MR. DRURY: Okay. So it looks like the video for
Mr. Vander Clute has cut out. l don't know -- Victor,
can you see Mr. Vander Clute still or no?

MR. PELAEZ: No. He just cut out.

THE VIDEOGRAPHER: It might be the wifi. This is
the videographer. lt might be the wifi issue. Let me
try to get it back set up. "Connection lost" it says.
You guys can still continue.

MR. DRURY: Okay.

THE VIDEOGRAPHER: You can still continue on the l
phone. l am going to get the connection still for the l

 

Page 53
video.

MR. PELAEZ: Fine by me.
BY MR. DRURY:

Q We can take a minute if it's not going to be too

long. Do you think it will be long?

THE VIDEOGRAPHER: l don't know how long it will
take because of the wifi at Kaiser. lt depends on that.
l just have to re-log in. But you can just keep on
going on the record. And once it's ready 1 will put it
back in front of him.

MR. DRURY: Okay.

THE VIDEOGRAPHER: Thank you.
BY MR. DRURY: |

Q Mr. Vander Clute, as of September 13th, 2017,

what was your professional opinion as to the major
contributing cause of Charlene Major's post-traumch
stress disorder.

MR.PELAEZ: Objection. Form.

THE DEPONENT: Again, l think the main issue was
the assault on the cruise ship, 1 do think that having
been pushed through a glass table at a party was also
extremely upsetting to her. But if l had to rank 1 j
would say that she was still more upset by the Camival
cruise incident
BY MR. DRURY:

 

14 (Pages 50 - 53)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

l
2
3
4
5
6
7
8
9

10

ii
112
13
14
15
16
17
18
19
20
21
22
23
24
25

 

>_11-
'-‘O\EOO\lG\UI-BL)JN>-r

'NNNNNN_-_-»_-»_-_-»-»_»_-
Llr-I>\-NN*-‘O\OOO\]O\UIAWN

Page 54

Q Okay. Did you see her then the following day on
September 14th, 2017?

A No. 1 think what l -- what that day what l did
was l referred -- lput out a referral to the CPTSD
group. l did see her again on the 18th. l saw her in
person on the 18th of September.

Q Okay. So when -- l think we had put Plaintiff
Exhibit 5 in front of you. lf the Videographer could
put Plaintiff Exhibit 6 in front of Mr. Vander Clute.

THE VIDEOGRAPHER: Stand by. l arn going to have

the video up shortly. This will just take a second.
MR. DRURY: Okay.
THE VIDEOGRAPHER: 1 just re-logged into the
camera.
(Exhibit 6 was marked for identification
by the court reporter and is attached hereto.)
BY MR. DRURY:
Q You are back.
MR. PELAEZ: We authenticated Exhibit 5. didn't
we?
MR. DRURY: No, l don't think he authenticated
that one. l don't know.

THE VIDEOGRAPHER: Okay. We have him back up,

and Exhibit 6 is now in front of the witness.

BY MR. DRURY:
Page 55

Q Okay. And Mr. Videographer, was the last one
that you put in front of him was Plaintiff‘s Exhibit 5,
right? This is the first time that you have put
Plaintiff‘s Exhibit 6 in front of him, correct?

THE VIDEOGRAPHER: l believe so.

THE DEPONENT: This is the same one that l was
looking at before.
BY MR. DRURY:

Q Right. Right. So -- so what is Plaintiff‘s
Exhibit 6?

A This one? This looks like a note from the 13th
of-- the session that took place on the 13th of
September, but it looks like l wrote it on the 14th of
September.

Q Okay. And is that a true and accurate copy of
your September 13, 2017 scheduled telephone ca11 with
Charlene Major?

A Hold on a second. Yeah. That's exactly the same
thing in terms of what l wrote. Yes.

Q Okay. And is that a Kaiser Permanente business
record kept in the normal course of business recorded by
someone with knowledge at or about the time of the event
described therein?

A Yes.

Q Okay. Great. So if the videographer could put

\DOO\IO\UI-BUON»-‘

,_-»_i
»_.Q

12

19

\OOO\]O\L)\-l>b.il\)»-

»-»_¢>-»_r>_\
-l>L»JN>-‘O

25

FLSD Docket 03/08/2019 Page 15 of 74

Page 56
Plaintiff‘s Exhibit 7 in front of Mr. Vander Clute,
please?

THE VIDEOGRAPHER: As we go, do you want me to
just take down the other ones?

MR. DRURY: Yes, please.

THE VIDEOGRAPHER: Okay.

MR. DRURY: Yes, please. That way we can keep
track so that, you know, if we don't duplicate work and
we don't keep Mr. Vander Clute any longer than he has to
be.

THE VIDEOGRAPHER: Great. One second, please.
Exhibit No. 7?

MR. DRURY: Yeah, please.

(Exhibit 7 was marked for identification

by the court reporter and is attached hereto.)

THE VIDEOGRAPHER: Okay.

BY MR. DRURY:

Q Okay. Mr. Vander Clute, if you could tell us
what Plaintiff‘s Exhibit 7 is.

A This is a referral form to the group therapy l
was referring her to for the chronic post-traumatic
stress disorder group. And basically we have to -- for
a patient to enter a group we need to send a referral to
the group leader to have them accepted into the group.
And it looked like the plan`was for her to start the

Page 57
group on October 2nd, which according to my records she
didn't. And l don't know why she didn't start that day,
but she -- but she didn't.

And what l am explaining is some of the factors
that caused her to have post-traumatic stress here. l
talk about the assault on the cruise ship. 1 also talk
about the car accident that she experienced l also
talk about having experienced multiple deaths in the
past year, meaning her brother and her father.

Q Okay. Did you have a professional opinion at
that time of the major contributing factor in Charlene
Major's post-traumatic stress?

MR.PELAEZ: Objection. Form.

THE DEPONENT: Yes. lt was that assault on the
cruise ship, on the Camival cruise ship in May 2017.
This just went dark. Okay. That was definitely the
major factor, and that's why l wrote it first in this
reason for the referral.

BY MR. DRURY:

Q Okay. And when you say that that was the -- that

the assault on the cruise ship was the major

contributing factor in her post-traumatic stress, what
led you to believe that the Camival cruise ship itself
was the major contributing factor in her post-traumatic
stress?

 

15 (Pages 54 - 57)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

 

 

 

Page 58
A l believe l answered that question two or three

times already. But if you want me to go through it

again because the way that she presented it it was

clear that that event was highly traumatic for her both

in terms of the physical damage done by this man and his

daughter and by the nature -- the racial -- the racial

nature of it and by the fact that she felt unsupported

by Carnival cruise who apparently she must have given a

lot of money to like any person on the cruise ship would

give money to the cruise ship.

MR. PELAEZ: Objection. Move to strike.

THE DEPONENT: Those are the factors that made me
think that and just the way she presented her story and
her life.

THE REPORTER: Can l have the objection again
please?

MR. PELAEZ: Move to strike as non-responsive.
BY MR. DRURY:

Q So Mr. Vander Clute, is Plaintiff‘s Exhibit 7 a
true and accurate copy of your referral to group therapy
dated September 14th, 2017?

A Yes. Yes, it is.

Q Okay. And is that an authentic Kaiser Permanente
business record kept in the normal course of business
made by someone with knowledge at or about the time of

Page 59

the events described therein?

A Yes.

Q Let me ask you, we've been going through your
notes. Are all of the opinions that you state in your
notes made within a reasonable degree of psychological
probability?

MR.PELAEZ: Objection. Form.

THE DEPONENT: l don't really understand your
question Can you say that again?
BY MR. DRURY:

Q Okay. Sure. Let me ask it in a different way.

The opinions that you state iri your notes, in your
treatment notes for Charlene Major, are you reasonably
certain of the opinions that you state in your notes?
MR.PELAEZ: Objection. Form.
THE DEPONENT: Yeah. 1 mean sure, Absolutely,
or l wouldn't have written them, yes.
BY MR. DRURY:

Q Okay. That is really the question whether you
believed these things when you wrote them and whether
you -- whether you were certain of the diagnosis and the
other information that you are putting in your notes,

So l will just ask my question generally as to all of
your chart. Are all of the opinions in your notes made
within a reasonable degree of psychological certainty?

»-a»-¢
>-*O\OOO\IC\Ul-LUJN>-*

NNNNNN._.»_.._.._.»_-.-.-»-
m.t>wN»-o\r:oo\ro\ui-l>wx\)

 

25

FLSD Docket 03/08/2019 Page 16 of 74

Page 60
A Yes.

MR.PELAEZ: Objection. Form.

THE DEPONENT: Yes. And to rephrase -- and to
answer your question a different way, 1 am confident
about the accuracy and psychological application of
everything l have written here, yes.

BY MR. DRURY:

Q Okay. All right. So the next note that l would
like to talk about is marked as Plaintiffs Exhibit 8.
lf l could ask the videographer to put that one in front
of Mr. Vander Clute,

(Exhibit 8 was marked for identification

by the court reporter and is attached hereto.)

THE VIDEOGRAPHER: Stand by, please. Okay.
BY MR. DRURY:

Q Okay. Mr. Vander Clute, was September 18th, 2017
the next time that you saw Charlene Major?

A Yes, it was,

Q Okay. And was that an in-person appointrnent?

A Yes. lt was.

Q Okay. And did you do a clinical assessment of
Charlene Major orr September 18th, 2017?

A Yes. Yes, l did.

Q Okay. And What did your clinical assessment of
Charlene Maj or reveal on this date of service,

Page 61
September 18, 2017?
A Let me just read my note and then 1 will answer
that question
Q Okay. Great.
A l'm sorry. Rephrase the question again
Q Sure. Madam Court Reporter, if you could read
back my question? I'm sorry. l forgot what 1 asked.
THE REPORTER: Yeah. Give me one second here.
Hold on.
(The record was read back by
the reporter as follows:)
"Q. Okay. And what did your clinical
assessment of Charlene Major reveal on
this date of service, September 18,
2017?"

THE DEPONENT: Yeah. The answer to that is she
continued to show the symptoms indicating a diagnosis of
post-traumatic stress disorder and major depressive
disorder. She -- l guess in this session this is the
first time 1 have seen her personally since she attended
that party in the Oakland hills where she had been
assaulted yet again Yet again meaning the first
time --the first assault was on the Camival cruise
line.

So she'd been assaulted again and she was

16 (Pages 58 - 61)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 17 of 74

\OOO\IO\Ul-PLRN»-‘

»->-->-r
N'_‘O

13

1 22
` 23
24

N
Ul

»->-
*-*O\OOO\IO\U\-LWN>-‘

NNNNNN._-._-._.»_-»_-._-._.._-
Lll-I>WN’-‘O\ON\]C\U\-BWN

Page 62
re-traumatized. The key word there is "re" traumatized.
She was already traumatized by the Camival cruise, and
this exacerbated her trauma even firrther.

Q You mentioned re-traumatization. What does it
mean for someone to be re-traurnatized?

A So a person can have an initial trauma, say, from
an assault. And then subsequent to that initial trauma
they can experience another trauma and be
re-traumatized. And iri some ways the second trauma is
worse than it would have been if it came in isolation
So in other words, had she never been assaulted at
Camival cruise, she would be less impacted by what
happened at the Oakland hills party than she was. So
re-traumatized means that you are traumatized again and
it gets even deeper into your psyche and affects you
even more severely than it otherwise would have.

Q As of September 18th, 2017, what was your
professional opinion of the major contributing factor of
Charlene Maj or's post-traumatic stress disorder and her
major depressive disorder?

MR.PELAEZ: Objection. Form.
THE DEPONENT: The assault on the Carnival cruise
line.
BY MR. DRURY:
Q And let me ask you, why did it continue to be the

Page 63
assault on the Carnival cruise line that was the maj or
contributing factor of those diagnosis?

A Because it was clear that she had this underlying
trauma that was impacting her greatly even before this
party in Oakland hills happened where she wasn't even
able to go outside, she was having problems interacting
with her family members, her functioning level had gone
way down So this attempt to go to this party was her
attempt to start her life again ln the note it reads
here that she'd gotten her nails done. She dressed up
nicely. lt was her attempt to get out of this initial
trauma she was suffering fi'orn the assault on the
Camival cruise. And to have this -- that attempt
stunted by being assaulted yet again was just fiirther
evidence that even when she attended that party she was
feeling very poorly.

So 1 -- I don't know how to clearly answer your
question just to say that it was very clear that the
underlying trauma was from the Camival cruise and that
this exacerbated that, and that again if this had
happened in isolation without the Camival cruise l
doubt that it would have affected her as severely as it
did.

Q Okay. lt says on the first page there, "Status
of Target Symptoms: According to Charlene, since the

 

 

N
w

13
14
15
16
17
18
19
20
21
22
23
24
25

\DOO\|O\Lh-BUJN>-l

NNN»-»-»_-»_-»_-._.._-»-»-¢»-
N’-‘O\DOO\IO\!JIAL»|N>-*O

24
25

Page 64

last visit these symptoms have been worsening." Let me
ask you. Based on your clinical assessment of Charlene
Major on September 18th, 2017, was Charlene's statement
to you that her symptoms were worsening, was that
consistent with your clinical evaluation or
inconsistent?

MR. PELAEZ: Objection. Form.

THE DEPONENT: Consistent.
BY MR. DRURY:

Q Okay. And what led you to believe that

subjective statement by Charlene Major that her symptoms
were worsening was consistent with your clinical
evaluation?

MR. PELAEZ: Objection. Form. l

THE DEPONENT: Because what normally happens wir|i|
these sessions is a patient fills out what is called a
PHQ9 foirn which addresses her symptoms of depression and
anxiety. And although l didn't mark that on this form,
l don't always mark it on the foim, it's in our computer
system. l could probably go back and look at it from
that date. But l don't have a Kaiser computer iri front
of me. lt must have been that her PHQ9 score went along
with her saying that her symptoms were worsening.
Because -- yeah.

Q Okay.

Page 65

A And l think that's where l got that. l don't
think she told me "Hey, Ted or Mr. Vander Clute,

Dr. Vander Clute, your symptoms are -- my symptoms are
worsening." l think l must have gotten that from the

form that she filled out correlating to the symptoms she
was experiencing

Q Okay. Okay. ls Plaintiff‘s Exhibit 8 an
authentic copy, true and accurate copy of the office
visit note dated September 18th, 2017?

A Yeah. Yes.

Q Okay. And is it an authentic business record of
Kaiser Permanente made by someone with knowledge at or
about the time that the events described therein
occurred?

A Yes.

Q Okay. So when was the next time that you saw
Charlene Maj or?

A Let's see. lt looks like that's going to be
January 30th, 2018.

Q Okay. Mr. Videographer, if you could please
place before Mr. Vander Clute Plaintiff‘s Exhibit 9?

THE VIDEOGRAPHER: Okay. Stand by, please.
Okay.
(Exhibit 9 was marked for identification
by the court reporter and is attached hereto.)

17 (Pages 62 - 65)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

»-r>-¢
h"O\DOO\!O*~\.ll-I¥~!)J[\)>--

»--->_-»_-»-¢>--»-»_-
\COQ\IG\U'\-l>DJN

20
21
22
23
24
25

\OOO\IO\U\-PL~\N»-

'10

12
13
14
15
16
l 17
18
19
20
21
22
123
24
25

Page 66

BY MR. DRURY:

Q All right. Mr. Vander Clute, is Plaintiff‘s
Exhibit 9 a true and accurate copy of your note of
Charlene Major's office visit on January 30th, 2018?

A Yes.

Q Okay. And is it also a Kaiser Permanente
business record kept in the normal course of business
recorded by someone with knowledge at or about the time
of the events described therein?

A Yes.

Q Okay. And tell us, did you do a clinical
assessment of Charlene Maj or on January 30th, 2018?

A Yes, l did. And on this note you will see in the
last line of whatl wrote in the text, it says, "The
patient scores 24 on PHQ9 and 36 on GDS." That is the
clinical record that patients fill out for every
session And then the last session you asked me about,
those numbers were not -- l hadn't written them down
but on this one l did. So basically what that --
what -- this is a self-report of her symptoms in the
last two weeks.

And those numbers are very severe. Twenty-four
on the PHQ9 and 36 on the GDS are almost as high as a
person can get. The only way to get higher than that is
if she had suicidal thoughts. And she didn't at this

 

\OOO`!Q\!J\AM|\.)»-

»-»->-»-»-»_»_»-\»-
OO\lC\Lh-PL»-\N>-*O

l 19
20
21
22
23

4

2
|35

Page 67 n

time.

Q Okay. What does PHQ9 stand for?

A 1 think it stands for patient health quotient.

Butl am not positive, but l think that's what it stands
for.

Q And what does GDS stand for?

A Global distress system or standard. Basically
PHQ9 is looking at the symptoms of depression that a
patient has, and a GDS is looking at their symptoms of
depression and anxiety combined.

Q What were some of the problems in Charlene
Major's life that she reported to you on January 30th,
2018?

A She said --

MR.PELAEZ: Objection. Form.

THE DEPONENT: She was still very much afraid of
leaving the house. And she was staying inside most of
the time. 1 had in previous notes referred to this as
agoraphobia. Agoraphobia means that you are afraid to
go outside, which, as you can imagine, would really
hinder somebody's life. Let's see. She also talked
about this being the anniversary of her brother's
firneral, which was upsetting her.

She was talking about she's used to having it all
together to being the one who is in charge of

 

\DOO\IO\LJ\-ldb)l\)>-¢

,_.,_i
>-*O

NN|\)>-¢>->-\>-»-¢>->->-
N>-*O\OOO\]O\UIJ>UN

23
24
25

FLSD Docket 03/08/2019 Page 18 of 74

Page 68
everything, to organizing family plans and trips. And
she felt horrible that she -- horribly that she couldn't
do that. So she's, again used to working, used to
being a medical coder at the University of California
San Francisco,
THE VIDEOGRAPHER: Stand by, please.
THE DEPONENT: And she hadn't been able to do
that, so those factors were making her feel poorly about
herself. Apparently, according to these notes, her
marriage was suffering as a result of, 1 think, the
symptoms she was having from the Camival cruise, And
her husband is rarely home. And my sense as to why l
wrote that was that her husband was probably staying
away from her because the marriage wasn't doing well.
BY MR. DRURY:
Q And you did a mental status exam of Charlene
Major on that date of service, correct? `
A Yes. Every session we do that.
Q Okay. What did the mental status exam for
Charlene Maj or reveal on January 30th, 2018?
A Well, if I go through all of this, she's alert
and oriented times three. That means she is focused.
Oriented times three means she knows where she is, who
she is, what the date is, who the president is, This `
suggests that she's depressed, that her mood is

 

Page 69
depressed, and that she is expressing herself in a
depressed fashion that her speech is rambling, meaning
she's sort of going from one topic to another. Her
thought process is not straight or linear. It's j
rambling.

Her judgment is fair, which means that she is
probably not exhibiting the best judgment that a
person -- that she could. Her memory is fair, which
means, again that she's not remembering things. She's
not able to focus as well.

Q And did -- were the results of the mental status
exam consistent with the reported issues in Charlene
Major's life?

MR.PELAEZ: Objection. Form.

THE DEPONENT: Absolutely. Yes. Yes, sir.
BY MR. DRURY:

Q They were consistent?

A Yes. They were consistent

MR. PELAEZ: Objection. Form.

THE REPORTER: Could l get the objection again
please?

MR. PELAEZ: Just forrn.

BY MR. DRURY:

Q Just from my knowledge, Victor, what is the

objection to form to a question where 1 ask whether

 

18 (Pages 66 - 69)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 19 of 74

»-»_¢
'_‘O\UOO\|O\i.h-S>LMN>-i

NNNNNN._.»_-»_-»_-»-»-»-t»_-
Lh-I>WN'-‘O\SOO\IC\Lh-LL»JN

\DOO\]O\V\AL)JN)_

,._.,_.
*-‘O

1 22
23
24

' 25

Page 70

something was inconsistent or consistent? lt is not
leading at all.

MR. PELAEZ: It is leading.

MR. DRURY: ln what way?

MR. PELAEZ: You are suggesting that it is going
to be consistent with what he's indicated and what he's
noted. So it is a leading question Not leading would
be who, what, when where, why.

THE REPORTER: l'm sorry, what did you say? Not
leading would be what?

MR. PELAEZ: Who, what, when where, why.

THE VIDEOGRAPHER: lf you could speak closer to
the microphone, sir.

MR. DRURY: l don't agree with that.

MR. PELAEZ: What was that?

THE VIDEOGRAPHER: lf you could speak closer to
the microphone. The witness is having trouble hearing

you.
MR. PELAEZ: okay.
THE VIDEOGRAPHER: Thank you.
BY MR. DRURY:
Q So what was the plan for Charlene Major on
January 30th, 2018?
A The same as it had been individual therapy, l
medication and to go to the post-traumatic stress

Page 71
disorder group.

Q Okay. And was Charlene Major following your
course of treatment or not following your course of
treatment and your plan?

A Well, l think she was. But the records show that
she didn't actually attend the post-traumatic stress
disorder group until February 5th. So -- and l see that
1 had initially referred to on the 2nd of October. So
that would lead me to believe that perhaps she hadn't
been going to the group the way l had wanted her to go
until -- until the 5th of February. And l can't
remember. There might have been extending factors for
that. l don't remember. ln her case probably she had a
hard time getting out of the house. But l can't recall.

So l hope that clearly answers your question

Q It does. Up until this point in time, had
Charlene Major come to every session that was scheduled
for her to come to see you?

A Yeah. She had come to see me. 1 would have to
look at the record. l haven't seen to see if she made
every appointment to sec the psychiatrist 1 can't
answer that question But she had come to every
appointment that 1 had with her. Yes.

Q Okay. When you see a patient on a follow-up
visit, do you check in with them to see whether they

16

24
25

\DOO\IO\M-l>b-ll\))-

NNNNN»-»-»_-»_.»_-»-t»-t~»_-»_-
LWN'-‘O\DOO\!O\\!\-I>LNN'-*O

25

Page 72

are, you know, taking your advice and applying it to
their daily life?

A Absolutely. Yes.

Q And was Charlene -- was Charlene Major applying
your advice to her daily life or not applying it to her
daily life?

A Well, 1 think she was doing the best she could,
but l think it was very clear that she was suffering.
And she wanted to get out of the house, but l think she
was having a very hard time doing it. So l am hesitant
to say she wasn't following my advice, 1 would say that
her symptoms were so severe and acute that she was
having difficulty getting herself to do much of l
anything.

MR. PELAEZ: Move to strike.

BY MR. DRURY:

Q Who was the psychiatrist that she was seeing
during this course of treatment?

A Dr. Elizabeth Dawes, D-a-w-e-'s.

Q Okay. At any point in time did you speak with
Dr. Dawes about Charlene Major?

A You know what, l am sure l did. But we don't
have that -- l don't have a record of that. We -- l
don't record conversations l have with colleagues. So l
probably did. But bear in mind, we're talking a year --

 

 

- Page 73
this is a year and a half ago, more than a year and a
half ago now, close to two years ago right now. So you
will have to forgive me for not remembering every
conversation 1 had with my colleagues.

Q Of course. Of course, Understandable. All
right. And l think you mentioned Plaintiff‘s Exhibit 9
is a true and authentic business record of Kaiser
Permanente of your office visit, January 20th, 2018 with
Charlene Major, right?

A Yes, sir.

Q Okay. Great. So when was the next time after
January 30th, 2018 that you saw Charlene Major?

A It's looking like that was on the 5th of
November, 2018,

MR. DRURY: Okay. And l would ask the
videographer to place before Mr. Vander Clute
Plaintiff‘s Exhibit 10.

THE VIDEOGRAPHER: Okay. Stand by. Okay.

(Exhibit 10 was marked for identification
by the court reporter and is attached hereto.)
BY MR. DRURY:
Q All right. Mr. Vander Clute, is Plaintiff‘s
Exhibit 10 a true and accurate copy of your telephone
appointment with Charlene Major on November 5th, 2018?
A Let me see. This is what l have in a note. Let

19 (Pages 70 - 73)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

125

»-»_r
*_‘Q\OW\IO\!JI-I>WN>-¢

| 12
13
14
15
16
17

118

20
21
22
23
24
25

Page 74
me see if this is in person or on the telephone. l am
not sure.

Q At the top it looks like it says "Schedule
telephone 11/5/2018."

A Oh, yes. You are right. You are right. lt was
on the telephone then You are correct

Q Okay.

A So yes, this is an accurate copy of the note that
1 wrote that day.

Q Okay. And is Plaintiff‘s Exhibit 10 an authentic
business record of Kaiser Permanente kept in the normal '
course of business made by someone with knowledge at or
about the events described therein?

A Yes, sir.

Q Okay. So it seems like some time passed between
the last visit and when you talked to Charlene Major on
the telephone on November 5th, 2018, Do you know
whether Charlene Maj or was treating in a different
facility or seeing a different psychotherapist during
those 10 months?

A l don't.

MR. PELAEZ: Object to forrn.

THE DEPONENT: 1 don't know if she was seeing
someone individually, but l have in my notes that she `
attended a post-traumatic stress group outside of

 

 

Page 75 n
Kaiser. So she was getting therapy outside of Kaiser in
the form of a group. 1 don't have in my note that she
was seeing somebody individually. So l can't say 1
definitively one way or the other except to say that my `
note doesn't reflect it. So l have no evidence to
believe she was seeing somebody individually outside of
Kaiser during that time.

Q Okay. And what does your note say about her
participation in group therapy?

A lt says she's having symptoms of post-traumatic
stress disorder for which she attends a PTSD group

 

outside of Kaiser. So it just says that she went to a
PTSD group outside of Kaiser. 1 don't have the number
of groups she went to.

Q Okay. And because you had not spoken with -- l
shouldn't say that. Did you speak at any point in time
with Charlene Major between January 30th, 2018 and
November 5th, 2018? '

A l don't have any notes suggesting thatl do --
that l did. So l'd like to say no. But there are times
when l talk to patients and l don't notate it. So let
me just answer that by saying 1 have no indication
according to the chart, that 1 did talk to her between
January 30th and November 5th.

Q Okay. So since some time had passed, did you --

 

 

l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

FLSD Docket 03/08/2019 Page 20 of 74

Page 76
was there any information that you thought was
particularly important to gather from her on the
telephone on November 5th, 2018 for your course of
psychotherapy? l
A Absolutely. l
MR. PELAEZ: Object to forrn.
THE DEPONENT: She was continuing to be afraid to
go outside, which is clinically significant She said,
as you can read in the notes and l referred to this
before, that she is afraid of redneck -- quote, unquote,
"redneck-looking white men." She feared that people
were following her. She described that in May of that
year she had vomited when she thought somebody was
following her. She described having the following
symptoms of post traumatic stress disorder: Nightmares,
night sweats, being easily startled, having flashbacks,
having recurrent thoughts about the assault, having
hypervigilance, insomnia, difficulty trusting others,
feeling agoraphobic, being afraid to go outside, fears l
that she is being followed. 1
She's also having the following symptoms of
depression: Depressed mood, poor concentration feeling
worthless, having low energy, poor appetite, having lost
15 to 20 pounds in the last five months without trying
to. Loss of weight is a symptom of depression -- l

 

@OO\IC\Lh-PL»JN>-*

18
19
20
21
22
23
24

l25

Page 77
mean without trying to. She barely showers. That's

 

explaining that her -- barely showering suggests that
her level of functioning is very low.

She also talks about her increased hamper --
being hampered in her relationships with her daughter
and her husband. And she talked about, you know, a lot
of people of color are very afraid that Donald Trump is `
president, uses phrases that give people license to
commit hate crimes. And she was describing how in her
opinion hate crimes had gone up during his
administration and that was scaring her a lot given that
the incident on the Camival cruise ship was a racial

She then you know, talked about the very
specifics of the Camival cruise incident which l

incident. `

described earlier. She described a woman jumping on
her, apparently unprovoked. So her opinion is that she
was -- or her experience was that she was just minding
her own business on the ship, A woman jumped on her
calling her a black nigger bitch, The woman's father
then started yelling, "Go back to your country you black
nigger. Go get your husband sol can beat his black `
nigger ass" and then assaulting her.

And then she said that later on in the room she
got a call on the phone with a voice telling her, "We're

20 (Pages 74 - 77)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

>_-»_\
*-‘O\OOQ\IC\U\-I>WN»-*

NNN)-l)->-¢>_~»-»-»-)-
Nv-‘C\COO\IU\U\-PUJN

23
24

l\.)
Ul

»_-»-i
>-‘C\DOO\IG\UI-|d‘»-)N)-\

NNNNNN)->-\-‘»-l»-¢>_¢»_i,_-
MAWN*_O\°OO\]G\U\LWN

Page 78
going to kill you, you nigger." So, yes, those --
that's very applicable to the situation And those just
seem terrif`ying. Anybody who would experience that
would be terrified. So, yeah that was all very
relevant This was a very relevant session

Q Have you treated other patients of hate crimes?

MR. PELAEZ: Objection forrn.

THE DEPONENT: I think so. You know what, off
the top of my head, l think so. Yes, l think the answer
is yes. But none that's coming to mind that was as --
clear cut and severe as this particular crime.

BY MR. DRURY:

Q Okay. And how many patients have you treated --
over the course of your 25 years as a licensed clinical
social worker -- how many patients have you treated with
post-traumatic stress?

A Oh, gosh. That is -- a lot. 1mean, that is a
hard answer to question -- a hard question to answer
clearly because l have probably 500 or 600 patients on
my caseload at any one time. Multiply that times, 1
don't know, thirteen So now we're talking -- 1 have
seen 6500 patients at least. So how many of those
patients have had post-traumatic stress? l couldn't
give you an accurate answer, but l would say hundreds.

Q Okay. And were Charlene Major's symptoms

 

Page 79
consistent with the clinical presentation of other
post-traumatic stress disorder patients that you have
seen in your clinical practice?

A Oh, definitely.

MR. PELAEZ: Objection forrn.
THE DEPONENT: Absolutely. Yes, sir.
BY MR. DRURY:

Q Okay. And l want to ask you on the -- on
Plaintiff‘s Exhibit 10, is this an authentic copy of
your note of your telephone appointment with Charlene
Major on November 5th, 2018?

A Yes.

Q Okay. And is it an authentic business record of
Kaiser Permanente kept in the normal course of business
made with someone with knowledge at or about the time of
the events described therein?

A Yes.

Q Okay. Let me ask you. So it seems like the
first time you saw Charlene Major was June 28th, 2017;
is that right? Do l have that right?

A Yes. You have that right.

Q Okay. And the cruise was in May of 2017, right?

A That's what she told me. Yeah.

Q Okay. And it looks like you treated her until
November of 201 8. Was this the last -- was

\oOO\lO\UI-l>b-WN»_

15

FLSD Docket 03/08/2019 Page 21 of 74

Page 80 l
November 5th, 2018 the last time that you had occasion
to treat Charlene Major?

A Yes.

Q Okay. So it looks like you treated her for about
a year and a half. ls that accurate?

MR. PELAEZ: Object to forrn.

THE DEPONENT: Just a second. Let's see. Yeah.
Yeah. But you have to bear in mind that there were
several months in that period of time that 1 wasn't
seeing her. But, yeah. From start to finish it was a
year and a half.

BY MR. DRURY:

Q Okay. And in your professional experience, when
a patient has continuing symptoms of post-traumatic
stress over a period of longer than a year, is there a
likelihood that the post-traumatic stress will be
permanent?

MR.PELAEZ: Objection. Form.

THE DEPONENT: No. No. lwouldn't say that,
that it means it would be permanent, no.

BY MR. DRURY:

Q Okay. Had Charlene Major's symptoms of
post-traumatic stress decreased as of November 5th,
2018, or Were they still at the same level as when she l
first saw you?

Page 81
MR. PELAEZ: objection.` Form.
THE DEPONENT: You know, there is not a PHQ9 on
this forrn. Perhaps in the -- in the computer there is.
We have a different system that tracks PHQ9 scores so
it's hard to judge. But what l will say is that she's
having as many symptoms if not more in November, 2018 as
she was in June of 2017.
BY MR. DRURY:
Q And as of November 5th, 2018, did you have a
professional opinion as to the major contributing factor
in Charlene Major's continuing post-traumatic stress
disorder and maj or depressive disorder?
MR. PELAEZ: Objection. Form.
THE DEPONENT: Yeah. lt continued to be the
Camival cruise incident, in my opinion
BY MR. DRURY: 1
Q Okay. As of November 5th, 2018, was Charlene
Major's -- what level of post-traumatic stress -- let me
strike that. As of November 5th, 2018, how would you
categorize the level of post-traumatic stress that
Charlene Major was experiencing?
MR.PELAEZ: Objection. Form.
THE DEPONENT: As of which date? Give me the
date again
BY MR. DRURY:

21 (Pages 78 - 81)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

»--»-
'-‘Q\OOQ\]O\Lll-l>m\\)»-¢

NNNNNN»_-»_-»_i»_t»_-._-._-»-
kl\-PLHN*-*O\OOO\IO\LJ\LLNN

\OOO\]O\UI-PWNF-*

NNN»_-»_-»_-»_¢._..__-._.._-._-
N>-‘O\OOO\|G\U\-I>L»JN»-‘C

| 23
24
25

Page 82

Q November 5th, 2018, the last time you saw her.

A Well, you know, it's -- 1 would still say it's
relatively severe, It's hard for me to judge just based
on looking at these notes how her level of
post-traumatic stress from January 30th, 2017 compared
to November 5th. lf 1 had a -- the PHQ9 in front of me
l could give you a direct comparison Butl don't have
that in front of me. So the best answerl can give is
that it is severe. Whether it is more or less severe
than when l first started seeing her it's hard to say.
Because l just saw her once after 10 months that 1
hadn't been seeing her. So it's -- it's hard to make a
accurate answer to the question that you are asking.

Q Okay. And as of November 5th, 2018, in your
professional opinion what was the -- how would you
categorize the level of major depressive disorder that
Charlene Major was experiencing at that time?

MR.PELAEZ: Objection. Form.

THE DEPONENT: Again, it is hard to say because l
don't have the PHQ9 form in front of me. But l would
say it looks pretty severe. l mean it looks like she's
got a lot of symptoms and she's barely showering. So l
would say it's very severe.

BY MR. DRURY:
Q What was your prognosis for Charlene Maj or as of

Page 83
November 5th, 2018?

A Well, you know, in black and white terms l would
say not very good. l would say poor. But if you are
asking me do 1 think she'll be affected for the rest of
her life with this, the answer is l sure hope not. It's
hard to -- you know, you asked me is this permanent lt
is hard for me to accurately answer that question
because one, l don't have a crystal ball. Two, 1
haven't read studies where people are tracked for their
entire lives. So l feel like 1 am ill-equipped to
answer that question But 1 would say her prognosis
wasn't great. 1mean, she didn't seem that-- no. She
didn't seem like she had advanced as much as certainly
she would have liked to and 1 would have liked to have
seen her.

Q Did Charlene Major make efforts to try to get
better during the course of your treatment of her?

MR. PELAEZ: Objection to fonn.

THE DEPONENT: Well, l think she did attend the
PTSD groups at Kaiser and apparently outside of Kaiser.
And she was coming to individual sessions, and she was
taking her medications. So Ithink so. l think -- l
think she was trying in those ways. Could she have
pushed herself to get outside of the house more?
Possibly. So -- but you know what? That is hard to

 

 

OO\IO\Ul-PL)JN*-‘

~»-
*-*O\QOO\IG\!I\-PL»JN»-¢

NNNNNN»_-»_-»_-»_-»-»-t._-»_-
LthbJN’-*O\OOO\|O\UI¢~LHN

FLSD Docket 03/08/2019 Page 22 of 74

Page 84
say. 1 am not in her shoes and 1 wasn't -- l didn't see
her for 10 months, So -- but, yeah. l mean she was
following all the treatment that we gave her. She was
following what we recommended
BY MR. DRURY:

Q And was there ever a time when you felt that
Charlene Major was not being honest with you or was
presenting in an inauthentic way?

MR. PELAEZ: Objection. Form.

THE DEPONENT: No. lwouldn't say that. No. l
would say that based on the 10 months of not seeing her
it seems as if this last session on the fifth of
November probably had something to do with the fact that
she knew l was going to be deposed and she -- you know,
l wanted to make sure that l understood her situation

So iri that way she might have been coming to
therapy for her -- the purposes of her legal case,
possibly. So in that way was she being inauthentic?
Possibly. It's hard to say. l certainly was doing the
best 1 could to treat her when she carrie back, And l
thought she was sincere in what she was telling me.

But, you know, it does raise a flag when a
patient misses -- is out of contact with her therapist
for 10 months. So does that mean she was inauthentic?

1 don't know. But it meant that she wasn't as attentive

Page 85
as she could have been to therapy at Kaiser Permanente
where l worked.
BY MR. DRURY:

Q Was there anything about her clinical
presentation on November 5th, 2018 that would indicate
to you that she was not being truthful, honest and
authentic?

A No. No. No. lwouldn't say that. Not at all.

Q Okay. Was Charlene Major's clinical presentation
on November 5th, 2018 consistent with the diagnosis that 1
you gave her of major depressive disorder and
post-traumatic stress disorder?

A Yes.

MR. PELAEZ: Objection. Form. 1

BY MR. DRURY:

Q Okay. And what facts support the diagnosis that
you gave her on November 5th, 2018?

A Well, the symptoms that l outlined earlier iri
discussion of this note answers that question But
those symptoms for post-traumatic stress are nightrnares,
night sweats, being easily startled, having flashbacks
to the assault, having recurrent thoughts about the
assault, hypervigilance, insomnia, difficulty trusting
others, feeling agoraphobic and panicky. Those are all 1
classic symptoms of post-traumatic stress disorder. 1

22 (Pages 82 - 85)

 

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 23 of 74

 

»_-»_¢
‘_‘ONOOO\]G\U\¢D~L»JN'_‘

NNNNNN)-l)-\v-‘»->->-»_r._.
Ui-l>U->N»-*O\OOO\IC\KA-|>~L»JN

 

Page 86 l

The following are classic symptoms of major
depressive disorder: Depressed mood, poor
concentration feeling worthless, low energy, poor
appetite, severe weight loss without wanting to lose
weight, barely showering, barely functioning, and having
the relationships with her family hampered. That is
also a symptom of depression
BY MR. DRURY:

Q ls there anything else about Plaintiffs Exhibit

Page 88 n
2018; is that correct?
A That is correct.
Q Okay.
THE VIDEOGRAPHER: Stand by, Counsel. Want met
put Exhibit 11 in front of him? ls that the one we're
talking about?
MR. DRURY: Sure. Yeah, you can Absolutely.
(Exhibit ll was marked for identification
by the court reporter and is attached hereto.)

conversation with Tonya Meister on November 7th, 2018?

maybe 20 to 30 minutes, maybe more. But l would say 20

Q Okay. And do you recall what you and Ms. Meister

 

 

Page 89

the incident and the symptoms that Ms. Major Manning was

10, the note of your telephone conversation with 10 THE VIDEOGRAPHER: Okay.

Charlene Major oii November 5th, 2018, that you think is 11 BY MR. DRURY:

important to highlight? 12 Q All right. Mr. Vander Clute, do you have
A Well -- 13 Plaintiff‘s Exhibit 11 in front of you?

MR. PELAEZ: Objection. Form. 14 A Yeah. Uh-huh.

THE DEPONENT: We discussed it, but l think when 15 Q Okay. And is this a true and accurate copy of
you look at the quotes that the people who assaulted her 16 your -- of the record of your scheduled telephone
said, "Go back to your country you black nigger, you 17
black nigger bitch, go get your husband sol carr beat 18 A Yes.
his black nigger ass," 1 mean that is particularly 19 Q Okay. And how -- how long did you speak with
brutal language. 20 Ms. Meister?

And the other point -- so l think that is 21 A You know, l would have to -- l can't remember,
important to see. And the other point is that when she 22 but l would have to -- if l had to guess l would say
got this call in her cabin saying, "We're going to kill 23
you, you nigger," it sounds if the ship -- the Camival 24 to 30 minutes if l had to guess.
cruise told her they would trace the call. But my sense 25

Page 87
is that they didn't do nearly as much as she would have 1 discussed on that telephone call?
liked to track that down and to protect her. So 1 think 2 A Yes.
throughout the treatment it is very clear that she felt 3 Q What did you -- what did the two of you talk
unprotected by Camival cruise. 4 about?

MR. PELAEZ: Move to strike as nonresponsive 5 A Well, basically she was asking me questions about
BY MR. DRURY: l 6

Q And Mr. Vander Clute, Plaintiff‘s Exhibit 10 is a 1 7 having. And l pretty much read my notes, similar to
true and authentic copy of Kaiser Permanente's note for 8 what l am doing today. And she -- she heard that and
that date of service, correct? 9 then she said, "Well, 1 have the notes in front of me."

A Yes, sir. 10 So she seemed a little upset that 1 wasn't giving her

Q And it's an authentic business record made at or 11 more information than what was in the notes, But, you
about the time of the event described therein by someone 12 know, the fact of the matter is 1 see 500 patients.
with knowledge; is that right? 13 This was over a year ago. So l don't think l could

A Yes. 14 remember it off the top of my head without reading it

Q Okay. The next and final note that l have in 15 off my note. So that's my memory. You know, it was a
your chart is a telephone call on November 7th, 2018. 16 cordial conversation 1 think she got the information
Do you have a note of that? 17 but l think she wished 1 could have told her more than

A Give me the date again 18 what were in the notes.

Q November 7th, 2018? 19 Q And throughout this deposition you have been

A Yes. Yes. This is a note about a phone call 20 referring to your notes, And have they assisted you in
with the attorney from your law firm; is that correct? 21 refreshing your memory about the dates of service that

Q Yes. Plaintiff‘s Exhibit ll, l think you 22 you saw Charlene Major?
mentioned this before, that Tonya Meister, my 23 A Oh, absolutely. And 'l wrote it down all of the
co-counsel, had contacted you about -- to find out about 24 dates of service right here individually and the group

25

your opinions. And you spoke with her on November 7th,

sessions. So it's been -- it was very important. lf l

 

23 (Pages 86 - 89)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

»_-»-¢
*-‘O\OOO\]O\'J\-|§WN»-‘

'NNNNNN»-._-»_i»--»-»-»_-»_r
Ul-l'-`~WN»-*C>\OOO\IO\Ui-I§WN

 

\OOO\!O'\UI-PWI\)>-‘

)-lv-‘»-\)-I»-¢
-l>wt\>»-O

 

NNNNNN»-‘>-\>-‘>-“-‘
U\-I>LHN>-‘O\COO\IO\U\

 

hadn't been able to --

THE VIDEOGRAPHER: Microphone.

THE DEPONENT: lf l hadn't been able to look at
the notes before our session Which l did, l probably
would have not been able to do this very well. But
because 1 read through all the notes and actually have
them in front of me, they assisted me greatly.

BY MR, DRURY:

Q Okay. You mentioned that you see 500 to 600
patients at any given time; is that right?

A That is correct.

Q Okay. Did Charlene Major's case and her
condition stand out to you as a severe case amongst the
cases that you were handling throughout 2017 and 2018?

A Yes.

MR.PELAEZ: Objection. Form.

BY MR. DRURY:

Q Why did you see it as a severe case, Charlene
Major's case?

MR. PELAEZ: Objection. Form.

THE DEPONENT: Because, A, the severity of the
assault and the way that it clearly impacted her, the
way that it impacted her functioning, the way that she
had all the classic symptoms of post-traumatic stress
and major depressive disorder. Her authenticity and

 

on her life and her functioning and her interactions

with her family and her work. Yeah, it was profound,
and it stands out among the patients. Not number one
necessarily, but it stands out as very severe among the

patients that l have seen
BY MR. DRURY:
Q Okay. Thank you very much for your time,

Page 91 l
sincerity in her presentation struck me, and, yeah, just
how disappointed she was at the effect that this had had

Page 90

 

l 17
18
j 19
20
21
22
23
24

 

l
2
3
4
5
6
7
8
9

Mr. Vander Clute, l am sure that Mr. Pelaez is going to 10
have some questions for you. Actually, one more thing§ 11

before 1 hand it over to Mr. Pelaez. Have all of the
opinions that you have stated here in your deposition
been within a reasonable degree of psychological
probability?

A Yes.

MR. PELAEZ: Objection. Form.
THE DEPONENT: Yes.
BY MR. DRURY:

Q Okay. And everything that you noted in your
records, were you reasonably certain of the facts and
the information that you put in your records?

A Yes.

MR. PELAEZ: Objection. Form.
MR. DRURY: Okay. Mr. Pelaez?

12
13
14
15

FLSD Docket 03/08/2019 Page 24 of 74

THE DEPONENT: Mr. Pelaez, before you stait, how
long is this going to take? Because, again l have a
patient at 5:00, and it is now 4:34 here in Califomia.

MR. PELAEZ: So Mr. Vander Clute, l have an
opportunity now to cross-examine you based on the
questions that you were just asked over the past a
little bit over two hours.

THE DEPONENT: l understand. 1 am asking you how

long it's -- how long you estimate that taking.

MR. PELAEZ: Twenty to thirty minutes on my part.
And then 1 think Plaintiff‘s counsel, Mr. Drury, may
have follow-up questions as well.

THE DEPONENT: All right. Well, 1 just wish you
guys had been clear with Kaiser when you gave me two
hours because l have got a lot of patients to see, So l
am trying to debate whether l should tell my 5:00 that
l'm going to be late for them too. 5:15?

MR. PELAEZ: It's 7:30 at night here in Florida.
lf it's 4:30 in Califomia, l would say yes.

THE DEPONENT: Okay. Go for it. Let's go.

EXAMlNATlON
BY MR. PELAEZ:
Q Okay. Mr. Vander Clute, what's the highest level
of education or degree that you received?
A A master's degree in clinical social work.

Page 93

Q You do not hold a Ph.D. or doctorate, correct?

A Correct.

Q What's the difference between what you do as a
social worker and what a psychologist does?

A You mean a Ph.D. psychologist?

Q Yes.

A In terms of psychotherapy, exactly the same.
What some psychologists do here at Kaiser that l cannot
do is conduct neuropsychological testing that l am not
able to do. Although no -- no neuropsychological
testing was performed on this particular patient,
Charlene Manning -- or Major rather.

Q Are you required to a hold a license to practice
as a clinical social worker in the state of California?

A Yes.

Q How long have you had that license for?

A Since April of 1999.

Q Has your license ever been suspended for any
reason since 1999?

A No.

Q ln the beginning of your examination by Mr. Drury
you discussed some paperwork that was filled out by
Ms. Major. What exactly -- what paperwork were you
describing for that initial June 2017 visit?

A This is intake paperwork that every patient

 

Page 92

 

24 (Pages 90 - 93)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

\OOO`IG\!JI-LWN»-¢

,_.
O

11

l 20
21
22
23
24
25

._-»_.
v-C>\BOC\I¢\L/\-AWN>-*

NNNNNN)-\)-l»-‘»->->-»-¢»-
U\J>UJN>-*O\OOO\]O\U\-I>WN

Page 94
conducts -- every patient fills out. It has their name,
their phone number, their address, their reasons for
seeking help at this time, what have you tried for the
above problem, past psychiatric history. Past -- have
they ever been hospitalized before, symptoms of
depression, symptoms of anxiety, family history, drug
and alcohol information, employment history, religious
history, that type of thing. Every patient fills it
out.

Q And you mentioned that it included symptoms of
anxiety and symptoms of depression on that paperwork,
correct?

A Yes, sir.

Q Okay. Are those fill in the blanks or is it kind
of a prefilled option that a patient like Ms. Major
could go through and check off certain symptoms that
apply to her?

A Yeah. 1mean, it is a standard form where it
lists one, two, three, four, five, six, seven, eight,
nine symptoms of depression, And then the patient fills
in that in the last two weeks have I had these symptoms,
not at all, for several days, for more than half the
days or nearly every day. And then there are four
symptoms of anxiety and they have the same options

Q Okay. And in Ms. Major's, case what did she

 

respond to on all of those questionnaires, specifically
the nine questions regarding the symptoms for depression
and the four symptoms of anxiety?

A Severe. Severe depression and severe anxiety.

MR. DRURY: Objection --

THE REPORTER: The objection, again, please.
MR. DRURY: 1 was just making an objection
because 1 don't think Mr. Pelaez was clear on what date
of service he was referring to. That was my objection.

BY MR. PELAEZ:

Q This is all referring to the June 28th, 2017
initial intake. Is that what you understand We are
speaking about, Doctor?

A Yes, sir.

Q Okay. So Ms. Major filled out that questionnaire
regarding the symptoms of anxiety and symptoms of
depression. She responded severe category for all of
those symptoms, correct?

A Yes. Correct.

Q Okay. And I believe when you were discussing
that initial consultation on June 28th, 2017, you listed
out several of what you said were symptoms of
post-traumatic distress disorder that you found in
Ms. Major. And that included f1ashbacks, increased
startle response, symptoms of depression, sleepless,

Page 95

\DOO\)G\Ul-I>UJN>-

10
ii
|12
13
14
15
16
17
18
19
20
21
22
23
24
25

FLSD Docket 03/08/2019 Page 25 of 74

Page 96
anhedonia, low energy, problems focusing and a few
others, correct?

A You are saying on the note of June 28th, 2017?
Is that your question?

Q Correct. Those are all in the history of present
illness, symptoms present, correct?

A Yeah. On that date, absolutely. Yes, sir.

Q Okay. Now how would the patient report each of
those symptoms that are included there that you found
that she had? Is that something where you asked

specifically, you know, for instance, "Are you
experiencing flashbacks? Are you experiencing
nightmares? Are you experiencing these things?" And
then the patient responds yes or no to that?

A Oftentimes that is the way it's done. Sometimes
the patient just volunteers that information so you
don't need to ask that question. But oftentimes,
particularly with, you know, symptoms of post-traumatic
stress, generally the therapist does need to ask, "Are
you having this? Are you having that?"

Q And then as part of the history that you took
that day, June 28th, 2017 through your initial
consultation with Ms. Major, she recounts in some detail
this incident on the Camival cruise. For purposes of
your treatment, you have to rely on the history as

 

Page 97 l
relayed to you by your patient, correct?

A Yes. In this case that's right. You mean the
history of the incident? Yes. In other cases -- in
some cases the psychiatric history, maybe we have
previous records. In her case we didn't.

Q And what I am trying to get at is you as a
treater, you are relying on the patient's reporting of
how the incident took place because you weren't there l
and you didn't see exactly how or what happened,
correct?

A That's correct,

Q Now, did Ms. Major ever treat with you or any
other psychologist or psychiatrist at Kaiser Permanente
prior to June 28th, 2017 that you are aware of?

A You know what? I-- yes, Actually, prior to me,
yes, she did. She had contact with other therapists. 1
don't have that in front of me because 1 didn't know |
that was relevant. But when I was looking through the
chart to get these records I noticed that she had
interactions with other people including Dr. Dawes, her
psychiatrist prior to seeing me, So, yes. The answer
is yes. But the specifics of that I can't tell you
because 1 don't have that in front of me.

Q Okay. Do you know whether any of those prior
interactions with psychiatrists or psychologists were in

25 (Pages 94 - 97)

Veritext Legal Solutions

800-726-7007

305-376-8800

 

Case 1:18-cv-21914-RNS Document24-3 Entered on

 

Page 98

1 relation to the death of her father, her brother or that 1
2 car accident that she had prior to the cruise? 2
3 A 1 would encourage you to get the records. You 3
4 have obviously subpoenaed her records. I'd go through 4
5 them yourself because 1 don't have those records in 5
6 front of me. And you could probably answer that 6
7 question very well. Because 1 wasn't treating her 1 arn 7

: 8 not the one to answer those questions But another 8
9 therapist or provider might be. 9
10 Q Okay. Okay. It's all right. If you don't know 10
11 the answer to that -- to a question regarding prior 11
12 treatment you can say you don't know and that's it. 1 12
13 will move on. So as it relates to any prior treatment 13
14 that she had at Kaiser Permanente from any other mental 14
15 health practitioner if it is a psychologist or a 15
16 psychiatrist, it would be fair to say that you are not 16
17 specifically familiar with the details of any such 17
18 treat:irient, right? 18
19 A Yes. That would be fair to say. 19
20 Q Okay. Now going through the history that you 20
21 took on June 28th, 2017, you noted that Ms. Major had 21
22 been on Diazapam for 10 to 20 years prior due to 22
23 anxiety, correct? 23
l 24 A Yes. 24
25 Q Diazapam is Valium, right? | 25

Page 99 `

1 A 1 believe so. Again, medication is outside my 1
2 scope of practice, but 1 believe that's right. 2
3 Q And Valiuin is a pretty strong medication for a 3
4 patient to use for such a long period of time for 4
5 anxiety. Would you agree with that? 5
6 A 1 arn not going to give an answer to that. 1 6
7 don't know the answer. 7
8 Q You used an exam called the PHQ9 that was 8
9 administered to Ms. Maj or when she came on June 28th, l 9
10 2017, correct? 10
ll A Yes. ll
12 Q Okay. And 1 feel like before when you were 12
13 discussing it you weren't able to tell us exactly what 13
14 that PHQ stands for. Do you know what the specific 14
15 name, the full name of the test is? 15
16 A 1 think it's patient health questionnaire, l 16
17 actually. Yeah, 1 don't know what 1 said before but 17
` 18 patient health questionnaire is the answer. 18
19 Q And that is a questionnaire that you stated is 19
20 something used to try and gauge the severity of the 20
21 patient's symptoms of depression, correct? 21
22 A Yes, exactly. 22
23 Q Okay. And that is a questionnaire that includes 23
24 a series of questions that the patient, Charlene Major 24
` 25 in this case, would simply respond to yes or no, 25

 

FLSD Docket 03/08/2019 Page 26 of 74

Page 100

correct?

A No, no, no. Not at all, sir. You haven't been
listening. The patient health questionnaire is a form
that lists nine depressed symptoms. And the patient has
a choice of saying in the last two weeks 1 have
experienced this not at all, several days, more than
half the days, or nearly every day. So it's not yes or
no at all. 1t gives a number indicating the severity
and the length of time that they have been having that.

Q Okay. 1'm sorry. Repeat the question, please.
BY MR. PELAEZ:

Q Sure. What is the highest score possible that a
patient can score on the PHQ9?

A 27.

Q So Ms. Major scored 23 out of a possible 27,
correct?

A That's ri ght.

Q The PHQ9, well, let me ask you. Do you know what
validity measurements are in reference to exams? `

A 1 do but -- 1 do know what that means, but that
is more a psychologist, they do a lot more studying
validity of testing so -- and met:rics. So that is not
my field of expertise, but 1 do know what the term
means, yes,

Q Can you explain to us what the term "validity

Page 101
measures" in reference to psychological testing, what
does that mean?

A 1t means how valid is this test. ls it -- has it
been proven to be valid, a valid reflection of what a
patient is going through or not,

Q Okay. The PHQ9, does that include any validity
measures?

A 1f it does, 1 don't know what they are.

Q The GDS, do you know if that test includes any
type of validity measures built into determine the
truthfulness of the responses? '

A 1 am sure it does, but 1 don't know what it is.

Q You are sure it does, but you don't know what
they are?

A That is correct, It's unlikely -- it's unlikely
that Kaiser would use these if they didn't have a degree
of validity. But what that degree of validity is 1
don't know.

Q 1 don't want you to testify about things that you
don't know, Doctor, respectfully. 1 want to know if you
know specifically if either of these tests, the PHQ9 or
the GDS contain any type of validity measures built into
them?

MR. DRURY: Objection.
THE DEPONENT: 1 think 1 answered your question.

26 (Pages 98 - 101)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 27 of 74

\$OO\IC\UI-I>L)JN»_\

\DOO\IO\Lh-$>WN>-*

NNNNNN»->-»-¢»_-»-\»-»-)-\»-»-¢
§I\-I>WNv-‘O\OOO\IG\UI-PWN)-¢Q

Page 102
Do you want me to try again and give you the same
answer? l
BY MR. PELAEZ:

Q Sure. If you don't know if they do or they
don't, lwould like you to respond that way. Do you
know specifically whether the PHQ9 or the GDS test
referred to her in your report, either of those have any
built-in validity measures.

MR. DRURY: Objection.

THE DEPONENT: The answer is 1 don't know. Butl l
assume that they do. You take that however you want, '
BY MR. PELAEZ:

Q Okay. Mr. Vander Clute, as far as that initial
June 28th note, under Social History there, you notice
that Ms. Major's employment status, she was an
independent contractor who had not worked in a year due
to family circumstances That was your note, correct?

A Yes.

Q So at the time she came to you on June 28th,
2017, Ms. Major reported to you that she had not worked
in at least a year since before that visit with you,
correct?

A Yes, because she was taking care of her sick l
family members.

Q And then below that under "legal problems," on l

Page 103

social history from your very first note, from
June 28th, 2017 With Ms. Major, it indicates that the
patient is suing Carnival cruise and the individual who
assaulted her, correct?

A That's what it says. Yes, sir.

Q Okay. So as of that very first time that
Ms. Major went to see you back in June of 2017 she
already told you she was suing Camival cruise line way
back then, correct?

A Apparently so.

THE VIDEOGRAPHER: Counsel, this is the
videographer. 1 have to change the media in one minute,
and it will take about a minute to do.

MR. PELAEZ: Okay. Then I think that this is a
pretty good time to take that minute then and take a
restroom break.

THE VIDEOGRAPHER: Stand by.

MR. PELAEZ: Go off the record for the second.

THE VIDEOGRAPHER: This marks the end of video
number two. Going off the record another 4:50 p.m.

(Off the record from 4:50 p.m.
to 4:55 p.m.)

THE VIDEOGRAPHER: Were back on the record at
4:55 p.m., and this marks the beginning of media number
three in the deposition of Edward Carl Vander Clute,

l
2
3
4
5
6
7
8
9

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

)->->_1»-
b.lN’-‘O\DOO\IG\\J\AWN>-*

NNNNNN»-)-l>_i»_t,_i,_i
Ul-LU)N*_‘O\DOO\IO\\JI-P

Page 104
BY MR. PELAEZ:

Q Okay. Mr. Vander Clute, at the conclusion of
your initial meeting or consultation with Ms. Maj or on
June 28th, 2017, you came up with a diagnosis of
post-traumatic stress disorder and major depressive
disorder, correct?

A Right.

Q Are you familiar with the DSM-V?

A Yes.

Q What is the DSM-V?

A It's a diagnostic manual that therapists and
mental health clinicians use to diagnose the patients
that they work with.

Q Did you use the DSM-V criteria in order to come
up with a diagnosis of post-traumatic stress disorder?

A Yes.

Q Okay. So what exactly was the traumatic incident
that led to your diagnosis of post-traumatic stress
disorder as it related to Ms. Major?

A lt was that she was on the Carnival cruise in May
2017, and she was assaulted in the fashion that 1
previously explained to the other attomey, but that she
was assaulted by a drunk man and his daughter. And she
was called racially offensive terms, and she had her eye
blackened. She was hit in the head. She was verbally

Page 105
assaulted. Let's see. She was kicked and choked. She
had her face put to the ground. She was called a nigger `
bitch. She was told to go back to Af`rica. That --
basically that.

Q Are you familiar with Criteria A of the
post-traumatic stress disorder diagnostic criteria under
the DSM-V?

A 1 don't have the DSM-V in front of me, so 1 ain
not sure what A means. But 1 know the symptoms of
post-traumatic stress.

Q Well, let me read to you from the DSM-V which 1
have here with me. Criteria A, what it requires is
exposure to actual or threatened death, serious injury
or as sexual violence. Are you familiar with that
Criteria A?

A Yes.

Q For post-traumatic stress disorder?

A Yes.

Q Okay. Ms. Major wasn't exposed to actual threat
of death in this case, correct?

MR. DRURY: Objection to the form of the
question.
THE DEPONENT: She was exposed to serious injury.
BY MR. PELAEZ:
Q What is your basis for believing that Ms. Major

27 (Pages 102 - 105)

 

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 28 of 74

 

Page 106

1 was exposed to serious injury on the Camival cruise 1

2 line she had in the incident that took place iii May of 2

3 2017? ` 3

4 A She self-reported that she was kicked in the 4

5 back, her face was put to the ground, she was kicked and 5

6 she was choked and her eye was blackened. She also 6

7 talked about numerous racial slurs directed at her which 7

8 are also emotionally traumatic. l 8

9 BY MR. PELAEZ: 9
10 Q 1 don't see under Criteria A for the DSM-V for ` 10
11 post-traumatic stress disorder anywhere where it 11
12 includes anything about racial slurs or verbal assaults 12
13 or derogatory slurs or anything of that nature. Is it 13
14 your testimony in your opinion that simply racial slurs 14
15 and offensive language in and of themselves are 15
16 sufficient to qualify for a traumatic incident under the 16
17 DSM-V? l 17
18 MR. DRURY: Object. Object to the form of the 18
19 question, 19
20 THE DEPONENT: The answer to your question is no. 20
21 And the answer is that 1 didn't base the diagnosis just 21
22 on that. That was a factor in it as well as the 22

` 23 physical assault that she -- that Ms. Major Manning went 23
. 24 through. 24
25 BY MR. PELAEZ: 25

Page 107

l Q Okay. So offensive language or racially l

l 2 derogatory or insensitive language in and of itself is 2
3 not enough to qualify for PTSD under the DSM-V, correct? 3

4 MR. DRURY: Object to the form of the question. 4

5 THE DEPONENT: Well, you know what, actually -- 5

6 1 -- you know, prolonged verbal abuse that often people 6

7 go through could create post-traumatic stress, 7

` 8 absolutely. But this was only a small part of what she l 8
9 went through. What this patient apparently went through 9
10 was a physical trauma. 10
11 BY MR. PELAEZ: 11

1 12 Q And your understanding of that physical trauma is 12
` 13 based on Ms. Major's history that she provided to you, 13
14 her recounting of the incident itself on the cruise 14
15 ship, correct? l 15
16 A Correct. Although she did -- 1 arn sure she saw 16
17 some medical doctors. And maybe you could talk with 17
18 them. But 1 am not a medical doctor and didn't evaluate 18
19 her medically. 19
20 Q Sure. Since you mentioned it, she actually went 20

' 21 to Kaiser Permanente, lbelieve on May 22nd, 2017, soon | 21
22 after she returned from the cruise and was evaluated by 22
23 a doctor there, You haven't seen those medical records 23
24 or the photographs taken of her and her injuries on that 24

' 25 day? 25

 

 

Page 108

A Well, 1 certainly haven't seen any photographs,
but 1 probably did read the medical record back when 1
saw her in June. But off the top of my head 1 am not
remembering that. That was over a year and a half ago.
BY MR. PELAEZ:

Q You don't recall seeing the actual photographs of
her injuries?

A No. 1 don't believe 1 ever did see them.

Q 1 previously asked you a little bit about the
Valium that Ms. Maj or had been taking for 10 to 20
years, Do you know whether Valium is a type of
medication that is okay to be taken with alcohol?

MR. DRURY: Object to the form of the question.
THE DEPONENT: 1Would -- 1 don't know the answer

to that question, but 1 would suggest probably not.
BY MR. PELAEZ:

Q Do you know whether there is any specific risks
associated with consuming alcohol while taking Valium?

A No. That is a medical question, 1 am not going
to answer that.

Q So you don't know what the effect, then, would be
specifically if Valium is mixed with alcohol, correct?

A That's right.

Q Ms. Maj or expressed to you during your
consultations with her that she had a fear of white men

Page 109 l
after the incident on the Camival cruise ship, correct?
A Yeah. 1 don't think she said that in her first
session. She probably said it in her last session. But

 

 

 

she did say that, yes.

Q 1 ask that because you are a white male, and 1 j
was just curious to know whether Ms. Maj or ever
expressed to you specifically any concerns or uneasiness
or discomfort in being treated by a while male following
that incident?

A 1 think 1 surely asked her that question, and my
sense is that she felt comfortable with me. But the
quote in my note is "redneck-looking white men," and `
1 -- my assumption is that she didn't think 1 was a
redneck-looking White man.

Q Okay. So then it's only redneck-looking white
men that Ms. Maj or has this fear of after the incident?

A My notes says --

MR. DRURY: Objection.

THE DEPONENT: -- she especially fears
redneck-looking white men. 1 didn't delve into what
kind of white men she did or didn't get afraid of. That
didn't seem like the relevant issue for our work, But 1
did write down her quote about redneck-looking white
men.

BY MR. PELAEZ:

 

28 (Pages 106 - 109)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

\DOO\]G\Ul-LWN»-

11
12
13
14
l 15
16
17
18
19
l 20
21
22
23
24
25

\OOO\IC\Ul-PL)JN»-*

NNNN|\.)N>-\)-\-\>-¢\-¢>-¢>-)-‘>-l»-‘
U'l-|>L»JN*-‘O\SOO\lC\Ul-LWN>-*O

Page 110

Q So it was especially redneck-looking right men
that made her uneasy or uncomfortable, correct?

THE DEPONENT: According to my note, yes, sir.
MR. DRURY: Objection.
BY MR. PELAEZ:

Q Okay. In any of your meetings with her did she
ever appear uneasy or uncomfortable in your presence?

A You mean because 1 am a white man?

Q Just because you are a white man, yes, `

A No.

Q Okay. 1 believe during your direct examination
when you were being asked questions by Ms. Major's
counsel, 1 have in my notes you said that Ms. Major had
a mild PTSD or post-traumatic stress disorder reaction
before the cruise due to earlier problems that she had;
is that correct?

A Yeah. 1mean, that is my estimate. 1 hadn't
seen her prior to that, but it appeared -- it would
appear that based on the experience she had that that
Was the case, 1 didn't assess her before she came to me
to tell you, yes, she had mild PTSD. But that was my
assumption, yes.

Q Okay. And then again when you go over the
symptoms of PTSD with Ms. Major and you asked her

whether she is suffering from nightmares, flashbacks, l

 

 

Page 111
startling responses, hypervigilance, trust issues,
depression, anhedonia, sleeplessness, lack of focus, low
energy, all these issues, you are relying on her being
truthful in her responses to whether she is experiencing
or suffering from any of those conditions; isn't that
true?

A That is true with almost every patient you see,
yes,

Q 1f your patient, for whatever reason, was not
being completely honest with you as a treater, as a
therapist, that would ca11 into question your entire
assessment of the patient, wouldn't it?

A You know, part of our professional expertise is
to make that judgment, whether -- just like you as an
attomey, I'm sure, have to do the same thing as to
whether or not this person is trustworthy or not. And
you make that judgment based upon facial expression,
tone of voice, the way they hold their body, their word
choice. So, yes, 1 have to do that every day. And
absolutely, 1 have to do that. And my -- as 1 responded
to the other counsel, my sense was that she was
completely trustworthy throughout

Q What did you note in her facial expression that
led you to believe that?

A Well, 1 am until looking at her face right now,

 

25

\COO\|O\\.)\-LWN»_~

10
11

20

FLSD Docket 03/08/2019 Page 29 of 74

Page 112 l
but just that she seemed quite credible. She -- she
seemed appropriately upset when she talked about the
things that she was talking about and, you know, calm
when she Was talking about calrner things. So it seemed
completely -- completely believable.
Q 1s it possible for a patient or an individual to
look up what the symptoms of post-traumatic stress
disorder are on, say, the Intemet or any given number
of websites?
A Of course that is possible.
MR. DRURY: Objection.
THE DEPONENT: Of course that is possible. But
then again, anything is possible, right?l l
BY MR. PELAEZ:
Q It is also possible for a patient to look up what
the symptoms of depression are on the 1nternet, correct?
MR. DRURY: Obj ection.
THE DEPONENT: 1t is possible, but let me respond
to that. It's not possible to describe a life in which
you are talking about your level of functioning, the
interaction that you are having with other people, that
you are not able to do certain things iii your life and
present yourself, you know, in front of a therapist time l
after time, You would have to be an extremely good
actor to do that, an extremely well-trained actor. But,

 

 

Page 113
yes, it's possible.
BY MR. PELAEZ:

Q Okay. I'm moving on to what was marked by l
Plaintiff‘s counsel Exhibit No. 5, your July 11, 2017
note from your encounter with Ms. Major then. Ms. Major
recounted to you during that session that she had missed
a family reunion in Florida because she was afraid to
travel, correct?

A Yes.

Q So it's your understanding that Ms. Major was
unable to travel as a result of this incident and her
fear of just going out in public, pretty much, correct?

A Yeah. That she was afraid to go out in public,
exactly, and leave the house.

Q So if Ms. Major -- if it turned out that
Ms. Major was actually able to travel and did go visit
family in Florida and did go on vacation to the
Dominican Republic with her family, how would that
affect your opinions and your impressions of her?

A What would the timefrarne be for that trip to the
Dominican Republic?

Q Well, if while under your care and receiving
treatment with you she was able to do those things, you
would agree with me then that she wouldn't have been
completely honest with you when she said she was afraid

29 (Pages 110 -113)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

18

»-\\_¢
*-‘O\OOU\IG\L/t-hb-)N\-¢

NNNNNN~_‘»_-»-,_¢»-»-»->-
Lh-ILDJN)-O\DOO\IC`\Jl-LWI\)

Page 114
to travel, correct?

MR. DRURY: Obj ection.

THE DEPONENT: Well, let me answer that question.
So 1 arn reading this note from July 1 lth. She told me
that she was afraid to travel at that time, you know,
between the 28th of June and the 11th of -- I'm sorry,
the 28th of June and the 11th of July. So 1 don't
know -- that doesn't mean that she could never travel
again. So I'm not sure -- you know, this is the first
time 1 am hearing about a trip to the Dominican
Republic. And 1 am not sure what the time frame is, but
1 arn not saying that she could never travel again, And
just -- the mere fact that she traveled doesn't mean
that this is inaccurate, what's written here on this
note. So let's just be clear about that.
BY MR. PELAEZ:

Q My question to you was if your patient told you

they were afraid and unable to travel but, in fact, they
were able to travel during the time that you were
treating them and after telling you these things, how
would that affect your impressions, your diagnosis, and
your treatment of them?
THE DEPONENT: 1 won't --
MR. DRURY: Obj ection.
THE DEPONENT: Again, 1 tried to answer your |

Page 115
question, sir. 1f they told me that they couldn't
travel between the 28th of June and the 11th of July,
but then subsequent to that they traveled, well, that
wouldn't necessarily affect my assessment 1t just
meant that they could travel. We always hope our
patients will get more functional.
BY MR. PELAEZ:

Q On that note dated June -- July 11, 2017, 1 am
looking at the bottom. It seems like you performed a
mental status exam on her, correct?

A Yes.

Q And you found that at that time her judgment was
good, correct?

A Yes.

Q You found that her memory was good at that time
as well, correct?

A Yes.

Q 1 believe you said earlier as well that you had
recommended these group therapy sessions, counseling
sessions --

THE DEPONENT: Counselor, time out. How much
more time is this going to take? 1 had a 5:00 o'clock
appointment You told me we'd get out by 5:15. 1 am
doing you guys -- I'm trying to help your case, both of
your cases. You owe me a certain amount of respect,

 

\DOO\\O\L)\LUJ[\J>-

»-a»-¢>-»-»-\)-Il-
Q\L)\LUJN>_‘O

17
18
19
20
21
22
23
24
25

»-»_-
>-*O\BOC\IO\U\-IAWN'-*

N»_-»-»-»-»_-._-»_.._.
O\DOC\]O\'J\J>WN

21
22
23
24
25

 

FLSD Docket 03/08/2019 Page 30 of 74

Page 116
though. When is this going to end? Because 1 have a
patient waiting up there, and 1 take my professional
relationship with my patients very seriously. So let me
know how much longer this is going to take. 1s it
as you said or is it longer?

BY MR. PELAEZ:

1 didn't tell you 5:15.

Yes, you did.

1 said you should move back an appointment
No. You said 5:15.

1 didn't say that.

How much longer is it going to take?

1 may have another 15 minutes of questions
That may be unacceptable to me. 1 am sorry.
Then we are going to have to continue the
deposition for another date and time. Because
Plaintiff‘s counsel took over two hours' worth of
questioning 1 have a right to ask you questions and
follow-up. He covered a lot of ground --

A Sir, you do. So we may have to do it another
time. You have all the right in the world, butI have a
responsibility to my patients. And if it's you guys or
Kaiser, you guys got to be straight with me. 1 am not
going to get jerked around like this. Okay. So tell me
what you want to do. |

/OI>,OI>O>O>/O

 

Page 117 |
Q Mr. Vander Clute --
A Yes.
Q 1 never represented how long this entire

deposition would be taking. 1f Plaintiff‘s counsel is

fine with suspending it and resuming it on another date

that is fine with me if he‘ll stipulate to it on the

record, sir.

MR. DRURY: Mr. Vander Clute?

THE DEPONENT: Yes, sir.

MR. DRURY: We will -- we will pay you for your
time. You are entitled to a fee for your time.

THE DEPONENT: Well, that is great, sir. That is
great. But let's do it another time, because 1 have a
patient who also is a paying customer who's doing it
now. But if you want to pay me that is fine,

MR. DRURY: 1 understand that. And we do respect
you and we respect your time, and we're not trying to
jerk you around, believe me. And we appreciate that you
are here for us. We have a discovery cutoff on
March 8th, which is the end of this week. So that's why
we really needed to get your deposition in today.

A All right. Let me ca11 my patient, You are
offering to pay me some money? How much are you going
to pay me?

MR. DRURY: However many hours the deposition

30 (Pages 114 -117)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

 

\D°O\IG\U\-BLRN>-

»-»-¢»_-_1>_¢
JdL»-)N'-‘O

NN._.,_-»_.._.._-
>-‘O\OOO\]G\L/I

' 22
23
24
25

Page 118 `
takes, we're willing to pay your hourly fee. That's l
what was agreed upon before the deposition with Kaiser. 2
So we're going to pay -- do you know what your hourly 3
fee is? We are Willing to pay whatever it is on an 4
hourly basis. 5

THE DEPONENT: 1 don't know if Kaiser works this 6
Way. 1 get paid by Kaiser. But are you talking about 7
my hourly fee at Kaiser or outside of Kaiser? Because 1 8
have a job outside of Kaiser too. 9

MR. PELAEZ: Chris, I think we should stipulate, 10
you know, to continue this deposition, to postpone it 1 1
for right now. And we can continue it-- 1 am open to 12
continue it beyond the discovery cutoff, whatever is 13
most convenient -- excuse me, not most convenient but 14
least inconvenient for Mr. Vander Clute to not take up 15
any more of his time that he hasn't planned on taking 16
today. That is fine with me, and 1 think that's the way 17
Counsel should accommodate that. ' 18

MR. DRURY: Well, Victor, 1 think you said that 19
you think that you have 15 minutes left. Would that be 20
acceptable to Mr. Vander Clute? Because 1 don't have 21
any other questions other than 1 was going to ask you 22
what your fee was, and that was it, l 23

So 1 will ask that question right now. 24
Mr. Vander Clute, what is your hourly fee typically? 25

Page 119

THE DEPONENT: At Kaiser or in my private 1
practice? 2

MR. PELAEZ: Object to the line of questioning 3
lt is out of tum. lt is not your examination right 4
now, Chris. 5

THE DEPONENT: 1 don't know. Kaiser pays me 6
something like 55 an hour. ln private practice 1 make 7
150 an hour. 8

MR. DRURY: Okay. So Victor, do you want to -- 9
if Vander Clute is okay, and 1 would please ask 10
Mr. Vander Clute to continue it if it's possible for 1 1
him. 12

THE DEPONENT: Let me call up the receptionist 13
and see if my patient has arrived. Just a minute. 14

MR. DRURY: Thank you. 15

MR. PELAEZ: My issue is 1 don't think it is fair 16
to rush Mr. Vander Clute. And 1 don't think it is fair l 17
to rush me after you got your two hours time with Vander 18
Clute. 19

THE REPORTER: Can 1 go off the record? 20
Gentlemen, can 1 go off the record? 21

THE VIDEOGRAPHER: Going off the record at 22
5:16 p.m. 23

(Off the record from 5:16 p.m. 24
to 5:19 p.m.) 25

FLSD Docket 03/08/2019 Page 31 of 74

Page 120
THE VIDEOGRAPHER: We're back on the record at
5:19 p.m. continuing media number three.
You may proceed, Counsel.
BY MR. PELAEZ: '

Q Mr. Vander Clute, back in June 28th, 2017 when
you first evaluated Ms. Major, you recommended that she
attend group therapy for her PTSD, correct?

A That's right.

Q And 1 believe under examination by Counsel you
mentioned that according to your records Ms. Maj or
didn't actually attend any of that group therapy that
you recommended she undergo until February 5th, 2018,
correct?

A That is correct,

BY MR. DRURY: Objection.

Q Okay. Do you know --

THE REPORTER: I'm sorry. Repeat that question,
please.

MR. DRURY: 1 just said objection. That was it.
BY MR. PELAEZ:

Q Mr. Vander Clute, do you know why Ms. Maj or went
from June 28th, 2017 when you recommended that she
undergo group therapy, all the way until February 5th,
2018 before she actually followed your advice?

MR. DRURY: Objection. l

Page 121 l
THE DEPONENT: Part of it is because, according
to the referral that 1 put in, 1 hadn't put in the
referral until September suggesting that she start
October 2nd, So it's not fair to attribute the delay
from the 28th of June to October 2nd to her. However,
why she didn't go October 2nd 1 don't know, except 1 --
as 1 was talking to the other counsel, it might have
been --
THE VIDEOGRAPHER: Let me fix that. Excuse me
can 1 just grab that and retape it? There you go.
THE DEPONENT: 1t may have been because she had a
problem getting out of the house. But I don't know. 1
don't know the answer to your question as to why she
didn't do that.
BY MR. PELAEZ:
Q Okay. You are speculating that it may have been
because she was having issues getting out of the house,
but you don't know that for certain, do you?
MR. DRURY: objection |
THE DEPONENT: No. i don't __ 1 don't know that |
for certain, But 1 know a lot of patients have the best
intention of following a treatment plan. But when they
are severely depressed they have a hard time getting
themselves to do it. So is that a character problem?
No. ls it a problem that it is difficult when a person

31 (Pages 118 -121)

 

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 32 of 74

Page 122 Page 124

l is depressed to get themselves out of the house and 1 Q Do you know what, if anything, Ms. Major did

2 functioning? 1 think that is more likely it. 2 to -- strike that. Do you know if Ms. Major did or said

3 BY MR. PELAEZ: 3 anything at that party that may have led to her getting

4 Q Okay, Ms. Maj or never -- 4 pushed through that table by that host?

5 A So 1 think she was an extremely depressed person 5 A My sense is that she didn't say anything to led

6 who probably had a hard time getting herself to the 6 to it, that it was merely sort of an unjust or

7 clinic to come to the group. And some people are afraid 7 unfortunate reaction from a drunk person.

8 of groups so -- Go ahead. 8 Q Why is that your sense of it?

9 Q Ms. Major never told you specifically that she 9 A Because that's what she said. 1 obviously wasn't
10 wasn't going to the group therapy because she was having 10 at the party, but that's what she reported.

 

11 trouble getting out of the house, though, correct? 11 Q Okay. And you noted in your September 14th, 2017
12 A Not that 1 recall. I don't have that down in my 12 note that that incident where she got pushed through a
13 notes. 1 can't remember. No. | 13 glass table by another drunk man at a party exacerbated
14 Q You'd agree with me that Ms. Major had anxiety 14 her symptoms of post-traumatic stress disorder, correct?
15 issues that predated the incident on the Camival 15 A That's right.
16 cruise, correct? 16 Q How Would that incident where she got pushed by
17 A Yes. 17 what you believe was a black man at a party that she
18 Q You would agree with me that Ms. Major had 18 went to has exacerbated her symptoms of post-traumatic
19 symptoms regarding depression that arose when her father 19 stress disorder?
20 and brother passed away that predated the cruise, 20 A Because she was assaulted again, and she was
21 correct? 21 physically injured again. And in both cases she was an l
22 A Sure. Yes. | 22 innocent bystander. So it seems quite logical that it '
23 Q 1n your September 13, 2017 note, Ms. Major 23 would exacerbate her symptoms again, So that's how
24 reported to you that she attended a party and was pushed 24 it-- that's how it occurs to me.
25 through a glass table, correct? 25 Q Your belief that Ms. Major was an innocent
l Page 123 Page 125
l A Yes. 1 bystander in both of those incidents was just based on
2 Q Did she tell you anything more about how that 2 her history of the incidents to you, correct?
3 incident came to be, how exactly it was she came to get 3 A Absolutely. 1 Wasn‘t at either of these
4 pushed through a glass table while at a party? 4 incidents
5 A Yeah. She said the host got terribly drunk and 5 Q Okay.
6 that she tried to leave to party and called her husband 6 A And 1 am sure you will ask eyewitnesses to get a
7 to pick her up. Her friends talked her back into going 7 better sense of that, but 1 am not an eyewitness
8 into the party where she was assaulted by the host. She 8 Q Lets me ask you, Mr. Vander Clute, when you are-
9 fell through a glass table, and her body was cut in many 9 treating a patient for post-traumatic stress disorder
10 places. So my sense is that there was a very l 10 does your treatment of that patient change at all based
11 domineering, aggressive drunk host who fell down drunk 11 on the cause or alleged cause of the specific patient's
12 and pushed her -- orl guess she fell down. lam not 12 symptoms of post-traumatic stress disorder?
13 sure exactly. l would have to reread my nets. 13 A Can you repeat that question?
14 Q Well, your notes -- your notes says that party 14 Q Sure. When you are treating a patient who has
15 was at a man's home in the Oakland hills, correct? 15 post-traumatic stress disorder or symptoms of
16 A Yes, sir. 16 post-traumatic stress disorder, does your treatment of
17 Q The host who pushed her through that glass table 17 that patient or your recommendation, do they change at
18 was a man, correct? 18 all based on the given cause from one case to another
19 A Correct. 19 and/or the alleged cause of those symptoms?
20 Q Do you know if it was a black man or if it was a 20 A 1 wouldn't say my treatment changes, but l would
21 white man? Do you know any specifics about the host or 21 Say my empathy and the Way 1 talk With them certainly
22 his race? 22 would, yeah. Because therapists are human beings, and
23 A l don't know but l want to say -- I am not sure, 23 they get affected by what a patient is going through.
24 but if I had to guess and it is only a guess Iwould say 24 Yeah. And what was particularly noticeable in her case
it was a black man. 25

' N
LII

was the racial element and the fact that she had not

32 (Pages 122 - 125)
Veritext Legal Solutions

800-726-7007 305 -376-8 800

Case 1:18-cv-21914-RNS Document24-3 Entered on

»-\»-
*-‘O\DOC\]O\U\-l>\»lt\)»-

NNNNNN>->-l>->-\>-»-‘»-»-¢
Ll\-l>wN'-‘O\SO¢\|O\U\AUN

|
©OO\lC’\U'l-AWNv-

NNN»_-»_.»_-»_-»_-¢-»-»-t»-»_
Ni-*O\OCU\|O\M-PWN'_‘Q

1 23
24
25

Page 126
experienced that previously, according to her report, in
her life, and that this really affected her sense of
safety in the world. So that was -- that was very
relevant and very unique iri this situation.

Q 1f 1 understand your response you said that your
treatment wouldn't change, really, but your relation and
the way you relate to the patient might. ls that
accurate?

A Sure.

Q So in other words, if you had somebody who was a
combat veteran who was suffering symptoms from
post-traumatic stress disorder and another patient who
was a sexual assault victim who was also suffering
symptoms of post-traumatic stress disorder, the ultimate
treatment that you would give them or the
recommendations of treatment really wouldn't vary too
much. What would vary is your handling of the patient;
is that fair?

MR. DRURY: Obj ection.

THE DEPONENT: The answer to your question is
yes. Although with a sexual abuse patient, we might
look for a different group than our regular
post-traumatic stress group, because sometimes sexual
abuse survivors have different circumstances
Unfortunately right now at Kaiser we don't have one of

 

Page 127
those, but 1 would look for one outside of Kaiser for
that particular patient, who was a victim of sexual
trauma.
BY MR. PELAEZ:

Q ln the case of victims of sexual trauma, you
would just tailor the group therapy sessions that you
would be sending that patients to based on the nature of
the incident or the offending incident, correct?

A Yes.

Q Let me ask you, then, why would it make any
difference of your treatment of Ms. Maj or whether her
symptoms or alleged symptoms of the post-traumatic
stress disorder was caused either by the death of loved
ones, a car accident that she suffered before the
incident on the cruise, the incident on the cruise
itself or the incident where she got pushed through the
glass table after the cruise?

A Ask that question again, 1 am not sure what you
are getting at.

Q Sure. My question was 1 wanted to understand Why
or would it make any difference -- strike that. You'd
agree with me then that it wouldn't make any difference
in terms of your treatment and your recommendations of
Ms. Maj or specifically whether you decided or believed
that her post-traumatic stress disorder symptoms were

 

\$OO\|O\(JI-PWN»-*

N|\JNNNN»-»-»->->-»_-»->_->_->_\
viawr\)»--c>\ooo\ic\u».¢>w~._-O

\ooo\io~u..i>wi\>»_.j

NNNNNN»-»-»_-»_»_-»-»_-»_-»-.._-
V\-LL)JN'-‘O\OOO\IO\UIJ>WN'-*O

FLSD Docket 03/08/2019 Page 33 of 74

Page 128
being caused by the death of her loved ones or the car
accident or the incident on the cruise ship or the
incident where she got pushed through the table. Your
treatment recommendations wouldn't change no matter
which of those incidents was the one that originated any
of her symptoms, correct?

A For the purposes of this deposition 1 think it's
important to recognize that although she had all of 1
those other traumas, the main one, in my clinical
opinion, was the assault on the Carnival cruise ship, 1
think that is an important factor. But regardless of
what caused symptoms of trauma, yeah, you would -- you
might treat the patient the same. But in this
particular case, the most severe trauma and the one that
presented the most problems for our treatment was the
Camival cruise ship.

Q In your opinion that it was the incident on the
Camival cruise ship was the most severe trauma, is that
based on the fact that that is the incident that Ms.

Major spent most of her time talking about in your
sessions with her?

A No. That was just my sense of the traumas that
she presented and the time that those traumas occurred
that makes me think that.

Q And you agreed from before that from the very

Page 129
first time she visited you June 28th, 2017 she was
already actively in the process of suing Carnival cruise
line for that accident incident, correct? l

A According to my notes that must be true, yes, l

Q Okay. ls there any methodology that you employed
in order to determine what the major trauma for a
patient like Ms. Major is in terms of your treatment of
them?

A 1 don't think there is a methodology per se. But
that was my sense as both a therapist and a human being
sitting with her.

Q Okay. Did you say it was basically just common
sense, based on --

A That was my -- 1 said that was my sense as both a
clinical professional and a human being. But we don't
have -- 1 don't have paperwork and charts and scales j
that allow me to measure each trauma that she
experienced and say, well, this one is an eight and this j
one is a six; therefore that is more severe, 1 don't
have those types of tools. So, yeah, it was a
subjective impression that 1 had.

Q Okay. Alrnost getting there, Doc. Soriy about
that. Now you confirmed earlier that there is kind of a
large gap in Ms. Major's treatment with you where she
went from, 1 believe, January 30th, 2018 all the way

33 (Pages 126 - 129)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document24-3 Entered on

»-1»-
’-‘O\COO\IO\Lh-AWN»-*

NNNNNN»_.»_-»_¢»_-»_-._¢»_.._
L)l-LUQN>-‘O\DOO\|G\Lll-ldb-)N

\OOO\IC\LJ\J>WN»_‘

N,_.._.._»»_-»-»-‘»_-»_-»_.._
O\Dm\lo\lll-I§WN)-‘Q

 

NNNNN
Ll\.th»-¢

Page 130 l

 

until November 5th, 2018 without visiting with you; is 1
that correct? 2
A That is correct. 3
Q Do you know why it was that Ms. Major went for 4
that long a period of time in between visits with you? 5
A The answer is 1 don't know. 1 don't know for 6
sure, 1 might have asked her at the time, but 1 didn't 7
note that in my chart, so 1 don't remember, you know, 8
off the top of my head what that would have been without 9
having written it down. So, no, 1 don't know. 10
Q And Ms. Major reported to you, 1 believe it was 1 1
in the note when she did return to you in November -- 12
November 5th, 2018, she described to you that she was 13
brutally assaulted by a man on the Camival cruise, 14
correct? 15
A Yes. ` 16
Q Okay. 1 lost you on the video, but 1 am fine 17
proceeding with it. 18
ls that okay with you, Chris? 19
MR. DRURY: It is fine with me. Let's just power 20
through. 21
MR. PELAEZ: 1 don't -- okay. 22

BY MR. PELAEZ: 23
Q So that was a "yes" to my last question, right, ` 24
sir? 25

Page 131

A Yeah. Repeat the question so 1 remember what 1 1
said yes to. 2
Q Sure. My questions Was in your November 5th, 3
2018 encounter note with Ms. Major when she returned to 4
you after that nine-month hiatus, she recounted to you j 5
again the incident ori the Camival cruise that she told 6
you that she had been brutally assaulted by a man on the 7
cruise, correct? 8
A Yeah. Yes. That's right, and apparently by his 9
daughter as well. 10
Q lf Ms. Major had not been assaulted by a man at 11
all on that cruise, would that affect your impressions l 12
or your opinions at all? l 13
MR. DRURY: Objection. 14
THE DEPONENT: 1 don't understand You mean if 1 15
somehow could go back and time and be there and saw that 16
she wasn't assaulted would that affect my opinion? ls 17
that the question? 18
BY MR. PELAEZ: ` 19
Q 1f it turned out to be false that she had been 20
brutally assaulted by a man, how, if at all, would that 21
affect your opinions of her in this matter? 22
MR. DRURY: Objection. 23
THE DEPONENT: You know, that is a totally 24
speculative question. 1 don't understand why you are 25

 

A Yes.

FLSD Docket 03/08/2019 Page 34 of 74

Page 132
even asking that question. But 1 don't know. That
doesn't make any sense to me, that question. Obviously
BY MR. PELAEZ:

Q Why doesn't it make any sense?

A lf the facts were totally different than what she
told me, would that change it? Of course. But there is
no way for me to know whether the facts were different

Q Okay. But if they were, then that would change
your assessment and your opinions, correct?

MR. DRURY: Objection.

THE DEPONENT: 1 really don't like that question,
1 don't want to answer that question because my job is
to work with a patient and work with her experience.
Her experience was that she was assaulted. Somebody
else might have witnessed it and had a different
experience. But what is valid to me is my patient's
experience. So 1 am a little hesitant to go there in
this answer. 1 -- that seems irrelevant to me, your
question.
BY MR. PELAEZ:

Q But the relevance is, and I will explain it to
you, is Ms. Maj or is recounting to you she has a fear of
redneck-looking white men now, correct?

 

Page 133

Q So if it turned out that in actually she was
never actually physically assaulted by a redneck-looking
white man, how, if at all, would that change your
assessment and your opinion?

MR. DRURY: Objection.
THE DEPONENT: 1mean, you know, if the sun
hadn't come up that day, then obviously it would have
been different So 1 am -- it doesn't make any sense
why you are asking this question. This is not a
clinical question that you are asking me. So it doesn't j
make any sense, 1 don't see the point of answering
that.
BY MR. PELAEZ:

Q Okay. Let me ask you a different question then.
Did Ms. Major ever recount to you any fear of white
women after this incident?

A Not that 1 recall. But she was afraid in general
to go out. She thought that the world was not safe. So
tha -- that applies to everybody and everything in the
World. But 1 don't particularly -- 1 don't remember her
ever saying that she's really afraid of white women.
No.

Q She got assaulted by a black man at the party
after the incident on the cruise as well, correct?

A 1 arn not sure. 1 don't -- 1 am not positive of

34 (Pages 130 - 133)

 

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 35 of 74

24
25

1
2
3

4

Ui

6 not as if a patient follows X, Y and Z we know they are

7
8
9

Page 134

the race of that person. 1 would -- if 1 had to guess 1
would say it was a black man, but 1 am not sure. But go
ahead.

Q After that incident did she ever recount any
feelings of fear towards black males?

A 1 think -- 1 think she began to question of who
she should be hanging out with and what kind of friends
she should keep. 1 think she was very wary about who
she would spend time with. But did she make comments,
derogatory comments about black men, not that are in my
notes and not that 1 recall.

Q You would agree with me that PTSD, post traumatic
stress disorder is a condition, correct?

THE REPORTER: ls what? I'm sorry. Repeat that.
BY MR. PELAEZ:

Q Sure. 1 said you would agree with me that PTSD
or post-traumatic stress disorder is a treatable
condition, correct?

A Yes.

Q And if patients follow the recommendations of
their doctors and therapists such as going to group
therapy and going to individual therapy and taking
whatever medications their doctors recommend to them
there is usually a good prognosis if you follow the
treatment plans for PTSD, correct?

Page 135

MR. DRURY: Objection.

THE DEPONENT: I am not sure about that,
actually. 1 can't say that that is true, We hope it's
true, but, you know, trauma is so insidious,
particularly when there are multiple traumas. So it's

going to get better. lt is not as black and white as
that, in my opinion. 1f you talk to another clinician
that clinician might have a different opinion. So it is

23
l 24
1 25

1
2
3
4
5
6
7
8
9

10 hard for me to say yes to your question because it's not 10

11
12
13
14
15
16
17
18
19
l20
21
22
23
24
25

black and white.

11

Q Do you know what protective factors are in terms 12

of post-traumatic stress disorder?

A Protective factors?

Q Yes. Have you ever heard of protective factors?
Do you know what those are?

A No. 1 don't.

113
| 14
15
16
17

Q So you don't know whether there is certain social l 18

factors for any given patient such as whether they
graduated college, whether they belong to a church,

119
120

whether they have a strong family environment or they| 21

are married, things of that nature, whether they have a
lot of friends that would help or provide a better
prognosis for a patient in terms of recovering from
post-traumatic stress disorder?

1 22
l 23
24
25

Page 136

MR. DRURY: Objection.

THE DEPONENT: 1 think that all of the things --
1 think that all of the things you mentioned contribute
to increased mental health for most individuals 1 am
not sure how that specifically applies to post-traumatic
stress, But 1 think for any individual that family
structure, social ties, educational background,
increases the quality of one's life in general, not in
all cases but in general. But what does this have to do
with this patient we are discussing?

BY MR. PELAEZ:

Q 1 was asking if you know whether she had any of
these protective factors that would generally, as you
said, increase the chances of her recovery?

A Oh, 1 see your point.

MR. DRURY: Objection.

THE DEPONENT: Well, she had a good job. She had
some good family support Off the top of my head 1
would have to go back and see -- let's see what her
educational background is. Hold on a second. Okay.
Well, apparently she graduated college and then some
education. So that -- that -- along the lines of what
you are saying, iri theory that would be a good
protective factor. But it doesn't always apply to every
individual. lndividuals are very complex.

Page 137

Q Plaintiff‘s counsel asked you some questions
about your prognosis for Ms. Major. 1 didn't see an
actual prognosis anywhere in your medical records or any
of your notes. Did you actually come up with a
prognosis as part of your treatment of Ms. Major?

A Yeah. We don't -- 1 don't usually have that in
my template, in my chart template. So 1 don't usually
write that down for my patients. So 1 just was coming
up with that prognosis off the top of my head. But,
yes, you are not going to find it in my chart records.
But you wouldn't find that for any of my patients.

Q Okay. Now you said that you had 5- to 600
current patients, correct?

A Yeah. What happens is we see five new patients
every week, and we keep patients for two years. So if
you do the math that adds up to about 500.

Q Okay. How many patients do you see on a given
day?

A Well, it depends on the day, but anywhere from 4
to 10.

Q So how many actual patient interactions or
consultations would you have in a given year, as best
you can estimate for us.

A You mean total, the total number of patient
interactions?

35 (Pages 134 - 137)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 36 of 74

|25

»_->_¢
'-*O\DOO\\Q\!I\-l>wl\)--

NNNNNN»_-»_-»-»--»-~_r»_t>_-
hh-l>WN*-‘O\DOO\]®L)\-I>WN

 

Page 138 1
Q Right. In a given year. 1
A Oh, gosh. You know what? 1 have never figured 2
that out. lf 1 had to guess 1 would say -- let's see. 3
1 would say 30 a week times whatever number of weeks 1 4
work, So maybe you want to do 30 times 48, something 5
like that. And, you know, if you have got a calculator 6
you can figure that out. 1 also see group members. I l 7
see lots of patients in groups who 1 am not seeing 8
individually. 9
Q 30 times 48 gives you 1440. So that sounds about 10
right to you in terms of how many patients you would 11
meet with in any given year? 12
A It could be right. lt could be right. 1 would 13
give you a better answer if 1 went through my actual 14
chart iri my computer. But let's say that is right off 15
the top -- for guestimate's sake. Sure. 16
Q And during the time you were treating Ms. Major 17
from June 28th of 2017 through November 28th -- excuse 18
me. November 5th. 2018. so it's over a year and a half, 19
you had one, tWo, three, four, five, six, seven 20
interactions with her in almost a year and a half, 21
correct? 22
A Let me look at my note to answer that question, 23
about seven. 1 am sorry. My notes have gotten a little 24
bit disorganized here. Hold on a second, Give me a 25
Page 139 l
minute. I'm sorry. Here it is. 1 had one, two, three, 1
four, five, six -- six -- 1 personally had six 2
interactions with her. 3
Q Okay. And that was in just a little over a year 4
and a few months, right? 5
A Yeah. A year and five months, four or five 6
months, So call it -- 7
Q During that time -- so during the time you would 8
have had interactions with well over 1500 other 9
patients, correct? 10
A Absolutely. A lot of patients, Whether it is 11
1500, but yes, many patients. | 12
Q Okay. And you went over a consultation note, 13
There is a note in your records of a phone ca11 with 14
Ms. Tonya Meister, one of Ms. Major's attomeys, back on 15
November 7th, 2018, correct? 16
A Yes. l 17
Q Okay. Was that the first time you were contacted 1 18
by any of Ms. Major's attomeys? 19
A 1 think 1 was contacted by her office, and it 20
took a while to actually get that phone ca11 in place. 21
So whether -- whether she -- 1 think there was a contact 22
from her or her office to set up a phone ca11 So 1 23
don't know how many phone calls it took to set that 24

phone call up, but there was just one phone call with

 

25

Page 140
her,

Q Okay. You have never had any phone calls with me
personally or anyone in my office, correct?

A That is correct.

MR. DRURY: Obj ection.
BY MR. PELAEZ:
Q What was the answer?
A The answer --
MR. DRURY: Objection.
THE DEPONENT: Okay. Well, he is objecting. But
my answer is that is right.
BY MR. PELAEZ:

Q Okay. And When you spoke with Ms. Major's
counsel, her attomeys, did they advise you that, you
know, that you should be paid for your time here today
at this deposition?

A Nobody has talked to me about payment except for
you gentlemen here. Let me just say it's five minutes
of 6:00. 1 have a patient at 6:00. 1 will go before
then. So please wrap this up.

Q We're on it. So there has been no discussion
previously about compensation for your time her today,
correct?

A 1 was unaware of compensation for my time, Of
course, like anybody, lwould love to be compensated for

Page 141 i
this. 1 don't know if Kaiser operates like that for a
deposition.

Q Have you heard -- do you know what a personality
assessment inventory is?

A Say it again,

Q Do you know what a personality assessment
inventory is?

A Yes.

Q What is your understanding of what that is?

A It's a personality -- it's a psychological test.

Q Are you -- strike that. Are you qualified to
administer the personality assessment inventory to
patients?

A No.

Q Do you know what the personality assessment
inventory tests for specifically?

A No.

Q Do you know what the Trauma Symptom 1nventory 2
is?

THE REPORTER: One more time, please.
BY MR. PELAEZ:
Q The Trauma Symptom 1nventory 2.
A No.
Q Do you know what that is?
A No.

36 (Pages 138 -141)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 37 of 74

\OOO\IQ\LIIJ>UJN»_

NNNNNNo-¢)-\»->->-»-»_->-¢»-»-\
Lh-!>WN_O\DOQ\IC\LAJ§WN>-*O

Page 142

Q Okay. Do you know what the SIMS test is?

A SIMS?

Q Yes.

A No. SIMS?

BY THE REPORTER: S-I-M-M-S?

Q Do you know what the Beck Depression 1nventory 2
is?

A Yes.

Q What is that?

A That's a depression scale. It's -- it's like
the -- it measures like what the PHQ9 measures, but it
is a slightly different measurement tool.

Q Are you qualified to administer the Beck
Depression 1nventory 2 test?

A Yes.

Q Did you administer the Beck Depression 1nventory
2 test to Ms. Major at any point in time?

A We don't use that here. We use the PHQ9.

Q So you never administered that test to her,
correct?

A No. We don't use that at Kaiser. But that's not
about me and -- or this patient It's about Kaiser, the
employer that 1 work with.

Q Okay. Do you know what the Beck Anxiety
1nventory test is?

 

\O®`IG'\U'|-LWN>-*

NNNNN>-I»-l\-‘v-I)-‘)-\)-lo-\\-l)-\
Jd'~)JN'-*O\DOO\IO\U\-I>WN>-‘C>

Page 143

A No, but 1 could imagine what it is. 1 mean, 1
haven't seen that particularly, but 1 imagine. And 1
use other ones by David Bums. 1 told you 1 work with
David Bums. He makes some as well, but 1 haven't used
that one. But there are lots of tools a therapist can
use.

Q But you don't use that specific one, correct?

A No. 1 don't.

MR. PELAEZ: Making sure, 1 think 1 am done, sir.

1 have nothing further for you.
RE-EXAMINATION
BY MR. DRURY:
Q Okay. Mr. Vander Clute?
A Yes, sir.
Q 1 have two very quick questions. Do you have any
recommendation for the future for Charlene Maj or?

MR.PELAEZ: Objection. Form.

THE DEPONENT: Well, what is today, the 19th? My
recommendation, she's not in treatment right now. My
recommendation is for her to get back into treatment, or
maybe she is in treatment with somebody, but it's to be
iii treatment with somebody, not me. It's not with me
right now, So that would be my recommendation for that. l
BY MR. DRURY: |

Q How long do you think she would need that

 

 

\DOC\IC\LIl-I>L»JN»_-

,_1
0

11

\DQO\IC\LIl-PWN»-

»-)-1)-)-\»-1)-1»-
O\Lh-l>b)N*-‘O

17

22
23
24

25

Page 144 '
treatment in the future?

A You know, 1 haven't seen her in a while, so it's
hard to say, but 1 would say -- 1 would say six months,
at least six months, depending on how she's doing.

Q Okay. Okay. And Mr. Pelaez had asked you some
questions about your opinions and your prognosis. Do
you base your -- let me just ask it about this
deposition Have all of the opinions that you have
given in this deposition been based on your experience,
training and knowledge as a licensed clinical social
worker?

A Yes.

MR. PELAEZ: Object to fonn.
BY MR. DRURY:
Q Okay. Does that include your opinion regarding
the prognosis for Charlene Major?
MR.PELAEZ: Objection. Form.
THE DEPONENT: Yes. 1 think the answer to that
is yes, yeah.
MR. DRURY: Okay. 1 have no further questions.
Mr. Pelaez, 1 assume you don't have any more
either, right?
MR. PELAEZ: No, we're done.
MR. DRURY: Okay. So, Mr. Vander Clute, you have
the right to read and sign your deposition. lt just

Page 145
means that if you want to take a look at it to make sure
that the court reporter typed up all your answers
correctly then you have the right to do that. You can
waive that right. A lot of doctors and psychologists
and so forth, they waive that. But it's your right to
read it if you want to and to make sure that it's all
accurate. What would you like to do? lt is entirely up
to you.

A Sure, l'd like the read it. Why not?

Q Okay. So 1 am going to order an expedited
transcript, Madam Court Reporter. Do you have my
information?

THE REPORTER: Yes, 1 do.

MR. DRURY: Excellent. So if 1 could get -- if 1
could get it by the day after tomorrow, that would be
great, And 1'11 also order the video.

THE REPORTER: And did you need a copy as well,
Mr. Drury?

MR. PELAEZ: That was Mr. Drury.

THE REPORTER: I'm sorry. 1 meant Mr. Pelaez, of
course, Victor, did you need a copy?

MR. PELAEZ: Yes. We'll take a copy,

THE REPORTER: Did you need the expedite?

MR. DRURY: All right. Thanks, everybody, and
thank you very much for your time, Mr. Vander Clute, we

37 (Pages 142 - 145)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 38 of 74

»->_\
’_‘O\COO\IO\U\J>WN»-*

'NNNNNN»_-._-._-._-»_r»_-»--»_
\J\-Lb-?l\)*-‘O\OOO\IO\U\J>UJN

»-11-
’-‘O\OOO\IO\UI-l>b~it\)>-*

NNNNNN»-»_-»_-._-»-._-»--»-t
Lll-BWN'-‘O\SOO\IO\Lh-¥>UJN

Page 146
appreciate it. '

THE DEPONENT: Let me ask you a question.

THE REPORTER: Are we on the record?

THE DEPONENT: You guys mentioned compensation
Are you -- is that something that you normally do for
doctors at Kaiser?

MR. PELAEZ: Yes. So we have made arrangements
with Kaiser, obviously, for your deposition to be taken.

And you are entitled to the fee that Kaiser charges for
your time. 1 think you mentioned that you don't know
exactly what Kaiser charges for your time,

THE DEPONENT: Well, 1 know what Kaiser pays me.
1 know what Kaiser pays me. But I didn't know 1 was
supposed to get any money besides what 1 am already
getting paid by Kaiser.

MR. DRURY: We'll be making the payment to Kaiser
because that is who the arrangements were made with.

THE DEPONENT: Okay.

MR. DRURY: So it looks like it will be -- looks
like it will be approximately four hours of time. And
it's almost 9:00 p.m. here. So 1 think we are here on
the record for four hours. So it will be four hours of
time paid to Kaiser Permanente for your time,

THE DEPONENT: 1 got it. So they'll just pay me
what they always pay me anyway. So this is between you

Page 147

and Kaiser. Okay. That is fine. 1 got it. Well, good
luck with the case to both of you, and let's hope that
she's okay. j

THE REPORTER: Victor, do you need an expedite?

MR. PELAEZ: Yes.

THE VIDEOGRAPHER: Thank you. Conclude?

MR. PELAEZ: Signing off`.

THE VIDEOGRAPHER: This concludes today's
deposition of Edward Carl Vander Clute. Total number of
media used is tliree. Going off the record at 515 8 p.m. 1

(rrME NoTED: 5;58 p.m.)

\Q®`IO\Lll-ldb)l\)>-¢

20
21
22
23
24
25

Page 148

I, CARL EDWARD VANDER CLUTE, do hereby declare
under penalty of perjury that 1 have read the foregoing
transcript; that 1 have made any corrections as appear
noted, in ink, initialed by me, or attached hereto; that
my testimony as contained herein, as corrected, is true
and correct

EXECUTED this _ day of __ _ ,
2019, at ,

(City) (State)

 

CARL EDWARD VANDER CLUTE
VOLUME 1

Page 149
I, the undersigned, a Certified Shorthand

Reporter of the State of Califomia, do hereby

certify:

That the foregoing proceedings were taken
before me at the time and place herein set forth;
that any witnesses in the foregoing proceedings,
prior to testifying, were administered an oath; that
a record of the proceedings was made by me using
machine shorthand which was thereafter transcribed

under my direction; that the foregoing transcript is
a true record of the testimony given.

Fur‘ther, that if the foregoing pertains to
the original transcript of a deposition in a Federal
Case, before completion of the proceedings, review
of the transcript [ ] Was [ ] was not requested.

I further certify 1 am neither financially
interested in the action nor a relative or employee
of any attorney or any party to this action.

1N WITNESS WHEREOF, 1 have this date
subscribed my name.

Dated:
<%signature%>
1 OANNA BROADWELL
CSR No. 10959

 

38 (Pages 146 - 149)

Veritext Legal Solutions

800-726-7007

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 39 of 74

18
19
20
21

22
23
24
25

 

Page 150
VERITEXT LEGAL SOLUTIONS
One Biscayne Tower, Suite 2250
2 South Biscayne Boulevard
Miami, Florida 33131
305-376-8800
3/6/2019
VICTOR J. PELAEZ
MASE MEBANE & BRIGGS, P.A.
2601 South Bayshore Drive, Ste. 800
Miami, Florida 33133
vpelaez@maselaw.com
RE: Charlene Major -vs- Camival Corporation
Dear Mr. Pelaez,
With reference to the deposition of Edward C. Vander Clute
taken on 3/5/2019 in connection with the above-captioned
case, please be advised that the transcript of the
deposition has been completed and is awaiting
signature.
P|ease have your client read the transcript and complete
the errata page. Upon completion, please send the signed
errata to our office at Two South Biscayne Blvd., Ste. 2250,
Miami, FL, 33131, or email it to litsup-fla@veritextcom.

lf this is not taken care of, howeverl within the
next 30 days, we shall conclude that the reading
and signing of the deposition has been waived and
the original, which has already been forwarded to
the ordering attorney, may be filed with the Clerk
of the Court without further notice.

Sincerely,

Production Departrnent
Veritext Florida

 

 

Page 151

1
2

N
,_.

22
23
24

25

ERRATA SHEET
RE : Major, Charlene v. Camival Corporation
DEPO OF: Edward Carl Vander Clute , LCSW

 

 

 

 

 

TAKEN : 3/5/2019
JOB# 3244636
DO NOT WRITE ON TRANSCRIPT, ENTER ANY CHANGES HERE
Page #| Line #| Change | Reason
| | |_ _ _
_| _| _|
_| __| l
_| _| |
l | |
_| _l _|
_| _| |
_| _| _ |
| | |
| | |
_| _| l
_| _l |
| | |
_| _| |
| | |

 

 

State of Florida )
County of Dade )

Under penalties of perjury, 1 declare that 1 have
read my deposition transcript, and it is true and
correct subject to any changes iri form or
substance entered here.

 

Date WITNESS NAME

 

 

Veritext Legal Solutions

800-726-7007

|
39 (Pages 150 -151)

305-376-8800

CaS€ 1218-Cv-21914-RNS

Document 24-3 Entered on FLSD Docket 03/08/2019 Page 40 of 74

[& - 4=34]
& 1801 54;5,6 60:16 ' 104;4,21 106:3
&_ §:;1,13150:5 60;22 62;1764;3 107;21113;4115;8
_ 65:9 120;5,22 122;23
i._ _ 1 _ 19 11;18 124;11129;1
1 1:25 4:1213:3,6 1987 3;6 138;13
13119 ' 1995 8:1110;911;4 2018 37:18,18,18
10 4:24 24=25 25114 16;23 ' 37;19,19 65;19
73117,19,23 74:10 1999 10;15 11;20 66;4,12 67;13
74120 79¢9 82111 11:21,22,23 93:17 68:20 70:23 73:8
8412,11,24 86110 93;19 73:12,14,24 74;17
8717 98122 108110 i_19_¢11 143;18 _i 75:17,18 76;3
137:20 2 l 79;11,25 80:1,24

10959 1:22 2:18
149:25

ll 4:25 44:23 46115
49:13 87:22 88:5,8
88213113:4115:8

11/5/2018 74:4
11th 42:13,15

43111 45:17 46:24

47:6,16 48:14
114:4,6,7 115:2
12th 37118
13 4:13,14 55:16
122:23

13th 49:20 50:9,23

53:1455:11,12
14 4:16

143 4:7

1440 138:10
149 1:25

14th 54:2 55:13
58:21 124:11
15 76:24116:13
118:20

150 119:8
1500 139:9,12
17 47;11

18 61:1,14
18-21914 115 2:5
5:18

800-726-7007

___ _ _ _' 81;6,9,17,1982;1
2 4`1413'2314'2 82;1483;185;5,10

3713,5 141218,22
' ’ ’ n 87219 8811,17

20 24;25 25;14
44;12 76;24 88;23 90114 120=12,24
129:25130;1,13

88:23 98:22 108:10 i

200 2312 1;;§‘116138:19
2000 9:1.511:19 2019 1:132:165:2
2013 41.15 5_6148.10
12015 9:16 - .

20th 2413 73:8

2016 21:13,16,19 |2250 150:1,14

2017 9:1617:17,18

18;1720;12,14 22nd 107=21
. 23 35:24100;15
21;21,25 24.4 24 66_15
l 25;1832;433;4 25 78:14
34;136;8 42:1316 ' -
. . _’ 2601 3:16150;6
43.1144.23 45.17 2665 3:7

46:15,24 47:6,16
47:23 48:14 50:9
50:23 51:1,16
53114 54:2 55:16
57:15 58:2160:16
60:22 61:1,15
62:17 64:3 65:9
79:19,22 81:7 82:5
90:14 93:24 95:11
95:21 96:3,22
97:14 98:2199:10
102:20 103:2,7

27 11:22100:14,15
27th 11:20,23
l 28th 18:17 20:12

21:25 24:4 25:17
32:4 33:4,16 34:1
36:8 41:15 79:19
95:11,2196:3,22
97:14 98:21 99:9
102:14,19103:2
104:4 114:6,7
115:2120:5,22

Veritext Legal Solutions

Page 152

 

121:5129:1138:18
138:18

2:15 2:15 5:3,6

l2b 3:7

|2nd 37:19 57:1

f 714%6__

3

3 4:1514:19,23

_ 1518 l
3/5/2019 150:10
151:3

3/6/2019 150:4

30 88:23,24138:4,5
138:10150:16 l
305 3:9,18
305-376-8800
150:3

30th 37:19 65:19
66:4,12 67:12
68:20 70:23 73:12

l 75:17,2482:5
129:25

32 4:17

3244636 1:23151:3

33131 150:2,14

33133 3:8,17150:6

36 66:15,23

374-1920 319

377-3770 3:18

3:13 43:3,4

;3:21 43:5,7

' 4

4 4:17 32:16,19
33:2 137:19

4141 2113 5:19 6:23
45 24:6,7

|48 138:5,10

4:30 92:19

'4:34 92:3

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 41 of 74

[4:50 - alert] Page 153
4:50 103;20,21 _` 6;00 140;19,19 _` abuse 2_7;5,i 29;1 1 adolescent 11;25
_ 4:55 103:22,24 1 7 107;6126;21,24 1 11;25 |
5 ` 420 5 11 12 14 abused 20:17,18 adult 12:22
_ ,_ _ _____ ' 7 _ 6_ ’ ’ 29:140:15 advanced 83:13
5 1.13 2.164.185.2 56.19 58.19 _
37_1842_1643_10 73 4_24 acceptable 118:21 advice 72:1,5,11
` ' ' ' accepted 56:24 120:24

48:1554:8’1955:2 7:30 92:18 accident 21:1725:3 advise 140;14

5011:§;181;173`12 7t;181;;77 `11_16§§19&25 25;24 28;18,18 l advised 150:11
500 78;19 89;12 8 _ _' 3217 37110 57¢7 advocating 52:9
9019 137116 - - _ _ . 98:2 127:14 128:2 affect 42:7 48:8,8
52 2619 8 4;22 60:9,12 65;7 l 1293 113119114121
l 53 21120 800 3516 150:6 accommodate 115:4 131:12,17,22
54 4:19 38 4=25 118;18 afiiliations 6;2
55 119;7 . sth 1172@_ _ __1 accuracy 60:5 1 afraid 26:7,7,14,15
56 421 _ _ _ _ _9_ _ 1 accurate 33:3 44:2 67:16,19 76:7
5:00 92;3,16115;22 9 4:23 65:21,24 43=10 50=8 55115 76:10,19 77:7
5:15 92;17 115;23 66:3 73;6 58120 65=8 6613 109:21 113:7,13,25
116;710 92 416 73:23 74:8 78:24 114:5,18 122;7
5:16 1’19;23,24 94118 5;20 801582113 88:15 133:17,21
' 5;19 119;25 120:2 _ 9=00 146:21 126:814517 africa 40:6105:3 1
' 5;58 2116 147;10,12 a a°°“m“*l!>’ 8317 afternoon 5:5

-achieving 17:25 age 21:20

:37:1871:7 ' -- .
5th 5 6 oblllty 23-14 action 5:25149:17 aggressive 123;11

;1111.11;;11;’§: | able_ 281_3,4,6_35116 149:18 ago 1612 48:12 73;1

763 79111 11’111 23 42:2 63-§ 68-7 actively 129;2 73;2,2 89;13 108;4

8119 17 19 8211’6 l 69:10 90;1,3,5 _ activities 52;6 agoraphobia 67;19
’ ’ ’ 93-10 99-13 112-22 actor 112:25,25 67;19

2:14 :l : 0 . -
8 83 85 5»1 113.16,23114.19 actual 105:13,19 agoraphobic 76:19

?;1111;38?'310111113'12 absolutely 712_4 108;6 137;3,21 85:24
131_3138_19’ 19-5 21-12 2_2-3,6 138;14 agree 5;12 70;14
_' 23119,21 26-24 acute 72:12 99;5 113;24 122;14

6 29117,173119»21 ' add 35;25 122;18127;22
1 6 4:5,19 49:24 50:2 3317,20 3619 38=24 address 94:2 134;12,16
5017 5419,15,24 38525 4451 4551’8 addresses 64:17 agreed 118:2
55;4,10 46=10 50=13 52110 adds 137:16 128;25
60 4:22 59116 69115 72=3 administer 141;12 ahead 122;8 134:3
600 78:19 90:9 76=5 79¢6 8827 142;13,16 alcohol 12;20 19;13
137:12 89123 9617 10718 administered 6;12 19:25 94;7 108;12
65 4:23 111=2012513 99;9142:19 149;7 108:18,22
6500 78:22 139¢11 administration alert 68:21
77;11

Veritext Leéal Solutions
800-726-7007 305-3 76-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 42 of 74

[alienated - attributed] Page 154
alienated 28:2 95:3,4,1698:23 april 9:1510:15 rassaults 106:12
alleged 125:11,19 99:5 122:14142:24 37119,19 93:17 l assess 1913 110120

127:12 anxious 35115 areas 9:10 assessing 23117

' allow 129:17 51:13 arose 122:19 assessment 19:7,17

allowed 23:9,12 anybody 20:23 arrangements 36:6 43115,23

2614 ' 28:25 7813 140:25 146:7,17 60121,24 61:13
alluded 42:5 anymore 40:11 arrived 119:14 l 64:2 66112 111112
amhurst 7119 anyway 146:25 article 17:11,12,24 1 115:4 132110 13314
amount 115:25 apart 2511 1811,2 141:4,6,12,15

anhedonia 20:25 apparently 22:19 articles 17:21,23 assisted 89:20 90:7

l 27:15 34110 96:1 58:8 68:9 77:17 ' asked 17:1,5 1912 associated 108:18 l
11112 83:20103110107:9 6117 66:17 83:6 assume 102:11
anniversary 67:22 131:9 136:21 92:6 96:10 108:9 144:21
answer 23:21 3117 appear 110:7,19 109110 110112,24 l assuming 50:14
3119,25 3211 36:3 148:5 130:7 13711 144:5 assumption 109113
39:18,19 41:11 appearances 311 asking 16:11,16 110:22
60:4 61:2,16 63:17 612 ' 48:11 82:13 83:4 attached 13:7,24
71122 75:22 78:9 appeared 110:18 89:5 92:8 13211 14:20 32120 5013
78:18,18,24 82:8 appetite 34:11 3517 13319,10136:12 54:16 56:15 60:13
82:13 8315,7,11 76:23 86:4 asleep 35:5,5 65:25 73:20 88:9
97:2198:6,8,11 applicable 78:2 ass 22:22 77:23 1 148:6
99:6,7,18 102:2,10 application 60:5 86:19 attempt 63:8,9,11
i 106:20,21 108:14 applies 35:24 1 assault 23:11 25:21 63:13
108:20114:3,25 133:19 136:5 2611 29112 3219,13 attend 46118 7116
121:13 126:20 apply 28123 94:17 47:2148:1 53:20 83119 120:7,11
130:6 132113,19 136:24 57:6,14,21 61:23 attended 37:23
138114,23 140:7,8 applying 72:1,4,5 62:7,22 63:1,12 | 38:1 511152:13,14
i 140111 144:18 appointment 49119 76:17 85122,23 61120 63115 74:25
answered ll:ll,ll 1 60119 71:21,23 l 90122 106123 122:24
58:1 101:25 73:24 79:10115:23 126:13 128:10 attends 75111
answering 133:11 116:9 assaulted 20:14 attention 30:22
answers 71115 appointments 22:10,23 26:12 attentive 84:25
85119 145:2 49:22 2716 28:25 61:22 attorney 3:6,15
antecedent 2018 appreciate 14:15 61:25 62111 63114 10121 87121 104:22
21:10,22 117118146:1 : 86:16103:4104:21 111115 149118
antianxiety 24:24 ` appropriately 104:23 105:1 123:8 150:17
anxiety 8119,22 11212 124120 130:14 attorneys 139:15
911212:1819:13 approximate 17:15 13117,11,17,21 139119140114
24117,25 25:10,16 approximately 132115 133:2,23 attribute 121:4
35:14 38113 64118 146:20 assaulting 22113 attributed 44:3

67110 94:6,11,24 77123 l

Veritext Legal Solutions
800-726-7007 305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 43 of 74

[audio - california]

audio 5:11,11
august 17:18
authentic 38:22
39:12,14,17,20,24
40111,2145:18,21
45:24 46:9 49:5,8
58:23 65:8,11 7317
74:10 79:9,13 85:7
87:8,11
authenticate 4913
authenticated
54:19,21
authenticity 17:13
17:25 90:25
awaiting 150111
aware 97:14
b

b.a. 816

back 11:19 2011
22:14,21,22 2313
27:6 29:22 30:6,6
36:24 40:6 41:25
42:2 43:6 46:21
52:2153:10 54:18
54:23 61:7,10
64:20 77:21 84:20
86:17 103:7,9,23
10513 106:5 108:2
116:912011,5
123:7 131:16
136:19139:15
143:20

backaches 21:18

background 7:11
136:7,20

bad 2112

badly 27:17 2817
34:13 35:7

l balance 917
l ball 83:8

800-726-7007

bar 10;24 51:3 55:5 57;23
barely 77;1,2 82;22 58;1 64;10 71:9
86:5,5 75:6 95120 99:1,2

base 106:21 144:7
based 3217 36:25
43117 64:2 82:3

107121 108:8
110111 111124
115118 117118

841119215 107113 120:9124:17
110:19111117 129:25130:11
125:1,10,18127:7 believed 59:20
128119129:13 127:24

144:9
basically 19117
27:21 28113 51:6

believing 105:25
belong 135120
benefit 71118116

56:22 66119 67:7 38:6
8915105:4129112 best 16:19 3211
basis 12:15 105:25 6917 7217 8218
11815 84:20121:21
_`i bathroom 42:24 137:22
bayshore 3:7,16 better 83117 125:7
| 150:6 135:7,23 138:14
bear 72:25 80:8 beyond 118:13
beat 22:22 26:1,3 bills 2815
28:24 77:22 86118 biscayne 150:1,2
beck 142:6,13,16 150:14
142:24 bit 92:7108:9
becoming 51:14 138:25

began 27:25 2812,6
134:6

beginning 2:15
43:7 93:21 103:24

behalf 2113 6:5

behavioral 8:1,15
8117,18,2510:11
12:21 17:12

bitch 22:20 40:6
77:20 86118 105:3

26:l9 40:6 77:20
77:21,22 83:2

123:25 124117
133123 13412,5,10

beings 125:22 135:7,11
belief 124:25 blackened 22:15
believable 40112,21 104:2510616
112:5 blanks 94:14
lbelieve 2619 39:16 blvd 150:14
39:18,23 41:2 body 40:19 4819
44:19 45:23 48:1 111:18123:9

Veritext Legal Solutions

black 22119,21 2613

86117,18,19123:20

Page 155

bottom 115:9
boulevard 5:19
6123 150:2
brand 24:18,21
brandon 3120 5:21
break 42:17,19,22
103116
briggs 3:13150:5
bring 19119
brings 20:6,7,8
broadcast 1616
broadwell 1121
2117 5:23 149124
brother 21:14,19
2512 3217 47:10
5719 9811 122:20
brother's 67:22
brought 17:23 21:4
brutal 86120
brutally 22:23
130114131:7,21
built 101:10,22
102:8
burns 7:25 8115 913
9114 143:3,4
business 33:8,10,22
48:16 49:4,5,8 '
50:11 55:20,21
58:24,24 65:11
6617,7 7317 74:11
74112 77:19 79113
79:14 87:11
buy 44:11
bystander 124122
125:1

_ _c .
1816 150:10 |
cabin 86:23
calculator 138:6

california 1112
2:15 5:2,20 6:24

305-376-8800

Case 1:18-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 44 of 74

[california - classic]

47:4,22 481151:12
53:23 57:15,23
58:8 61:23 6212,12
62:22 63:1,13,19
63:2168:1177112
77115 81115 86:24
87:4 96:24 103:3,8
104:20106:1 109:1
122115128110,16

10:6,14,17,23,24
12;1,2,4,5 41;21
68;4 92:3,19 93:14
149;2

call 20:21 23;8 |
55;16 77:25 86;23
86;25 37;16,20
89;1111;11117;22
119;13 139;7,14,21

139:23,25,25 128:18 12912
called 1117,817111 130114 131:6 15018
22:10,12,19 26:2 151:2

27:9 34:19 36:1
40:5 50:17 64:16
99:8 104:24 10512
123:6
calling 18:10 77120
calls 139:24 140:2
calm 112:3
calmer 11214
camera 54:14
campus 5:19
capacity 16:17
captioned 150:10
car 21:17,17 2513
25:23 28:17,18

case 115 215 5:18
16:10 1714 20:16
22:18 24:8,23
34:16,17 35:6,24
36123 39:4 40:16
71:13 84:17 90:12
90:13,18,19 94:25
9712,5 99:25
105:20 110120
115:24125118,24

149114150:11
|caseload 78120
' cases 16:20 34:14

3217 37:10 5717 35:21,22 37:8
98:2 127:14128:1 90:14 97:3,4
care 19:2221113,14 115:25124:21
2815 41:24102123 136:9
113:22 150:15 ' categorize 81:20
career 12:10 l 82:16
carl 1:11 2112 413 category 29:13
5115 6111,21 95:17
103:25 14719 148:3 cause 31:18 32:3,5
148:1615112 53116125:11,11,18
carnival 116 2:6 1 125:19
5:16 616 20:14 caused 8122 20:15

21:22 22:1,9 29:21
31:3 32:9,11,14
37:1042:144:20

21:18 5715127:13
128:1,12

800-726-7007

127:5128:14147:2 -

1cell 519
'cellular 518
center 11:8,14,25
11125 1213,6
certain 59:14,21
91:2194:16112:22
115:25121118,21
135118
certainly 83:13
84:19108:1 125:21
certainty 59:25
certificate 9:17
1113,5
certifications 1011
1012
certified 2:17149:1
certify 149:3,16
challenge 9:2,4
chances 136:14
change 912,4,4 1811
18:1,1103:12
125:10,17126:6
128:4 13217,9
133:3 15115
changes 34:11,11
125:20 151:4,23
character 121:24
charaktery 17111
charge 2814 67:25
charges 146:9,11
charlene 114 214
5:16 614 18:8,9,15
18:16 2011127:1
3213 3914,24 40:24
41:2 42:12 43:12
43:15 45118,24
46:15 50:9,23
53:16 55:17 57111
59:13 60:17,22,25

Page 156

66112 6711168:16
68:20 69:12 70:22
71:2,17 7214,4,21
7319,12,24 74:16
74:18 75:17 78:25
79110,19 80:2,22
81111,17,2182:17
82:25 83:16 84:7
85:9 86111 89:22
90:12,18 93112
99:24 143:16
144:161501815112
charlene's 6413
chart 18:11 59:24
75123 87:16 97:19
1301813717,10
138:15
charts 129:16
check 501471125
94:16
checking 51:17
choice 34:19,20
100:5 111:19
choked 105:1 10616
choking 22115
chose 2312 43:22
chris 42:18118110
119:5 130119
christopher 315 613
chronic 37:5 56:21
church 135:20
circumstances
18:18,2219:19,21
102:17126:24
city 1218 148111
civ 115 2:5 5:18
claims 16:12
class 5211,12
classes 9:20

61:13 62:19 63:25 l classic 85125 86:1

64:2,11 65117 66:4

 

Veritext Legal Solutions

90:24

305-376-8800

[clean - control]

clean 40117

| clear 22118 31:25
4017,8,13,18,20
411115814 63:3,18
7218 78:11 87:3
92:14 9518114:15

clearly 26:23 34:24
4011 48:6,9 63117
71:15 78:19 90122

clerk 150:17

client 150:13 '

clients 37:13

clinic 122:7

clinical 4120 714,8
8:11,121011,4,6,13
111112:111917
3818,20 43:15,23
60121,24 61:12
64:2,5,12 66:11,16
78:14 7911,3 85:4,9
92125 93114 12819
129:15133110
144:10

clinically 1913 76:8 l

clinician 46:21
13518,9

clinicians 104112

clip 3016

close 14125 7312

closer 70112,16

closing 52:8

clute 11112113 413
5115 6:7,11,19,21
1517 31:16 32:16
38:19 39:16 42:15
4318,9 49125 52116
52117 53:14 5419
5611,9,18 58:19
60:11,16 65:2,3,21
66:2 73:16,22 8717
88:12 91:10 9214

800-726-7007

92:23 102:13
103125104:2117:1
117:8118:15,21,25
119:10,11,17,19
12015,21 125:8
143:13 144124
145125 147:9 14813
148116150:10
15112
coder 41121 6814 '
cognitive 811,15,17
8118,2510:11
12:21 17112
colleagues 72124
73:4
college 7118,19,20
' 8:5,9135:20
136;21 |
color 77:7
combat 126:11
combined 67110
come 15112,20 3617
38:25 46114,21
71117,18,19,22
104114 122:7 13317
137:4
comfortable
109111
coming 18:20 21124 l
3611178:10 83121
84:16 137:8
comments 134:9,10
commit 7719
common 129112
compared 8215
comparison 8217
compensated
140:25
compensation
140122,24 14614

n complaints 40125

40:25 4113 44:22
4514
complete 150:13
completed 150:11
completely 33113
111:10,22112:5,5
1 13125
completion 149114
150:13
complex 136:25
component 29:21
29121
computer 3316,24
64119,2181:3
138:15
concentrating
27118 35:9
concentration
34:12 76:22 86:3
concerns 109:7
conclude 147:6
150:16
concludes 14718
conclusion 10412
condition 23118
25:17 26:17 47:6
90113134:13,18
conditions 38:23
11115
conduct 93:9
conducted 50:20
conducting 48123

l conducts 9411

conference 2114
conferred 1115,1()
confident 60:4
confirmed 129123
connection 52:21
52:25150110

Veritext Legal Solutions

]_

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 45 of 74

Page 157

consider 3713
consideration
21:11
considered 3612
consistent 40:24
4111,3 44123 45:1,5
45:8,9 46110 6415,8
64:12 69112,17,18
7011,6 791185:10
consultation 95121
96:23 10413 139:13
consultations
108:25 137:22
consuming 108:18
contact 15:14
84:23 97116 139:22
contacted 87124
139118,20
contain 101:22
contained 14817
content 4817
continue 5112
49111 52122,24
62:25 116115
118111,12,13
119111
continued 61:17 l
81:14
continuing 9:20,22
47:9 76:7 80:14
81111 12012
contractor 102:16
contribute 136:3
contributed 20:10
contributing 47:16
48:2 53:16 57:11
57122,24 62118
6312 81:10
control 22125 35:16 1
51:6

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 46 of 74

[convenient - dawes]

n convenient 37124_

118114,14

conversation 51 121

73:4 86110 88:17
89:16

conversations 518

72124

copd 21:20

cope 51122
copy 33:3 43:10

50:8 55115 58:20
6518,8 66:3 73123
74:8 7919 87:8
88115145117,21,22

cordial 89116

correct 11:16 33122

511661615018
15112

50115,20,21 55:4
68117 74:6 8719,21
8811,2 9011193:1,2
94112 95:18,19
9612,5,6 9711,10,11
98:23 99:10,21
100:1,16101:15
102117,22 103:4,9
10416 105:20 10713
107:15,16108:22
1091111012,16
112:16113:8,12
11411115:10,13,16
12017,13,14122:11
122:16,21,25
123115,18,19
124:14125:212718
12816129:3 13012
130:3,1513118
132110,24 133124
134113,18,25
137113138122

800-726-7007

corporation 116 216 |

county

139110,16 14013,4
140123 142:20
1431714818151:23

corrected 14817
corrections 14815
correctly 361 10

145:3

correlating 6515
counsel 6:1,15 1416 l

87124 8814 92111
103111110113
111:21 11314
11611711714
11811812013,9

121:7137;1140;14 l
counseling 12123

115:19

counselor 115121
country 22:21

77:21 86:17
16122,24
151121

couple 21:20
couples 71612123
course 3111633:9

33118 3617 55:21
58124 6617 71:3,3

72;18 73;5,5 74:12 1

7613 78114 79:14
83:17112:10,12
132:7 140125
145:21

court 1112115117

51221317,2414:13
141201613,5,6,10
16:12,13,21 32120
5013 54116 56:15
60:13 6116 65125
73:20 88:9 14512
145111150118

" Evered 116;19

Page 158

 

crystal 83:8
cptsd 3713,5 54:4 csr 1122149:25
create 10717 curious 10916
created 8:20 current 23:18
credential 10;9,16 ' 25;17137;13
credentialed 9119 currently 6:22
10122 12:15,23 19:25
credentials 1111 customer 117114
credible 112:1 cut 37122 4916
52:16,1878111

credits 9122

crime 26:22,23 12319

78111 `cutoff 117:19
crimes 261167719 118:13
77:1078:6 _cuts 2_8120 _
criteria 104114 d
10515,6,12,15 d 72:19

106:10 d 7_18

.c. .

°"’?S 9215 dade 151;21
crulse 20114,19 daily 12_15 72_25
21122 22:1,9 2315,9 l 72_6 ' ` ’
23113 29122,23 damage 58:5
31.3 3219,11,14 dark 57:16

37110 4211 44:20

4714,22 481151112 l

53:20,24 57:6,15

date 2713,4 43114
60:25 61:14 64121

68:17,24 81:23,24
8719,18 9518 96:7
116:16 117:5
149119 151125
dated 50:8 58:21
65:9 11518 149122
dates 17115 89:21
89124
daughter 20119,19
22112,24 27:20,23
44113 4617 58:6
7715104123131110
david 7125 8114 912

57:15,21,23 58:8,9 |
58:10 61:23 6212 '
62112,22 6311,13
63119,2168111
77112,15 79:22
81:15 86:25 87:4
96124 9812 10313,8 |
104120 10611
107114,22 10911
110:15122116,20
127115,15,1712812
128:10,16,1812912
130:1413116,8,12

9;14 143;3,4
1§3'24 dawes 72:19,21
crylng 51:13 97_20

Veritext Legal Solutions

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 47 of 74

[day - different]

zday 23;8 25;9 33:17`

33117 34:24,25
3512,16,18 48120
5411,3 5712 7419
94:23 96:22 10017
107:25111119
13317 137:18,19

92125101116,17
delay 12114
delve 109120
department 1911

150121
depending 14414
depends 5317

ideposition 1111

2112 4113,16 5:11
5115,181314,20
141241518,13,16
15125 1612,7 4318
89:1991113103125
116:1611714,21,25

Page 159

' describe 21:24 22?2

112119

described 16110

22116 33:1155123
5911 65:13 6619
74113 76:12,14
77:16,16 79116

145115 14819
days 34122,23

137:19
depo 15112

11812,11 12817 87:12130:13
140116141:2 14418 describing 4712

35110,15 94:22,23 deponent 617 14117 l 14419,25 146:8 7719 93:24
10016,7 150116 23:21 25:20 29117 147:9 149113 description 4111
dealing 12118 3014,7,10,22 31:9 150110,11,16 l 23117
25121 38:24 39114 4011 151:23 | despite 2318
l dear 15019 41:5 42123 45:1,8 depressant 3413 destroyed 23114
' death 2513 28115 45121 4611 47:8,19 depressed 917 detail 2116 96123
28121,22 98:1 48:5 50:4 51125 20:25 27114 34110 detailed 2213
105113,20127113 53:19 55:6 57114 35:4 4719 68:25 details 22117 98117
128:1 58:12 59:8,16 6013 6911,2 76:22 8612 determine 31117
deaths 3217 3719 61116 62:22 64:8 10014 121:23 12211 3213 38:20 47115
5718 64:15 67116 68:7 12215 10111012916

debate 92116
december 11120,20
11122,23 21:19
decided 127:24
`declare 148:3

69:15 74123 76:7
78:8 79:6 80:7,19 l
8112,14,23 82:19 |
83119 84110 86115 '
9013,2191118 9211

depression 8119,21
9:11 12118,21,22
19112 20:25 24117
27113 35:13,13,19
38:12 43:1945114

diagnose 104112

diagnoses 3411

diagnosis 34:7
44:24 4512,5 50:17
5912161117 63:2

151:22 9218,13,20101125 l 45:15,16 47113 85:10,1610414,15
' decrease 4615 102:10 105123 | 64:17 6718,10 104118 106:21
decreased 4213 106:20 10715 l 76:22,25 8617 94:6 114121
80123 108:14 109119 94111,20 9512,4,17 diagnostic 104111
deeper 62115 110:3 112112,18 1 95125 99121 11112 105:6
deeply 40:3 11413,23,25 115121 112116 122119 diazapam 24:24

defendant 615

defendants 117 217
3112

defined 28115

definitely 25125
57116 79:4

definitively 75:4

degree 815,9 1015
30:1,16 4417 5915
59:25 91:14 92124

117:9,12118;6 l
11911,6,1312111
121111,20126120
131115,24132112
133161351213612 |
136:17140110
143118 144118
146:2,4,12,18,24
deposed 1617 84:14

14216,10,14,16
depressive 3417,9
34118 35:18 3611
4118 4516 47117,21
4813 61:18 62120
81112 82:16 85111
8612 90:25 10415
derogatory 106113
107:2 134110

25:13 98:22,25
died 21119,21
difference 9313

127111,21,22
different 913 10:11

10121 59111 60:4

74118,19 8114

126:22,24 132:6,8

132116133:8,14

` 13519142:12

Veritext Legal Solutions

800-726-7007 305-376-8800

[difficult - either]

'difiieult 29:9

' 121;25

difficulties 1912 1
difficulty 2113 1

125115,16126112
126114127113,25
134113,17135113

27113,15,16,17 135125
' 34112 72113 76118 disorganized
85123 138:25
digitally 13:16 distant 27:21
dimond 314 distorted 8122 911

diploma 9118
direct 44:3 8217
1 101 1 1
directed 10617
direction 149110
directly 31:4,24
32113 44:3,19
disability 39:2
disappointed 9112

distress 67:7 95123

district 111,2 211,2
5117,17

doc 129122

doctor 231195:13
101120107118,23

|doctorate 9311

|doctors 107:17
134121,23 14514

' discomfort 10918 14616
1 discovery 117119 document 1319
118113 33121
discussed 86:15 documentation
8911 93122 4120
discussing 95120 doing 812,13,15
99:13136110 14112 35:3 44:8
discussion 85:19 ' 49111,11,14 52:4,4
140121 68114 72:7,10

disorder 28:12,13 l 84119 89:8115124

28:14 3216 3413,4,6 117114 14414
3417 36113 37:6 domineering
38112 4512,6 46:18 123111

dominican 1 13118

113:21114110

47:17,214813,3
53117 56:22 61118 1

61:19 62119,20 donald 77:7
71:1,7 7511176115 doors 51:17

1 7912 81112,12 doubt 63122
82:16 85111,12,25 dr 7125 8114 9:2,14
8612 90125 95123 65:3 72119,21
10415,6,15,19 l 97120

105:6,17106:11
11011411218

dressed 63110

124;14,19 125;9,12 " d_riv_e 3:7,16150;6

drug 12120 19:13
19124 9416

drunk 2011822:11
22124 23110 5116
10412312315,11,11 1
12417,13

drury 315 415,7 613
613,1813:8,17,18
13125 1419,21 1512
1514,6,24 23:23
29125 30112,24
31115 3212138118
39110,15,22 40123
41113 42119,21
43:14513,11,22
47114,24 48113,25
49116,17 5016
52115,23 53:3,11 l
53113,25 54112,17
54121,25 55:8 5615
5617,13,17 57:19
58:18 59:10,18
6017,15 62124 6419 '
66:168115 69116
69123 7014,14,21
72116 73:15,21
78112 79:7 80112
80:21 81:8,16,25
82:24 84:5 85:3,15
8618 8716 88:7,11
90:8,17 9118,19,25
92:11931219515,7
10112410219
105121 106:18
107:4108113
109:18 110:4
112;11,17114;2,24 i
117:8,10,16,25
11811911919,15
120115,19,25

Veritext Legal Solutions

800-726-7007

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 48 of 74

Page 160

 

121:19126119
130120131114,23
132111 1331513511
13611,16140:5,9
143;12,24144;14 l
144120,24 145114 '
145118,19,24
146:16,19

dsm 10418,10,14
10517,8,11 106110
106117 10713

due 24:25 98:22
102116110115

duplicate 56:8

dying ZB_

e

e 1816 72119

earlier 4116 77116
85118 110115
115118129123

easily 20122 27110
27110 2916 76116
85:21

eating 44:8 45113

edge 35115

education 7113
9120,22 92124
136:22

educational 7111
13617,20 '

edward 1111 2112
413 5115 617,11,21
4318 103125 14719
14813,16150:10
15112

effect 4616 9112
108121

efforts 83116

eight 94119129:18

either 29112 5116

101121 10217125:3

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 49 of 74

[either - fact]

127113 144:22
elaboration 45:9
elders 1216
element 125:25
elizabeth 72119
email 150114
emotionally 10618
empathy 125121
employed 717

11123 12915
employee 149117
employer 142:23
employment 2014

9417 102115
employments

11124
encounter 11315

131:4
encourage 9813
endured 47122
energy 2113 27118

34:13 35:7 76:23

86:3 9611 111:3
enjoy 23115
enjoying 34112
entail 191837:2
enter 56123151:4
entered 151:24
entire 83110111111

11713
entirely 14517
entitled 117:11

14619
environment

135:21
episode 3414,7,9

35118,20 3612
episodes 35121
equipped 83110
errata 150113,14

15111

800-726-7007

especially 109119
11011

esteem 4214

estimate 9219
110117137123

eval 3814,5,7

evaluate 38110
107118

evaluated 107122
12016

evaluation 36:15
38:4 6415,13

evening 2314

event 20120 2914,5
48110 55:22 5814
87:12

events 5911 65113
6619 74113 79:16

everybody 14115
42122 133119
145:24

evidence 48:10
63115 7515

exacerbate 124123

exacerbated 25125
4219 5119 6213
63120124113,18

exacerbating 26:17
3913

exactly 10124 28:12
3315,5,7 3711,11
4116,9 43113 5015
5211 55118 9317,23
97:9 99113,22
104:17113:14
12313,13 146:11

exaggerating 46112

exam 1018 68116,19
69112 9918115110

examination 412
6117 9212193121

Page 161

110:11 11914120:9 n experienced 26:10

14311 1
examine 9215
examined 6112

l exams 100119

excellent 9125 1312
13117 3318145114
excited 29:10
excuse 42:1 118114
12119 138118
executed 148:9
exercise 52:7
exercises 5215
exhibit 4112,14,15
4117,18,19,20,22
4123,24,25 1313,6
13114,15,19,23
1412,19,23 1518
32116,19 33:2
4211643110 48115
49:24 50:2,7 5418,9
54115,19,24 5512,4
55:10 56:1,12,14
56119 58:19 6019
60112 6517,21,24
6613 73:6,17,19,23
74:10 7919 86:9
87:7,22 88:5,8,13
11314
exhibiting 6917

exhibits 419 1312,15

1511

expedite 145123
147:4

expedited 145110

experience 34121
411116218 77118
7813 80113110119
132114,15,17,18
14419

Veritext Legal Solutions

2711132113 34121
34122 40:9 5717,8 l
1001612611 129118

experiencing 2718
3511,14 6516 81:21
82117 96112,12,13
111:4

expertise 100123
111113

explain 100125
132:22

explained 4418
104122

explaining 5714
77:2

exposed 105119,23
10611

exposure 105113

expressed 108124
10917

expressing 6911

expression 111117
111123

extending 71112

extent 2415

extremely 24120
53122 112:24,25
12215

eye 22115 2613
104124 10616

eyewitness 125:7

_ eye_witnesses_ §16 __

f

fabricating 46112
face 2211410512
10615 111:25
facial 111117,23
facility 74:19
fact 15:22 25:23
41120,22 48:5 58:7

 

 

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 50 of 74

 

[fact - form] Page 162
84113 89112114113 77120 9811 122119 financially 5:25 1 11317,1715012,6
114:18 125125 father's 2513 149116 150121 151121
128119 fear 26110108125 ' find 211139111 focus 25125 35117

factor 47116,19 109:16113112 1 45:17 87124137110 6911011112
4812 57111,17,22 132123133:15 137:11 focused 1211148:6
57124 62118 6312 13415 finding 27116 2918 68122

1 81:10106122 1 feared 26111 76111 2918 1 focusing 2113 27117

128111 136124 fearful 51115 fine 151115312 29:7 3519 9611
factors 2018 21110 fears 76119109119 1 11715,6,15 118117 follow 71124 92112
21122 25:2,21 february 21:21 130117,20 14711 116119 134:20,24

39123 45123 4712 37118,18 71:7,11 finish 80110 followed 76120

l 5714 58:12 6818 120112,23 firm 5121,23 87:21 120:24

1 71112135112,14,15 1 federal 149113 first 13:2214117 following 26112,14
135119136113 'fee 11711111811,4 l 16181712418116 1 3512 54117112,3

facts 47:25 85:16 118:8,23,25 14619 l 1919 2011 2413.15 1 72111 76112,14,14
91:21 13216,8 feel 2717 2812,7 l 2713,4 31112,13 76121 8413,4 8611

failure 3518 40110 6818 83110 1 32124,24 3419 10918 121122

fair 11113 15124,24 99112 381215513 57117 follows 6113 61111

l 6916,8 98116,19 feeling 2112,2 27116 61120,22,23 63124 13516
119116,17 12114 29123 34113 3514,6 79119 80125 82110 foregoing 14814
126118 3517,15,17 4219 10311,610912 14914,6,10,12

fall 29113 51:12 63116 76119 l 114191201612911 1 forgive 7313 1

falling 3514 76122851248613 ' 139118 forgot 6117

l false 131:20 feelings 13415 five 12113,14 36120 form 23:20 25119

familiar 98:17 fell 21119 123:9,11 76:24 94119 137114 29116 3013,21
10418105:5,14 123112 13812013912,6,6 31114 34:19 38114

family 1211919115 felt 23113 29121 140118 1 38117 3916,9,13,25
19:16 2012,3 24120 4217 5817 6812 8416 fix 12119 4114 44125 4517,20
27124,25 2812,8,24 8713 109111 fl 150114 45125 4717,18 48:4

1 28:25 3519 4215 field 100123 fla 150114 51124 53118 56120 l
4412 4618 51118 fifth 84112 flag 84:22 57113 5917,15 6012
63:7 6811 86:6 9114 fight 28120 flashback 2717 62121 6417,14,17
9416 102117,24 figure 13817 flashbacks 20120 64:18,19 6515
11317,17,18135121 figured 13812 2716 2914 76116 67115 69:14,19,22
136:6,18 filed 5:16150:17 85:2195124 96112 69125 74122 7512

far 102113 fill 66116 94:14 1 110:25 7616 7817 7915 80:6

fashion 6912 filled 19:10 34117 floor 711 80118 81:1,3,13,22 l
104:21 6515 93122 95115 floors 711 82118,20 83118 l

father 21:13,15,21 fills 64116 9411,8,20 florida 112 212 318 8419 85114 86:14
22120 3218 41124 final 87:15 3117 5:18 10122 90116,20 91:17,24
4713,5,9,11 5719 4412 4618 92118 94118 10013 105:21

_ _ _ ___ _ Veritext Legal_Solutions
800-726-7007 305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 51 of 74

[form - groups]

106118 10714
108:13143117
144113,17151123
forth 145:5 14915
forward 2919
forwarded 150:17
found 37:24 95123
9619 115112,15
four 66122 94119,2
9513 13812013912

139:6 146:20,22,22 g

frame 114111
francisco 1112 2114
512,20 6124 1215

41:21 6815
free 9124
fremont 1211,2
french 5:19

149:12,16@:18

future 46:15
143116 14411_

_ g
gap 129:24
gather 7612
gauge 99120

3 gds 66115,23 6716,9

10119,2210216

eary 2114 5119

6:23

general 812431120

_ 44118133:17136:8 l
136:9 l

generally 59:23
96119 136113

genetically 24119

friends 123:7134;7 gentlemen 119121

135:23

front 13114,15 1417
2215 32:16,25 3316
49:24 53:10 5418,9
54124 55:2,4 56:1
60110 64121 8216,8
82120 8815,13 89:9

9017 97117,23 98:6 l

10518 112123
fulfillment 2919
full 6120 43122

99115
functional 11516
functioned 4218
functioning 4213

4419 45113,15 4613

4615 63:7 7713 8615

90123 9113 112120

12212
funeral 67123
further 6213 63114

143110144120

800-726-7007

140118

gestalt 1019 1114

getting 19:21,24
2012,4,4,5 26120
71114 72113 7511
121112,17,23122:6
122111 12413
127119129:22
146115

give 711016119
1813 321143124
45:9 49:7 58110
6118 7718 78124
81:23 82:7,8 87118
9916102:1 126115
138:14,25

given 23111 29120
41124 58:8 77111
9011011218125:18
135119137117,22
13811,12 14419
149111

 

Veritext Legal Solutions

gives 100;8138;10

giving 37:12 89110

glass 5112,7 53121

122:25 12314,9,17
124113127117
global 6717
go 511213114 22121
22121 2617 36112

40:6 41;19,25 42:2 '

4411,2 4618 49114
5613 58:2 63:6,8
64:20 67:20 68121
70125 71110 7618
76119 77121,22
86:17,18 92:20,20
94:16 9814103118
105:3 10717110:23
113:13,16,17
119120,21 121:6,10
12218 131116
132:18133:18
13412 136:19
140:19

goes 35:14

going 515 71121313
17:22 2316 2419
2811,9 36111,12,25
411104313 44:11
46:11,2148125
49:2 51113,19
52112,12,25 53:4,9
54110 59:3 65:18
69:3 7015 71110
7811 84114 86123
91:10 9212,17
98:20 991610115
103120108119
113112115122
116:1,4,12,15,24
117123 11813,22
119122122110

Page 163

123:7 125123
134121,22 135:7
137110145110
147110
good 515 916 30111
42118,23 43:1 8313
103:15112:24
115:13,15134124
136117,18,23 14711
goodness 9124
gosh 7811713812
gotten 22117 63110 1
6514 138124
grab 121110
graduate 7120 814,8
graduated 135:20
136121
granted 48111
great 713 11:17
48121 55125 56111
61:4 7311183:12
117112,13 145:16
greatly 63:4 9017
groceries 44:11
ground 22114
1051210615116:19
group 12121,22
36:12,15 37:1,2,3,6
3716,11,12,16,17
37:23 381146118
54:5 56120,22,23
56:24,24 5711
58120 7111,7,10
74:25 7512,9,11,13
89124115:1912017
120:11,23 12217,10
126122,23 12716
134121 13817
groups 715 75114
83120 12218 13818

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 52 of 74

[grow - important] Page 164
grow 9:10 harder 51120 hills 5114 61121 house 44110 5217
guess 61119 88122 hate 26:16 7719,10 62:13 63:5123115 67117 71114 7219

88124 123112,24,24 7816 hinder 67121 83124 113114
1341113813 he'll 117:6 history 19111,14,15 121112,17122:1,11
guestimate's head 7819 89114 : 19121,25 20:3,3,4,5 housecleaning 4419
138116 10412510813 13019 l 2311624:3,7,10,13 huh 88114
gun 28116 136:1813719 1 2516,9 31121 36:6 l human 125122
guys 5212292:14 headaches 21:18 9414,6,7,8 9615,21 l 129:10,15
115124 116:22,23 health 1213 6713 96125 97:3,4 98120 hundreds 78124
_ LA _ 98115 99116,18 10211410311 hurt 34:15

1 h 10013 104112 13614 107113 12512 hurting 34114

` h §§ 1 heard 29119 8918 hit 26112 104125 husband 18114
half 34:23 35_1015 135:1514113 hits 28119 22122 27120,21

' 9 1 c
48:12 73:12 805 hearlng 1613 70117 1 hoffman 17:3,3,4 44115 4617 68112
80:11 94:2’2100:7 114110 | hold 1411417122 1 68113 7716,22
108:4138:19’21 heart 9124 3017 32:23 55118 ' 8611812316
hamper 77:4 held 5119 61:9 9311,13 hypervigilance
hampered 77:5 help 913 22125 111:18 136120 20122 27:11 76118
86:6 36123 9413 115124 138:25 85123_11111
hampshire 7:19 824 135:23 home 2816 51:3,4 h_ypervlgllant Y16__
hand 47:4 91:12 helplng 911137112 68112 123115 l i
handle 37:13 helps 8125 911 1 honest 38122 8417 idea 821 915

hereto 1317,24 8516111110113:25 l
14120 32120 5013 hope 41111 71115
54116 56:15 60:13 831511515135:3

handling 5212
90114126117
hanging 13417

identification 1316
13:2314119 32119
5012 54115 56:14

65:25 73:20 88:9 147;2

1::§:::€ (152'2112:7 148:6 hopeless 29;10 3514 §§;;2 65'24 73'19

25:1111531:225 1hesitant 72110 horrible 6812 illness 96:6

44;6’19’62;136§;5 132:18 1‘°"11’1y 6812 imagine 26:141;10

63;2197;9 hey 652 1110$1’1131 1211 67;20143;12
hiatus 13115 hospitalized 9415 ’

impact 25116
impacted 26124
27:1931:262112 l

high 7112,17,17 host 12315,8,11,17

1happening 2915
1218 34:18 36:1,2 123:21 12414

happens 3018 37112
64115 137114

harassing 23:10 .38.12 66.23 hour 119.7,8 90:22,23
_ _ hlgher 66124 hourly 118:1,3,5,8 . . _
hard 44.15 71.14 _ impacting 47.6,13
_ _ hlghest 7112 92123 118125 _
72.10 78.18,18 63.4
_ _ 100:12 hours 1017 9217,15 . _
81.5 82.3,10,12,19 _ _ lmportant 23.17
_ _ hlghllght 86112 116117 117125 _ _
83.6,7,25 84.19 highly 40_7 41_22 119_18146_20 22 24.12,15 31.16,21
12112312216 ` ' ' ' ’ l 381194111646125
5814 146122 1

135:10 14413 7612 86112,22

89125 12818,11

Veritext Legal Solutions
800-726-7007 305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 53 of 74

[importantly - june] Page 165
importantly 2016 increase 13.6114 injury 105113,23 121:17122115
1 impression 129121 increased 20121 10611 '_ j
impressions 113119 2719 7714 95124 ink 148:6 j 3_14150_5
114121 131112 13614 innocent 124122,25 . ' 6`5_19 66,4
improve 9111 increases 136:8 inputted 50114 January ` `

66112 67:12 68:20

improves 915,10 independence 1216 insensitive 107:2 70:2373,812
inability 2111 'independent inside 27:22 5218 75:17 24'8’2.5
inaccurate 114114 102116 67117 129_215 '
inauthentic 39112 index 411,9 insidious 135:4 . ` _
45:1884:8,18,24 indicate 85;5 insoinnia 76:18 1.erk 117111
incident 21;7,24 indicated 70:6 85123 1.erked 111§'12:_17
221123;16 25114 indicates 103:2 instance 96:11 1°;'_';';3149'_24 '
261742114711 indicating 61117 intake 93:25 95:12 .ob` 1_23§]_12
51:15 53;2477;12 100:8 intention 121;22 1 ' ‘ 1

41:22,23,24 11819
132113136:17
15113

joy 2918

judge 8115 8213

77113,15 81115 indication 75122 interacting 6316
8916 96124 97:3,8 individual 12116 interaction 112121
104117 10612,16 1 2517 36:11,14,16 interactions 9113
107114 10911,9,16 46117 70124 83121 97120,25 137121,25

 

113111 122115 10313 11216134122 138121 13913,9 .ud ment 69.6 7
12313 124112,16 13616,25 interest 35:3 45114 J 11g1_1417 11'5_’12
12718,8,15,15,16 lindividually 74124 interested 5125 .ul '16_’23 42_1'3 15
12812,3,17,19 75:3,6 8912413819 149117 1 4§.11¢14.23¢15.17
129:3 13116 133116 individuals 715 interesting 7:22 1 ' . o
_ 46.15,24 47.6,16
13312413414 13614,25 lnterfere 5110
. . . _ _ 1 48114 50125 51:1
mcldents 125:1,2,4 1nformatlon 4:17 interference 519 51_15 113.4 114.4
128:5 19:24 33110 43125 internally 42!8,10 1111.7115:2 8 1
include 101;6 50:1551:5 59;22 internet 112:8,16 .um 13d 22',]’8
144;15 761189111,16 inventory 14114,7 ] 771_)19 l
included 94110 91122 9417 96116 141112,16,13,22 -um'in 77.16
95124 9619 145112 14216,14,16,25 J.unep 1§_17 18_17
includes 19110 inherit 24119 involved 21116 `I 20_12 2'1.25 2.4.3
20116 34110 99123 initial 1914 21111 ipad 13116 25117321433.¢116
10119106112 36:6,8 6216,7 63111 irrelevant 132119 34:1 36_8' 41,1'5’
including 19125 93:24 95:12,21 isolation 62110 79119 8'1,7 95124
20125 97120 96:22 102113 10413 63121 95:11 21'96.3'22
inconsistent 40:25 initialed 148:6 issue 2017 2419 47:4 97:]4’98.21'9’9.9
44123 4515 6416 initially 7118 52120 53119 109:22 ' _ ' l
. . . 102.14,1910312,7
70;1 initiated 16:13 119:16 . . 1
. _ _ _ _ 104.4108.3114:6 i
1nconven1ent injured 124121 issues 12:17,20 114.7 115.2 8
118;15 injuries 107i24 19;14 47;5 51:23 12015 221'2’1.5 '
108;7 69;12111;1,3 ' ’ '

129:1 138118

Veritext Legal Solutions
800-726-7007 305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 54 of 74

[jury - longer] Page 166
_ jury 8;16 28;11 _ 16;2(),24 1_7:3 knov_vs 68;2§ "_ licensing 10;18,21
k 18:1021;7 22;17 1 life 9;7 2618 2918

 

28116,2136118

. , _ 37115,22 3812 _
kalser 5.20 6.23 40:1547:1152:16 language 86.20

7;811;1812:15 106115107;1,2

1 15117,21 33;9,22 l §§ ;;1§1; §§ 22 large 129;24

1 33:23 37123 48:16 74:17 2'3 77_6`1;{ largely 8:19
49;9,2150;1153;7 78j82’181_2'8’2_2 late 92;17 '
55:20 58123 64121 1 ’ ' _ ° laundry 4419
65;12 66;6 7317 83'2’6’25 84'14’22 law 3;6,15 10;22

74:1175:1,1,7,12 §‘91§1;§§§11 1312 87:21 l_kl_h d 80_16
l 75:1379;1483;20 ' ' ’ lawsuit 16;13 ‘°1°° -

92:14 93:8 97:13 l 98:12 99;7,14,17 lead 7]:9 61;24 62;23 63;1
98;14101;16 100:18,20,23101;8 66;14103;8106;2

leader 56124

29110,1135122
4019,14 4214 4614
47112 58114 6319
67112,2169113

i 72:2,5,6 8315 9113
112119,22126:2
136:8 1

lights 51117

liked 83114,14 8712

'k 1816 lack _lll;z

118:2,6,7’8,8,9 101;20,21102;4,6 70110 queen 69:4
119.16126,25 102;10105:9107:5 leandm 12_1 lms 136122
" ' 107;6108:11,14,17 ' listed 95:21

12711 14111 142121
142122 14616,8,9
146111,12,13,15,16

leave 11311412316
leaving 67117
led 391234112

108121 10916
11111311213,23
11415,8,9 11614

listening 10013
lists 94119 10014
litsup 150114

146:23 1_47:1 118:3,6,11 119;6 45123 47:2_5 57:23 ' little 35;3,7 89;10
kaplan 3.4 64.10104.18
_ 120;16,21 121;6,12 _ _ 92;7108;9132;18
keep 53;8 56.7,9 lll.24124.3,5
134_8137_15 121;13,18,20,21 left 118:20 138124139;4
' ' 123120,21,2312411 live 1616 1

kept 3319 55121 l

legal 5122,24 6120
1 58;24 66;7 74:11 l

1242 130:4’6»6>8 15;17 84;17 102;25

lived 21114 40113

130;10131124 lives 24:19 83;10
79114 15011 _ , _ _
key 42:6 6211 132.1,8133.6 length 1009 living 16.3 29.11
. _ _ 135;4,6,12,16,18 . , located 6;22
klcked 105.1 106.4 136_12 138_26 lettlng 32.23 l 53_8
106:5 ' " level 7112 34:18 °g '

139124140115 38:12 422 46:3,13 logged 54113 '
14111,3,6,15,18,24 63_7 77_3 80_24 loglcal 124122
14211,6,24 14412 ` ' ' long 717 24116

kicking 22:13,14
kill 2316281177811

.86:23 _ 146;10,12,13,13 81118’20 8_2:4’16 36;16,23 37:25 l
' kllled 26.19 92.23 112.20
. _ . knowledge 16120 1 . _ , 5315,5,6 88119 9212
klnd 38.4 52.8 hcense 9.22 10.22
_ _ 33112,18 48121 1 _ _ 9219,9 93:16 9914
94'14109.21 5()‘19 55‘22 58'25 7718 93'13’16’18 117'3 130‘5143'25
129123 13417 ' ` ' licensed 714,8 1011 ' ' '

65112 6618 69124
74112 79115 87113
144110

longer 41123 5619
80:15 11614,5,12

knew 17122 84114
know 8112 1416,7
15112,2016111,13

10:4,5,13,201111
3818,20 78:14
144110

 

Veritext Legal Solutions
800-726-7007 305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 55 of 74

[look- mean] Page 167
"look 14:1129;9 _ m 110:13,24113;5,5 i rnaret 7:17 _
32123 34116 5212 m 3:5 142:5’5 113:10,15,1612016 marltal 12119

64:20 71:20 86;16
' 90;3 112;7,15

120:10,21 122:4,9
122114,18,23 12411

'mark 64:18,19
marked 1316,23

machine 14919
madam 6116

12612212711 145_11 12412,25 127111,24 14:19 32:1942116

138123 14511 . magazine 17:11’13 1281:0 121931?,; 4615,6 48115 5012
looked 27.23 28.8 magazines 17:18 130. ,1 . ,11 1 54.15 56.14 60.9

44113 56125 132123133115 60112 65124 73119

main 53119 12819

l00k1ng 152920:23 maintain 922 13712,5 138117 8818 1135'3
26.10,1127.12 major 114 214 5:16 142.171 3.16 marks 43.2,7
36!23 43220,20 6_4 8_618_8 910 144216150!815112 103:19,24
55:7 67:8,9 73113 1 1'8,1(1 11 1'5’]’6 major's 3214 40124 marriage 44117
76111 82:4 97218 20:1125:20’25 4112 5321: 57112 68110,14 '
109.12,14,15,20,23 2711 34:1’3,7 36:7 62.19 66. 67.12 marrled 18.13,14
11011 111225 115:9 69113 78125 80222 135:22

38:11 3915,12,24
42112 43112,16
45:5,18,24 46:15
47116,17,19,21
4812,3 49118 5019
50123 53115 55:17
57111,17,21,24
59:13 60117,22,25
61:13,18 62118,20

132:24 133:2
looks 8121 43117
46116 48120 52:15
55111,13 65:18
7413 79124 8014
82:21,21 146119,19
lose 8614
loss 4719 76125 8614 '

81111,18 8519

90112,19 94:25

102115107113

110112129:24

139115,19140:13
making 301186818

95:7 14319 146116
male 10915,8

mase 311315015
maselaw.com
15017
massachusetts 7121
10110111151219
1613
massachussets 7119
master's 81111015

lost 52:21 76:23 63:1 64:3,11 65:17 males 13415 92125
lot 40120 5819 7716 70:22 71:2’17 72:4 . 22112,13,23,24 1 matter 5115 89112
77111 78117 82122 2318 2614,12 5815 128:4 131:22

72:21 7319,12,24

92:15100121 74:16,18 75;17

104123 109114 matters 33111

116119 121:21
135123139111
14514
lots 13818 14315
love 140125

79111,19 8012
81:10,12,2182116
82117,25 83116
8417 851118611,11

11018,9123118,20
123121,25 124113
124117130114
13117,11,2113313
133123 134:2

mean 7114 2211,4
261130120 3111,19
31119 3418 38125
4016,1146120
49112 59116 62:5

8916,22 90125
93:12,23 94115
95115,24 96123

| 97112 981219919
99:24 100115

' 102:20 10312,7
10413,5,19105119
105:25 106123
108110,24 10916,16

loved 127:13 128:1
low 2113 27118
34113 76:23 77:3
8613 9611 11112
lluck 14712

man's 123115
manning 1819,11
18112,13 3915 8916 `
93112 106:23
manual 104111
march 1113 2116 '
512,637118117120 1

771178117 82121
83112 8412,24
86:19 93:5 94118
97:21011211018
11011711418,13
131115 13316
13712414311

Veritext Legal Solutions

800-726-7007 305-376-8800

[meaning - new]

1 meaning 5719
' 61122 6912
means 211135119
3613 38:7 62114
67:19 68122,23
6916,9 80120
100120,24 10113
10519 14511
meant 22111 84125
11515 145120
measure 129117
measurement
142112
measurements
100119
measures 101:1,7
101110,2210218
142111,11
mebane 3:13 15015
med 3814,4,7
media 5114 4313,7
103:12,24 12012
147110
medical 2015 41120
6814 107117,18,23
108:2,19137:3
medically 107119
medication 24:25
36113,15 3813,9
46117 51110 70125
9911,3108112
medications 3816
83122 134123
meet 1811538121
138112
meeting 10413
meetings 11016
meets 3716
meister 15115
87123 88117,20,25
139:15

800-726-7007

members 24120
63:710212413817

memory 34112
48112 6918 89:15
89121 115115

men 2611176111
108125109:12,16
109120,21,24 11011
132124 134110

mental 1213 68:16
68119 6911198114
104112115110
13614

mentioned 15115
25110 2712 62:4
7316 87123 9019
94:10 107120
120110136:3 14614
146110

mere 114113

merely 12416

met 15122,22 1817
18:10,16 2619

methodology 129:5
129:9

metrics 100122

mezzanine 2114

miami 318,17150:2
15016,14

microphone 3015
70113,17 9012

microphones 517
5110

middle 1215

mild 3216,8,12
110114,21

miller 3120 5121

mind 7212578110
8018

minding 77118

mine 50118
minute 42122 5314
103112,13,15
119114 13911
minutes 24:6,7
42:20 88:23,24
92:10 116113
118:20140118
missed 11316
misses 84123
mixed 108122
mom 27:25
moment 14114 2115
24110
monday 3716
money 58:9,10
117123146114
month 25:15 36120
50125 13115
months 21:20
36120,20,25 44116
74120 76:24 80:9
82111 8412,11,24
13915,6,7 14413,4
mood 8119 9:5,10
1812 20125 27115
34110 48:8 68125
76:22 8612
mother 47112
move 1411,2215111
3118 40122 58111
58117 72:15 87:5
98113 11619
moved 1012331112
4819
moving 2114 27118
35:11 11313
multiple 571813515
multiply 78120

` music 816

 

Veritext Legal Solutions

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 56 of 74

Page 168

Il

1 n 22;10

nails 63110

name 51216120 1
1114 16125 17:3,4,4 '
1818,14 941199115
99115 149120
151125

names 711416120
2612

nationwide 10:16

nature 5816,7
106113 12717
135122

near 28115,21,22
33110 48118

nearly 34123,24
3512,16,18 8711
94123 10017

necessarily 9116
115:4

need 1014,5,8,19,19
2419 4913 56123
96117,19143125
145117,21,23 14714

needed 9:2136:24
117121

negative 8122

neither 149116

_ nervous 35115

nets 123113

neuropsychologi...
9319,10 |

never 916 15122,22
1617 2618,21,22
4019 62111 11418
11411211713 12214
122:91331213812
14012 142119

new 1218 1917

24113,18,2138121 1

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 57 of 74

[new - okay] Page 169
137114 10211710311 103120,2411218 131114,23132111
news 26118 10911211013 1201213712413814 1331513511 136:1
nicely 63111 111123 11315 11414 14719 136:1614015,9
nigger 22111,20,21 11411511518 numbers 66118,22 143:17144117
22122 2316 4015 122123 124112 numerous 106;7 obtain 9:17
77120,22,23 78:1 13018,12 131:4 0 obtained 815,10
86117,18,19,24 138123 139113,14 ` , __ _ ,_ ` obviously 25:14
105:2 noted 32;24 70;7 3:1:‘1’;1;1 111§§23 7 48:21 49;3 50119
night 76116 85121 l 91120 98:21 124111 ' 5114 6112162’:13 98141241913212
92118 14711214816 63:5123115 13317 14618
nightmares 20117 notes 4121 18111 oath 6:12 149:7 ' occasion 2413 8011
2715 2914 76115 2214 33:3 3713 4912 object 38114 74:22 occasionally 12123
85:20 96113 110125 4918 59:4,5,12,13 7616 80:6 106118 occurred 24:22
nights 3717 59:14,22,24 67:18 106118 10714 65114 128123
nine 94120 9512 6819 74124 75:19 108:13 119:3 1 occurring 15118
10014 13115 7619 82:4 89:7,9,11 144:13 occurs 124:24
nineteen 719,10 89118,20 9014,6 objected 31:14 october 57117118
10115 109117110113 1 objecting 140110 121:4,5,6
1 non 9119 58117 122:13 123:14,14 1 objection 2320 ' offending 12718
l nonresponsive 87:5 12914 134111 13714 25:19 29116 3013 offensive 4017
normal 3319 4613 138124 30:2123 3118 10 104124106115
5512158:24 6617 notice 4112,15 1314 31111’38:15 3’9:6 7 107:1
7411179114 13:201413,23 1518 39:13 18 2125 ’ offering 117123
normally 64115 102114150118 40122’41:4 44125 office 4118,22,23
146:5 noticeable 125124 45:7 20 25 47:7 18 6518 6614 73:8
northampton 7121 noticed 35112 48:4’49:551:24’ 139120,2314013
notate 75121 97:19 53118 57:13 58:11 1 150114
note 4117,18,19,22 notified 15116 5811559:71560_2 officer 26119
1 4123,24,25 517 november 21116 ’ ' official 15121

33114 34116 41:15 73:14,24 74117 §§ §;;;11;19 20 oftentimes 2418
411174211543111 75118,24 7613 ' ' ’ ’

1 _ _ _ 49:21 96115,17
43118,18,21,-23 79111,25 8011,23 ' 69`25 78`7 79'5 oh 2517 3412 7415

44121 46119,24 8116,9,17,19 8211,6 §(2)1§ §;1§1;£; 78:17 7914 89123 1
4711048114,14 82114 8311 84113 85:14 86:14 90:16 13611513812
5018 5115,20 52113 8515,10,17 86111 90:20 91:17 24 okay 6115,25 713,7
55111601861:2 87116,19,2588117 95:567911)1:24 7110,17814,8 9113
6319 65:9 6613,13 13011,12,13131:3 102:’9 ’10’5121 912510113,2511:3
73125 7418 7512,5,8 138118,19139116 109:18110:4 11:13,17,2212110
79110 85119 86110 number 41115114 112:11 17114_2 24 12114,2513112,17
8718,15,17,20 35125 43:3,7 75113 ’ ' ’ 1411,4,9,11,17,22

120:15,19,25 ' _
89:1596:3l02;l4 91;594;2100;8 121:19126:19 1 15.3,5,11,19,25

Veritext Legal Solutions
800-726-7007 305-376-8800

[okay - patient]

 

1619,18,23 1717,15
17:2018:3,7,18,23
1913,6 2011121110
21:23 2217 23:24
2412 25110,16
26125 28111 29112
30110,10 32115,22
32124 33:1,8,18,21
33125 3415,9 3615
36110,16 37:1,15
371213813,19
39123 41119 42114
42121 4319,14,24
43124 44122 45:4
45117,23 46114,19
46123,23 47:5,15
47:25 48114,18,21
48125 49116,23,23
5011,4,7,11,14,19
50122 51:21 52115
52123 53:115411,7
54112,23 5511,15
55120,25 5616,16
56118 57110,16,20
58123 59111,19
6018,14,16,19,21
60:24 61:4,12
63124 64110,25
6517,7,11,16,20,22
65:23 66:6,11 6712
68119 70119 7112
71124 72120 73:11
73115,18,18 7417
74:10,15 75:8,15
75125 78113,25
79:8,13,18,22,24
80:4,13,22 81117
82114 85:9,16
87115 88:3,10,15
88119,25 9019,12
91:9,20,25 92120

800-726-7007

92123 94:14,25
95115,20 9618
97:24 98110,10,20
99112,23 100110

1011610211310316

10311410412,17
10511910711
108112109115
110:6,11,23113:3
116124119:9,10
120:16121116

12214 124;11 125;5 f
129;5,12,22 130;17

130119,22 132:9
133114136120

137112,17139:4,13
13911814012,10,13

142:1,24143113
144:5,5,15,20,24
145110146118
14711,3

old 44:12

once 1813 53:9
82:11

one's 34112,13,14
34:15 13618

ones 56:4127:14
128:1 14313

' open 14;7118;12

operates 14111

opinion 3011,4,15
30118 3112 39:11
53115 5711062118
77:10,17 81110,15
82115106114
128:10,17131:17
1331413518,9
144115

opinions 5914,12,14

59:24 87:25 91113
113119131113,22

Veritext Legal Solutions

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 58 of 74

Page 170

paperwork 1919,16 '
93122,23,25 94111
129:16
| part 1119 27114
' 30;4 50:16 92;10
: options 94:24 96121 107:8 111:13
oral 1018 12111 13715 l
order 27115 104114 participated 37115
12916145110,16 participation 7519
ordering 150117 l particular 41117
organizing 6811 43121 78:11 93:11
oriented 68122,23 12712128114
original 1314 particularly 2418
149:13 150117 26119,20 29:20
originated 12815 7612 86119 96:18
outcome 5125 125:24133120

132110144:6,8
opportunity 42111
9215
opposed 49112
ioption 94115

Olltlilled 4116 85218 1351514312
outrageous 23113 :parties 5112
outside 2617 37123 parts 44121

3819 51114 52110

6316 67120 74:25

7511,6,12,13 7618

76119 83120,24

991111818,912711
owe 115:25

party 5124 5112
531216112162113
6315,8,15 122124
12314,6,8,14 12413
124110,13,17
133123 149118

own_er_51:_3 _pass 1018,23
p passed 74:15 75125
122:20

 

p.a. 314,13150:5

:p.m. 2115,16 5:3,6
4313,4,5,7 103:20
103121,22,24
119:23,24,25 12012
146121 147110,12

l page 63124150:13
15115

pages 1125 4:11

paid 118:7140115

passenger 22111

patient 1614,25
1715 18171917,17
24:6,8,14 31117
36122 38121,21
44114 45119 56123
64:16 66115 6713,9
71124 80114 84123
9213 93111,25 9411
9418,15,20 9618,14

146;15,23
panicky 51.]3 96216 9711 9914,16
85-24 ' 99:18,24 100;3,4 l

1001131011510313 '

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 59 of 74

[patient - plaintiffs] Page 171

§3§;6;16 97;20 139;24,25,25 14_0;2
107:6 112121 12217 phones 519

107:9 11117,9,12
11216,15114117

47:7,18 4814,25
49110 51124 52118

11612 117114,22 53:2,18 54:19 l perfect 33:2,25 photographs
119114125:9,10,14 57113 58:11,17 l perform 50122 107124 10811,6
125117,23 12617,12 59:7,15 6012 62121 performed 93:11 phq 99114

126:17,21 127:2
128:13 129:7
132114135:6,19,24 l
136110137:21,24

6417,14 67115
69114,19,22 70:3,5
70:11,15,19 72115
74122 7616 7817

115:9
period 16121 8019
80:15 99:4 13015
perjury 148:4 l

phq9 34120 64:17
64122 66115,23
6712,8 8112,4 8216
82120 9918 100113

140:19142122 7915 80:6,18 81:1 151122 10011810116,21
patient's 31118 81113,22 82118 l permanent 80:17 10216 142111,18
9717 99121 125:11 83118 8419 85114 80120 8316 phrases 7718

132:17

patients 10112
12:16,16 29:18 l
37:13 38125 40120
66116 751217816
78113,15,19,22,23
7912 89112 90110
9115,7 92115
1041121151611613
116122121121
12717 13412013718

86114 87:5 90:16
90120 91110,12,17
91:24,25 9211,4,10
92118,22 9518,10
100111 102:3,12
103114,1810411
105:24 10619-,25
107111 108:5,16
10912511015 146:23

112114 11312 permanente's 8718
11411611517116:6 person 18112 26:l9

permanente 6:23
7181111812:15
15:17,213319,22 |
33123 48:16 4919
50111 55:20 58123
65112 66:6 7318
74:1179114 8511
97:13 98114 107:21

physical 29113,20
4014 5815 106123
107110,12

physically 4217
49:20 124121 13312

physician 18124

pick 517123:7

picked 40115

place 519,1216:24
3016 32:15 42115
49:24 55112 65:21

137111,13,14,15,17
13818,11 139110,11
139:12141113

pay 30122117110
117115,23,24118:1
11813,4 146124,25

l paying 2814117114

payment 140:17
146116

pays 11916 146112
146:13

11811011913,16
12014,20121115
12213 12714 130:22
130:23131119
132:4,21 133:13
134115136111
14016,12141121
143:9,17144:5,13
144:17,21,23
145119,20,22 146:7
14715,7 150:5,9

pelan 3;144:66;5 1penalties 151;22

615 23120 25:19

penalty 148:4

2911630:3,213118 people 8112,23,25

31112 38114,17
3916,9,13,21,25
40122 4114 42:20
44125 4517,20,25

800-726-7007

913,11 23110 26:2,8

2611127113 35112

351213717 40115

4415 76111 77:7,8

27124,24 28122
29110 31122 44110
5416 5819 60119
6216 66124 6918
7411111116121:25
12215 12417 134:1

personal 16114

personality 141:3,6
141110,12,15

personally 4014
61:20 13912 14013

pertains 149:12

ph 317

ph.d. 9311,5

phone 1615 2314
49:19,21,22 50123
52125 77125 87120
94:2 139114,21,23

Veritext Legal Solutions

73116 97:810612
139121 14915
places 123110
plaintiff 115 2:5,13
613 5417,9
plaintiff"s 1313,19
1412 1517 32116
3312 42116 43:10
48115 49:24 5017
55:2,4,9 5611,19
58119 6019 6517,21
6612 7316,17,22
74:10 7919 8619
87:7,22 88:13
9211111314116117
11714 13711
plaintiffs 313

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 60 of 74

[plan - psyche] Page 172

n plan 36114 41_125 _ _H
46:14,16 56125
70:22 7114 121122

possible 100_:12,15 preferable 37?5
112:6,10,12,13,15 prefilled 94115
112118,19113:1 |premarked 1312

problem 19111_
20113 2119 23125
2411,17,21 94:4

plane 4415 l 119111 prescribe 3819 121:12,24,25
planned 118:16 possibly 83125 presence 11017 problems 12119,20
plans 6811134125 84118,19 present 3120 611 19122 2112 29:7,7,8 l

plays 31121 _ post 12119 20:15,16
please 516,9 6119 l 27:1,2,4,14 28110
7110,16,23 9125 | 28112,13 2912,3,14 l
1512,4 1712 26:25 31:4 3216 3413,6
l 31:10,1132:17,18 36:12 37:5,7,14
38:16 3918 45112 38:13 4116 43119
45112 50:1 5612,5,7 4414,24 4512 46118
56111,13 58116 47120 4812 51110

9615,6 112123
presentation 39:3
79118515,9 9111

lpresented 2117
25117 5813,13
128115,23

presenting 19111
20113 2118 23:25

32:4,10 6316 67111
9611 102:25 110115
128115
proceed 6116 12013 '
proceeding 130118 '
proceedings 514
149:4,6,8,14
process 691412912

60114 65:20,22 51123 5211,3 53116 2411 4612 8418 l production 150121
6816 69121 9516 56:21 5715,12,22 president 26115 ' profession 19115
100110 119:10 57124 61118 62:19 68:24 7718 professional 1013

120118 140:20

141:20150:11,13

150113
pleasurable 52:5
pleasure 2111

70:25 7116 74:25
7511076:15 78116
78123 7912 80114
80116,23 81:11,18
81120 8215 85112

pretty 18125 3412
82121 89:7 9913
103115113112

| previous 2516
67118 9715

16115,161719 3111 '
3911153115 57110
62118 80113 81110
82115111113 11612
129115

27116 3513 85120,25 90:24 previously 1614 profound 9114 `
plus 1017 95123 96118 10415 24:24 5111 104122 prognosis 82:25
point 15114,15 2518 104115,1810516,10 108:912611 140:22 83:11 134124

2612 46125 71116 105117 106111 l printed 3316 135124 13712,3,5,9

72120 75116 86:21 10717 11011411217 ' prior 1212,2,4,5 l 14416,16

86:22 133111

136115142:17
pointing 44:12
points 28:16
poland 17114
police 26119
polish 17:10 1814

124114,18125:9,12

125:15,16126:12
126114,23 127:12
127:25 134112,17
135113,25 136:5
postpone 118:11
pounds 76124

poor 34:11,1235:7 power 130120

76122,23 8313 8612
86:3
poorly 63116 6818
` positive 6714
133:25

800-726-7007

practice 813 1017
10119 38110 7913
93113 9912 119:2,7

practitioner 98115

predated 122115,20

21122 25110,15,16
51115 97114,15,21

97124 9812,11,13

program 9118,19
prolonged 10716
pronged 36114

98:22110:18149:7 protect 8712
'private 51811911,7 protective 135112

probability 3012,16

5916 91115
probably 10121
2215 64:20 68113
6917 71113 72:25
78119 84113 9014
981610812,15
10913 12216

Veritext Legal Solutions

' 135:14,15136113
! 136124
proven 10114
provide 135123
provided 1619
107:13
provider 9819

| psyche 62115

305-376-8800

[psychiatric - recommendations]

' psychiatric 19115
19122,22 2013 2413
24113 2516 94:4
9714

psychiatrist 3818
38110 7112172:17
97:13,2198116

psychiatrists 97125

, psychological

23118 24:2,13 3012 i

30:16 3214 4015

5915,25 60:5 91:14 `

101:1 141110
psychologist 17:13
30119 9314,5 97113
98115 100121
psychologists 9318
97125 14514
psychology 817
12111
psychosocial 19114
psychotherapist
74119
psychotherapy 715
811318121 1917,12
31:17 7614 9317
ptsd 37123 7511 1,13
83:20107:3110114
110:21,2412017
134:12,16,25
public 1217113112
113:13
publication 1814
publications 17:7,9
17116
published 17:8,10
17:19 1815
l purposes 84:17
96124 12817
pushed 51:2,7
53121 83124 122124

800-726-7007

12314,12,17 12414
124112,16127116
128:3
' put 13115 51:10
5319 5414,7,9 55:2
55:3,25 60110 88:5
91:221051210615
121:2,2
putting 22114
59:22 _

q

qualified 141111
142113

qualify 106:16
10713

quality 421413618

question 1119,11,12
23:22 30114 3115,6 '
31:20 3212 3613
41:12 49115811
59:9,19,23 60:4
6113,5,7 63118
69125 70:7 71115
71122 78:18,18
82113 83:7,11
85119 9614,17 9817
98111 100110
101125105122
106119,20 10714
108113,15,19
109:10111111
11413,17115:1
118124120:17
121113125:13
126120 127:18,20
130:2413111,18,25
13211,2,12,13,20
13319,10,1413416
135110 138123
146:2 '

|

' r 18:6,6

questioning 116118
11913

questionnaire
95115 99116,18,19
99:23 10013

questionnaires
9511

questions 49113
8915 9111192:6,12
9512 9818 99:24
110112116113,18
118:2213113137:1
143115 144:6,20

quick 49:1143115

quit 21112

quite 33113112:1
124122

quote 26110 76:10
109112,23

quotes 86116

_ quotient 6713

l'

race 123122134:1
racial 26:2,22,23
29112,20 58:6,6
7711210617,12,14
125125
racially 40115
10412410711
raise 84122
raised 2512
rambling 69:2,5
rang 2314
rank 53122
rarely 68112
reached 1911
reaction 28:14
32113 11011412417
read 191922143619
43:1761:2,6,10 l

Veritext Legal Solutions

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 61 of 74

Page 173

7619 8319 8917 9016
105:11 108:2
144:25 14516,9
148:4 150113
151123

reading 19110
8911411414150:16

reads 6319

ready 5319

real 4918

reality 918 52:14

really 2419 25122
26:4,21 40114 4214
5918,19 67:20
117:21 12612,6,16
132:12133121

reason 31:23 37124
57:18 9311911119
15115

reasonable 30:1,16
5915,25 91:14

l reasonably 59:13

91:21
reasons 39:19412
recall 17:15,20
71114 88:25108:6
122:12133117
134:11
receive 18:20
received 19123
23:12 47:25 92124
receiving 113:22
receptionist 119:13
recognize 911 128:8
recommend 134123
recommendation
125117 143116,19
143:20,23
recommendations
126:16127123
128:4 134120

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 62 of 74

[recommended - returned] Page 174
recommended 8414 132:24 13312 l 4712,3 7815,5 97118 represented 11713
115119 12016,12,22 reference 100119 109122 12614 republic 113118,21
record 516,13 612 10111 150:10 religious 9417 114:11
6120141163318,22 referral 5414 56120 rely 96125 requested 149:15
33:22 34117 36110 56123 57118 58120 relying 9717 111:3 required 93113
381143:3,4,648:16 l 121:2,3 remained 46116 : requires 1016
48118 50112 5319 referred 18123 1911 remember 71112 105112
5512158124 61110 36113 3814 51125 71113 8812189114 reread 123:13
651116617,16 5414 67118 7118 122:131301813111 respect 43:11
71:20 72123,24 7619 10217 133:20 115:25 117116,17
7317 74:11 79113 referring 56121 remembering 6919 respectable 41122
87111 88116 103118 l 89:20 9519,11 73:3 108:4 respectfully 101120
103:20,21,23 108:2 ' refers 38:7 . repeat 31110,11 1 respecting 44114
117:7 119120,21,22 reflect 7515 100110 120117 l respond 9511 99:25
11912412011 146:3 reflection 10114 125113 13111 102:5 112118
146122 147110 refreshing 89121 134114 responded 95117
149:8,11 regarding 50:9 rephrase 30:10,14 111120
' recorded 5114 9512,16 98111 6013 61:5 responds 96114
33110 55121 6618 122119 144:15 replied 22112 . response 2719
recording 5111 regardless 128:11 report 66:20 96:8 31:13 95125 12615
records 49:4,6,9 regular 126122 l 10217 12611 responses 20122
57117115 91121,22 relate 126:7 reported 1121 101:11 11111,4
9715,19 98:3,4,5 related 5124 19120 20118 3812 67:12 responsibilities
107:23 120110 l 3114,23,24 44:19 69112 102:20 10614 2815
137:3,10 139:14 471148110 104119 122124 124110 responsibility
recount 133:15 1 relates 98113 ' 130:11 l 116122
13414 relation 9811 126:6 reporter 2118 5123 ' responsive 31113 '
recounted 11316 relationship 27120 1317,2414111,13 58117
13115 4616 11613 ' 14113,20 31110 rest 23115 8314
recounting 107114 relationships 42:5 32:20 38:15 39:7 restroom 103:16
132123 7715 8616 5013 54116 56:15 result 2616 41:25
recounts 96123 relative 149:17 58:15 60:13 6116,8 51:11,11 68110
recovering 135124 relatively 32112 61:11 65125 69120 113111
recovery 136114 40113 8213 7019 73120 8819 results 69111
recurrent 20:17 relatives 37110 9516 119120 120117 resuming 117:5
` 2715 2915 34:4,7 relax 52110 l 134114141120 retape 121110
35119,20 76117 relaxation 52:5 142:5 14512,11,13 return 46:21
85122 relayed 97:1 145:17,20,23 14613 130112
redneck 26111 relevance 132122 14714 14912 returned 107122
76:10,11 109112,14 l relevant 16114 reporting 4117 9717 13114

109115,20,23 11011 24121 2514 44121
_ _ _ 1 _ _ _ l
Veritext Legal Solutions
800-726-7007 305-376-8800

[reunion - session]

' reunion 4412 113:7
reveal 60125 61113
68:20
review 149:14
rhetoric 26116
1 richmond 10110
11:7,14,15
right 11:19 13112
13121 1411,22 1519
15111,20,24 25112
32125 33:19 43114
46123 48122 49116
50116 5513,9,9 6018
6612 73:2,6,9,22
74:5,5 79120,20,21
79122 87:13 88:12
89124 90110 92:13
9712 98110,18,25
9912 100117 10417
108123 11011
111:25112113
116118,21 117:22
118:12,24 11914
120:8 124115
126:25 130124
13119 13811,11,13
138113,15139:5
140111 143:19,23
144122,25 145:3,4
145:5,24
rise 26116
risks 108:17
robert 18:13
room 2114 611
15112,20 2314,5
77124
root 31117 3213,5
rothstein 314
rough 16121
rtc 46:19,20

800-726-7007

"run 12120,2237;11
-rush 119:17,18

S

s 72:19142:5,5
safe 27112 40110,14
51118 133118
safety 12613
sake 138116
san 1112 2114 512
5120 6123 1211,5
41121 6815
saw 2611849118
5415 60117 65116
73:12 79119 80125
8211,11 89122
107116 108:3
131116
saying 221212913
30117 34120 51118
64:23 75122 86123
9613 100:5 114112
133:21 136123
says 81193813
46119 5212163124
66:14 7413 75110
7511210315109:17
123:14
scale 142110
scales 129:16
scaring 77:11
scenarios 9:21
schedule 7413
scheduled 4119,24
4125 55:16 71:17
88116
school 7112,17,18
7120,20 819 12:5,7
l 1218
| schools 7:14
'scola 115 215 5:18

Veritext Legal Solutions

n scope _ 38110 9912
_ score 34118 64122

100112,13

` scored 34118

100115

scores 66115 8114

se 12919

second 17:22,25
1812 32123 34:5,6
54:11 55118 56:11
6118 6219 80:7
103118136120
138125

secondary 3911

see 12116,1615114
18125 20123 21:25
2515,5 3712 38:3
4012 4117 42112
4614,8,22 49:20
52117 54:1,5 65118
66113 67121 7117
71118,19,20,21,24
71:25 73125 7411
80:7 8411 86:22
89112 90:9,18
92115 97:9 10317
10511 106110108:8
11117 119114
133:11136:15,19
136:19 13712,14,17
13813,7,8

seeing 13121,21

25115 26116 72:17
74:19,23 7513,6
80110 82110,12
8411197121 10816
13818

seeking 94:3
seen 1319,9,19

14118,1815171912
201112517 61120

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 63 of 74

Page 175

71:20 78:22 79:3 '
83:15 9117107123
10811 110118143:2
144:2

self 191134:13,13
34:14,15 40:3 4214
66:20 10614

send 56123150113

sending 3815,11
12717

sense 25120 40:14
68112 86:25 109:11
111121123110
124:5,8 125:7
126:2 128122
129110,13,14 13212
13215 13318,11

l sensitive 517 50116

50117
sent 1413
separate 25111
september 9116
49:20 50:8,23
53114 5412,6 55113
55114,16 58121
60:16,22 6111,14
62117 64:3 65:9
12113 122123
124111
series 99:24
serious 21:17
105113,23 10611
seriously 11613
service 27:3,4
43:14 60125 61:14
68:17 87:9 89121
89124 9519
services 18:20,21
session 1914 22116
32124,25 3313,15
33:19,20 36:8

305-376-8800

[session - spend]

43;25 48;19,22,2_4 "
50;20 55;12 61;19

66117,17 68118
71:17 7815 84112

901410913,3 11316

sessions 641 16

83121 89125 115119 l

11512012716
128:21

set 52:21 139:23,24

14915
seven 17:25 94119
138120,24

severe 28117 29:18
29119 32:9,12 3414

3418,10,11,14,25
35:24 3611 66122

72112 7811182:3,9

82:9,21,23 8614

90113,18 9116 95:4

95:4,4,17 128114
128118129119

l severely 26124
27:19 3112 62:16
63122 121123

severity 3612 90121

99:20 10018
sex 27:22 44116

45:14
sexual

127:5
|sexually 2911
shame 4417
share 24111
she'd 25113 26122
3215 61:25 63110
she'll 8314
'sheet 15111

Ship 20119 2315,7,9

23:12 2511,11,14

800-726-7007

2911 105114
126:13,21,23 127:2

25122 2614 29123

48:1 53:20 5716,15

57:15,21,23 5819
58110 77112,19

86:24107115 10911

12812,10,16,18
shoes 8411
shorthand 2117
149:1,9
shortly 54:11
show 611177115
showering 7712
82122 8615
showers 7711
sic 41:15
sick 102123
sign 144125
signature 149123
150:12
signed 150113
significant 7618
significantly 4213
signing 14717
150:16
silence 519
similar 8917
simply 99:25
106114
sims 142:1,2,4
sincere 84121
sincerely 150:19
sincerity 9111
sir 25113 33:24
69115 70113 73110
74114 79:6 87110
94113 95:14 96:7
100:2103:5 11013

115:111612011717

11719,12123116
130125 143:9,14

Veritext Legal Solutions

sit 40120
sitting 40119
1291 11

' situation 918 24118

28116,21,22 3115
4012 46111 7812
84115 12614
six 36:24 94119
129119138120
13912,2,2 14413,4
skills 812 37113
sleep 34:11

sleeping 2112 27116

2917 3515,6
sleepless 95125

sleeplessness 20124 '

2711311112
slightly 142112
slowly 2114 27118

35111
slurs 106:7,12,13

106:14
small 16112107:8
smith 7120 818
snaps 3016,6
social 714,8,21819

8111,12 10:2,4,6,14

111112:112819
3818,20 78115
92125 9314,14
102:14 10311
135:18 13617
144110

socially 43:21

solutions 5122,24
15011

somebody 28:16,19 l

41110 46110 5115
75:3,6 76113
126110132115
143:21,22

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 64 of 74

Page 176

 

-somebo_d_y's 67121
soon 33:15107121
sorry 91151416

2217 2517 39:16
5111 6115,7 7019
10011011416
116114120:17
129122134114
13812413911
145120

sort 9117,18 27:25

43120 6913 12416

sounded 44117
sounds 86:24

138110

south 3:7,16 15012

15016,14

southern 112 212

5117

speak 70112,16

72120 75116 88119

speaking 35:11

95:13

specialty 30118
specific 49110

5211199:14108:17
125111 14317

specifically 9511

96:1198:17101121
10216 108122 10917
12219 127124 136:5
141:16

specifics 77115

97122 123121

speculating 121:16
speculative 131125
speech 6912
spelling 1814
spells 51113
spend 13419

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 65 of 74

spent 128;20

[spent - symptom]

spoke 87125 140113

spoken 75115

stable 27:24

stand 5:13 618 30:5 '
32118 42125 43:2
501154110 60114
65122 67:2,6 6816
73118 88:4 90:13
103:17

standard 6717
94118

stands 37:5 67:3,4
9115,6 99114

stanford 7125 8115

stars 11:25,25

start 1313 56125
5712 6319 80110
9211 12113

started 11:20 2012
22:13 27110 2916
77:21 82110

starting 7111

startle 201212719
95125

startled 20122
76116 85121

startling 111:1

state 6:2,1910114
10117,18,19,20,20
16:22 59:4,12,14
93114148111 14912
151121

stated 91113 99:19

statement 64:3,11

states 1112115117
10:25

status 4915 63124
68116,19 69111
102115 115110

800-726-7007

: stay 2614

stayed 27:22
staying 35:5 5218
67117 68:13
ste 311615016,14
stipulate 11716
118110
stipulating 49112
stipulation 49:7,7
stockton 1219
stop 35:16
story 58:13
straight 6914
116123
straightforward
38123
street 2114
streets 40110 |
strengths 919
stress 12119 20:16
20:16 2711,2,4,14
28:10,12,13 29:2,3
29:15 3114 3216
3413,6 36:12 3715,8
37:14 38:13 4116
43119 4414,24 45:2
46118 4712148:3
51110,23 5211,3
53117 56:22 57:5
57112,22,25 61118
62119 70:25 7116
74:25 75:11 76115
78:16,23 7912
80115,16,23 81:11
81118,20 8215
85112,20,25 90:24
96:1910415,15,18
105:6,10,17106;11 1
10717 110114 11217
124114,19125:9,12
125:15,16126112

126114,23 127:13
127:25134:13,17
135:13,25 136:6
stressor 21:15
strike 3118,12
40122 58111,17
72115 81119 87:5
12412 127:21
141111
strong 27:24 44113
9913 135121
strongly 40117
struck 9111
structure 13617
studied 7124
studies 8319
studying 811
100:21
stunted 63114
subject 151123
subjective 43124
44122 4514 64111
129:21

subpoena 4114 1412

subpoenaed 9814
subscribed 149120
subsequent 7122
22:16 62:7115:3
substance 151:24
substances 2012
suffer 2911
suffered 3717
127114
suffering 63:12
68110 72:8 110125
11115126:11,13
sufficient 106:16
suggest 108:15
suggested 36:17
suggesting 7015
75119 12113

Veritext Legal Solutions

Page 177

‘ sngge&s_ 68125 77:2

suicidal 66125 l

suing 10313,8 12912

suite 15011

sun 13316

support 29122
85116 136:18

supposed 146:14

sure 18112,13,25
19118 24112 27112
30:13,15,15,23
31119,20,20,25
33113 3412 36110
38124 39117 42:21
51118 59111,16
6116 72122 74:2
8315 84115 8817
91110 100112
101:12,13 10214
10519107116,20
111:1511419,]1
122:22 123:13,23
12516,1412619
127:18,20130:7
131:3 133125134:2
134:1613512136:5
1381161431914511
145:6,9

surely 109:10

survivors 2911
126124

suspended 93:18

suspending 11715

swear 619

sweats 76116 85121 `

switches 51:17

symptom 2818,9
34121 45114,15
51:12 76125 8617
141118,22

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 66 of 74

[symptoms - think]

symptoms 19112,2'0__103;13,15,15

20115 27:1,3 2914
3113,18,22,24
34110 3512 37113
38123 39:3 40124
4113,5,8 43119
45:13 5119 5212,11
61117 63:25 64:1,4
64:11,17,23 65:3,3
6515 66120 6718,9
68:1172:12 75110
76115,21 78:25
80114,22 8116
82122 85118,20,25
8611 8916 90124
9415,6,10,11,16,20
94121,24 95:2,3,16
95116,18,22,25
9616,9,18 99:21

11512211612,4,12
l 11811514511,22
l taken 211315113
15125 107124
108112 1461814914
150:10,1515113
takes 11811
talk 2419 41:16
43122 4818 50:24
51122 52:3 5716,6,8
6019 75:21,23 8913
107:17125:21
13518
talked 15123 4614
49121 50122 67121
74:16 7716,14
10617 112:2 123:7
140117

10014 10519 110124 talking 5214 67124

11217,16122119
124:14,18,23
125:12,15,19
126111,14127112

72:25 78:21 8816
112:3,4,2011817
l 12117128:20
talks 7714

' 127:12,25128;6,12 taped 14;2315;8

system 1217 33124
64:20 6717 8114
l systelns _10119
t

i t 1816

t.v. 51117

table 5113,7 53121
122125 12314,9,17
12414,13 127117
12813

tailor 12716

take 5112 9120
11118141112011
21:13 2412 41124
42122 53:4,7 54111
56:4 9212102111

800-726-7007

target 63:25
taught 913

; team 15117

§ technique 10110

§ techniques 913 5212

ted 6512

teleconference 315
3114

telephone 4119,24
412515123 51121
55116 73123 7411,4
74:6,17 7613 79110
86110 87:16 88116
8911

tell 7123 8116 916
9125 1916 21123

24;12 26;25 28:11_ _`

3713,11,25 40118
4416 56:18 66111
92116 97122 99:13
110121 11617,24
12312

telling 40:6 77:25
84121 114120

template 13717,7

term 35124 100123
100125

terms 812 19114
2516 3816 52111
55119 5815 8312
9317 104124 127123
12917 135112,24
138:11

terribly 12315

terrified 7814

terrifying 7813

test 9911510113,9
10216 141110 14211
142114,17,19,25

testified 6113

testify 16:12
101:19

testifying 14917

testimony 1615,9
16:21 106:1414817
149111

testing 93:9,11
100122 101:1

tests 101121141:16

text 66114

thank 618,2241:14
53112 70120 9119
119115 145125
14716

thanks 14114
145:24

Veritext Legal Solutions

Page 178

 

theory 8:3,18
136123
therapeutic 812
1218
therapist 2518 |
| 84;23 96;19 9819
111111 112123
129110 14315
therapists 36:21
97116 104111
125122 134121
| therapy 811,15,17
' 8118,2510:9,11
11:4,7,1412121
17112 36111,15,15
36:16,19,22 3711,2
37:16 46117 56:20
58120 70:24 7511,9
l 84117 8511 115119 l
' 12017,11,23122110 '
12716 134:22,22
thing 55119 91:11
94:8 111:15
' things 19:13 3513
' 44:11 52;7,9 59;20
6919 96113101:19 '
112:3,4,22113123
114120 135122
136:2,3
think 8121 1117,8
11:11,1115117
25:2,8 2817 36119
37:20 3815 39:4
41116,20,20 4216
44:6,20 46112,24
47:3,8,8,12,19
4811149110,12,13
49114 5113 5214

| 53:5,19,20 5413,7

5412158:13 6511,2
6514 6713,4 68110 `

305-376-8800

[think - treat]

7115 7217,8,9 7316
78:8,9,9 8314,19,22
83:22,23 86111,15
86121 8712,22
89:13,16,17 92:11
9518 99116 101125
10311410912,10,13
118110,17,19,20
119:16,1712212,5
128:7,11,2412919
134:6,6,8 13612,3,6

139:20,22 143;9,25 |

144118146110,21
thinking 27:6
thirteen 78:21
thirty 92:10
thought 26113

36122 6914 76:1,13

84121 133118
thoughts 8:20,22

911,2,4,5 1811

20117 2715 2915

34114 66125 76117

85122
threat 105119
threatened 105113
threatens 28117
three 36114 5811

68122,23 94119

103125 12012

138120 13911

147110
ties 13617
time 13122 14117

15121 1618,10,21

18:7,16 21:15

26118 27123 3018

33110 3911 42111

42118 44115 47:15

48:18 49118 5218

5513,22 57:11

800-726-7007

58:25 60117 61120
61:23 65113,16
6618 6711,18 71114
l 71116 72110,20
7311174115 7517
75:16,25 78120
79115,19 80:1,9
82:1,17 8416 87112
90110 9119 9413
99:4 100:9 102119
10316,15 112123,24
11415,10,11,19
1 115;12,15,21,22
116:16,21 117111
117111,13,17
118:16119:18
121123 12216
128120,23 129:1
130:5,7131116
13419 138117139:8
13918,18 140115,22
140124 141120
142:17 145125
146110,11,20,23,23
147112 14915
timeframe 113:20
times 58:2 68122,23
75120 78120138:4
138:5,10
l tired 35:6
title 1812
titles 17:20
j today 15:13 20:6,7
2019,10 33:7 8918
117:21118117
140115,22 143118
today's 14718
told 15:21 2316,7
2616 34:5 6512
79123 86125 89117
103:810513 11414

114117115:1,23
1221913116132:7
14313

tomorrow 145115

tone 40:19111118

tonya 15115 87123
88117 139:15

tool 142112

tools 129120 14315

top 7413 7819 89114
10813 130:9 136118
13719 138116

topic 6913

1 total 12:10137:24

137:2414719
totaled 21117
totally 131:24

132:6
tower 150:1
trace 2317 86125
track 56:8 8712

tracked 8319 1

tracks 8114
trained 112125
training 7122 9113
9123 144110
transcribed 14919
transcript 145:11
148:5 149110,13,15
150:11,1315114,23 l
trauma 23114
25124 27111 28114
28115,15 29114,18
40:4,5 4117 6213,6
6217,8,9 6314,12,19
107:10,12127:3,_5
128112,14,18 12916
129:17 13514
141118,22
traumas 25123
29119 3718,9 12819

Veritext Legal Solutions

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 67 of 74

Page 179

128122,23 13515

traumatic 12119
20115,16 2711,2,4
27114 28:10,12,13 l
29:2,3,14 3114 3216
3413,6 36112 3715,8 l
37:14 38113 4116
43119 4414,24 45:2
46118 47:20 4812
5118,10,23 5211,3
53:16 561215715
57:12,22,24 5814
61118 62119 70:25
7116 74:25 75110
76115 78:16,23
7912 80114,16,23
81111,18,20 8215
85112,20,25 90124
95123 9611810415
104115,17,18 10516
105110,17106:8,11
106:16 10717
110114 11217
124:14,18125:9,12
125115,16 126112
126114,23 127:12
127125 134112,17
135:13,25 136:5

traumatization
6214

traumatized 29123
62;1,1,2,5,9,14,14 |

travel 44:5 11318
113111,1611411,5
114:8,12,18,19
115:2,5

traveled 114113
11513

treat 2311 8012
84:20 97:12128:13

305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 68 of 74

[treatable - vander] Page 180
treat_able 134:17 trust 24:18 111;1 typed_145;2 ` unproducti;e_ _
treated 7816,13,15 ' trusting 27113 1 types 29114 5217 35117

l 79:24 8014 10918 l 76118 85123 ' 129120 unprotected 87:4

treater

9717111110 trusts 44116

_typically 1 18 :2_5

___ unprovoked 22119

treating 74118 9817 ' trustworthy u 77117
11412012519,14 111116,22 _l; §8_14 unquote 26110
138:17 truthful 8516 11114 . ' _ l 76110

ultlmate 126.14
. treatment 1914 . truthfulness unable 35_17 unrelated 31:23
' 33119 3617,14 l 101111 | ' 3216

411154311146115 |try 52110,2183116

113:11114118

unsupported 5817

46;24 47;20 49;2,8 99:20 102;1 “'Hzc.?ltable upset 23;11 40;1 '
5018,20 59:13 7113 trying 34:15 3911,2 unaware 140:24 53:23 89110 112:2
7114 72118 83117 5215,6 76124 7711 uncomfortable ` upsetting 2615 4817
84:3 8713 96125 83:23 92116 97:6 110:2,7 l 53122 67123

98:121318113;23
’ ’ d 12 ;1223
l 114;22121;22 tuesday 1;132;16 ““ ergo 0 ’

l . . . underlying 63:3,19
125.10,16,20126.6! 5.2 undersigned 149:1

115124117117 use 42123 99:4
101116104112,14

142:18,18,21 14313

126115,16127111 turn 4219 11914 understand 19_18 14316,7 l
12712312814,15 turned 113:15 24_1628_151_'19 uses 7718
12917,24 134125 131120 13311 59:8 923 95,1'2 usually 134124
137:5 143119,20,21 twelve 36:24 '_ ' _` 137;6,7
117.16126.5
143122144:1 twenty 12:13,14 _ _ v
'd 94-3114-25 66-22 92-10 127'20131'15’25 ' 1
tr‘1e23_6 ' ' ltw_ ~ 17_~11 'understandoble v 104;8,10,14105;7
_ ' ' lee ' 73;5 105;8,11106;10,17 l
t“gg°r 29114 two 7:1’24 8114 understanding 107:3151;2
t"ggered 23114 9113 101717:21 107;12113;10 vacation 113;17
triggering 25122 2214 2612 34122,23 141_9 ` Valid 101_3 44
itrip 23115 113120 34124 3512,11 ' ' _ _ ' ’ ’
114_10 36_20 42_20 22 understood 33.13 132.17
t _ '68_1 43:7 49_1`2 5’0_24 84115 validity 100119,22
"PS ' ' ' ' uneasiness 109;7 100;25 10116,10,17
trouble 3514,6,9 51114581166:21 uneas 110_27 101.1722102.8
70;17122;11 73:2 83:8 89;3 92:7 y ' ’ ‘ ’ '

unfortunate 12417 valium 98:25 9913

true 33:3 41123 92:14 94119,21 _
43;10 50:7 55115 100;5 103:20 “I'lf;;_tz“$“ately vall:)eg'lol’;_l¢;l&n
58120 65;8 66;3 116;17119;18 ' ‘ y '

 

vander 11112112
413 5115 6:7,11,19

unhappy 4617

137115 138120 unique 126;4

7317,23 8718 88115

111:6’7 12914 13911 143315 united 1112:15;17 6;2115;731;16
135:3,4148;7 150:14 . . _ . , _
university 7.25 32.16 38.19 39.16
149111151123 type 9418101110,22 41_2168_4 42_15 43_8 949_24
trump 26114 77:7 108111 ' ' ` ' ’ `

unjust 12416 52116,17 53114

5419 5611,9,18

Veritext Legal Solutions

 

800-726-7007 305-3 76-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 69 of 74

[vander - woman's] Page 181
58119 60111,16 32115,1842114,17 waived 150:16 weeks 34122,23,24
6512,3,21 6612 42125 43:2,6 49:23 walk 40110 3513,11 51114
73116,22 8717 5011 52119,20,24 want 917 14125 66:21 94:21 10015
88112 91110 9214 53:6,12 54:8,10,13 16125171121:8 138:4
92123 102:13 54:23 5511,5,25 24111,16 39117 weight 76125 86:4,5
103125 104:2 11711 5613,6,11,16 60110 42:19 4414,6 4519 went 7115,17,18,20
117:8 118115,21,25 60114 65120,22 5613 5812 79:8 8814 1819 22125 2313
119:10,11,17,18 6816 70112,16,20 101119,20102:1,11 37:17,17 57116
12015,21 12518 73116,18 8814,10 116125117:15 64122 75112,14
143:13 144124 9012103:11,12,17 11919123:23 10317106123 10719
1451251471914813 l 103:19,23 119122 13211313815 14511 10719,20120121
148116150110 120:1 12119 14716 14516 124:18129125
15112 14718 wanted 44114818 130:4138114

vary 126116,17 videotaped 4:12,15 711107219 84115 139113

venues 9:21 13:4,20 127:20 west 1213

verbal 29113 videotaping 5111 wanting 8614 whereof 149:19
106112 10716 violated 28119 wary 134:8 whispering 518

verbally 22110 violence 105:14 washington 7118 White 26111,13
28124 104:25 visit 4:17,18,22,23 way 10112 2011 76111 8312 108125

veritext 5121,23 6411 65:9 6614 25:16 26:8,21 10915,12,14,15,20
150:1,21 71125 7318 74:16 28:19,22 33114 109121,2311018,9

veritext.com. 93:24 102121 36:21 4018,19 4217 123121 132:24
150:14 113:16 43122 4611,3,11 133:3,15,21 135:7

versus 5116 visitation 1214 4819 49111,14 56:7 l 135:11

veteran 126111 visited 129:1 5813,13 59111 6014 wifi 52119,20 5317

victim 26122 visiting 13011 63:8 66124 70:4 willing 4917 118:1
126:13 12712 visits 13015 71110 7514 84:8,16 11814

' victims 127:5 voice 2315 40:19 84:18 90:22,23,23 wisconsin 1614,24

victor 3114 615 77:25 111:18 96:15102:510318 wish 92113
42119 52116 69124 volume 1114 2113 11111811817,17 wished 89117
118:19 11919 414 148117 120123 125121 witness 412 619
145121 14714 15015 volunteers 96116 126:7 129:25 13218 1418 31:13 54124

video 11112112 vomited 26:13 ways 1712551122 70:17149:19
511414:23 1518 76113 6219 83:23 151125
52115 53:1 54111 1 vpelaez 15017 we've 1312 5913 witnessed 132:16
103119130117 1 vs 115 215 15018 __ weak 919 witnesses 149:6
145116 i` _ W websites 112;9 woman 22;18 28;4

videographer 3;20 | 1 ;2:19 ' week 117:20 ' 77:16,19
515,22 618,15 13113 137115 13814 l woman's 22120

1 waiting 11612

13;1314:5,6,10»16 waive 145:4,5

14125 1513,5 3015,8

weekly 3716 77120

Veritext Legal Solutions
800-726-7007 305-376-8800

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 70 of 74

[women - z]

women 133116,21
women's 37:3 l
wonders 29111
word 22110 6211
111:18
worded 33114
words 2019 30:17 l
40:18 62:11 126110 ;
work 6125 711,21
819,11,131016
| 12112,17 28:3
36118,20,21 3912
41123 4212 56:8
9114 92125 104113
109122132114,14
13815 142123 14313
worked 8114 1217
1614 1716 29:18
85:2 102116,20
worker 7:4,8 1012 |
10:4,1411:13819
38120 78115 9314
| 93;14144;11
Working 81210112
11:17 6813
works 11816
l world 8:23 4218
' 44:18116121 126:3
133118,20
worry 3019
worrying 35117
worse 62110
worsening 6411,4
64112,23 6514
worth 29111116117
worthless 2112
27117 76:23 86:3
wrap 140:20
write 109:23 13718
151:4

800-726-7007

' written 16;7 59:17

 

Page 182

 

years 719,10,24

6016 66118114:14 8114 1017 11118

 

 

130110 12:10,141612
wrong 27:25 24:25 25114 7312
wrote 33114 48120 78114 98:22 108:11

51;9 55;13,19 137;15 '

57117 59120 66114 yelled 22120

@3 7419 89123 yelling 77:21

X n york 1218
X 135:6 young 12:22
z
y _ l
` y 18;6135;6 Z 13516

yeah 711,2 1117,10

1311,517110,17 l

1816,9 21112 25:6,8

31119 32125 37119

38124 42:20,21 '
43:13 44:20 48120

48123 5015,10,13

50116,17 52:3

55118 56:13 59:16

61:8,16 64124

65110 71119 7814

79123 8017,8,10

81114 8412 88:7,14

9111,4 94118 96:7

99;17109;2110;17 1

113113 12315 '
125:22,24 128112 |
129:2013111,9

137:6,14 139:6

144:19 l

year 818 9113 11:19

44:12 48:12 5719

72:25 73:1,176113

8015,11,15 89113

102116,21 108:4 `
13712213811,12,19

138121 139:4,6 l

Veritext Legal Solutions
305-376-8800

CaSe 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 71 of 74

 

Federal Rules of Civil Procedure

Rule 30

(e) Review By the Witness; Changes.

(l) Review; Statement of Changes. On request by the
deponent or a party before the deposition is
completed, the deponent must be allowed 30 days
after being notified by the officer that the
transcript or recording is available in which:

(A) to review the transcript Or recording; and

(B) if there are changes in form or substance, to
sign a statement listing the changes and the
reasons for making them.

(2) Changes Indicated in the Officer's Certificate.
The officer must note in the certificate prescribed
by Rule 30(f)(l) whether a review was requested
and, if so, must attach any changes the deponent

makes during the 30-day period.

DISCLAIMER: THE FOREGOING FEDERAL PROCEDURE RULES
ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.
THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER l,
2016. PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.

 

 

 

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 72 of 74

 

VERITEXT LEGAL SOLUTIONS
COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with

our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health lnsurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (Pll). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored

in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.

 

 

 

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 73 of 74

 

§5¢" , ’ ' ' Re|ease of Medical`|nformation
§§W KAlSER PERMANENTEe 4131 Geary Blvd
San Francisco, CA 94118
§The Permanente Medica| Group 415_833_3778

§Kaiser Foun`dation Hospita|s

 

]NVOICE FOR RELEASE OF INFORMATION
Patient: Charlene Major [5681291]

Requested By: Christopher M. Drury
Diamond Kaplan & Rothstein, P.A. Account Number:
2665 South Bayshore Drive, PH 2B Billing Date: 03/06/2019
Coconut Grove, Florida, 33133

Amount Due: $700.00
Release ID Number: Invoice Number:

Details: Subpoena for Deposition for Edward C Vander Clute, LCSW received February 20th,
2019. Deposition took place 03/05/2019 from 02100pm - 05:55pm. 3 hours 55 minutes

Paper Pages 1
Microfllm Pages '

Other Media

Release Fee : $ 0.00
Additional Fee 1 $
Details: * * *

Postage : $

Tax $ 0.00
Total Fee $ 0.00
Refund $ 0.00
Write-Off $
Amount Paid $ 0.00
Amount Overpaid 1 $ 0.00
Amount Due : $ $700.00

Tax ID: XX-XXXXXXX

Comments: Subpoena for Deposition for Edward C Vander Clute, LCSW received February 20th,
2019. Deposition took place 03/05/2019 from 02100pm - 05:55pm. 3 hours 55 minutes.

Please send remittance to: TPMG Administration
350 St. Joseph's Ave # 140
San Francisco, CA 941 15
Release ID Number:

Case 1118-cv-21914-RNS Document 24-3 Entered on FLSD Docket 03/08/2019 Page 74 of 74

